
	

113 S2038 IS: Solutions to Long-Term Unemployment Act
U.S. Senate
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2038
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2014
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILLTo provide for the extension of certain unemployment benefits, and for other purposes.
	
	
			1.
			Short title
			This Act may be cited as the Solutions to Long-Term Unemployment Act.
		
			I
			Exemption from Affordable Care Act mandate for long-term  unemployed
			
				101.
				Long-term unemployed individuals not taken into account for employer health care coverage mandate
				
					(a)
					In general
					Paragraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						
							(C)
							Exception for long-term unemployed individuals
							The term full-time employee shall not include  any individual who is a long-term unemployed individual (as defined in section
			 3111(d)(3)) with respect to such employer.
						.
				
					(b)
					Effective date
					The amendment made by this section shall apply to months beginning after December 31, 2013.
				
			II
			Employer payroll tax holiday for long-term unemployed
			
				201.
				Employer payroll tax holiday for long-term unemployed individuals
				
					(a)
					In general
					Subsection (d) of section 3111 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						
							(d)
							Special rule for long-Term unemployed individuals
							
								(1)
								In general
								Subsection (a) shall not apply to wages paid by a qualified  employer with respect to employment
			 during the applicable period of any long-term unemployed individual for
			 services performed—
								
									(A)
									in a trade or business of such employer, or
								
									(B)
									in the case of an employer exempt from taxation under section 501(a), in furtherance of activities
			 related to the purpose or function constituting the basis of the
			 employer's exemption under section 501.
								
								(2)
								Qualified employer
								For purposes of this subsection—
								
									(A)
									In general
									The term qualified employer means any employer other than the United States, any State, or any political subdivision thereof,
			 or any instrumentality of the foregoing.
								
									(B)
									Treatment of employees of post-secondary educational institutions
									Notwithstanding subparagraph  (A), the term qualified employer includes any employer	which is a public institution of higher education (as  defined in section
			 101(b) of the Higher Education Act of 1965).
								
								(3)
								Long-term unemployed individual
								For purposes of this subsection, the term long-term unemployed individual means, with respect to any employer,  an individual who—
								
									(A)
									begins employment with such employer after the date of the enactment of the Solutions to Long-Term Unemployment Act, and
								
									(B)
									has been unemployed for 27 weeks or longer, as determined by the Secretary of Labor,  immediately
			 before the date such employment begins.
								
								(4)
								Applicable period
								The term applicable period means the period beginning on the date of the enactment of the Solutions to Long-Term Unemployment Act, and ending on the earlier of—
								
									(A)
									the date that is 2 years after such date of enactment, or
								
									(B)
									the first day of the first month after the date on which the Secretary of Labor certifies that the
			 total number of individuals in the United States  who have been unemployed
			 for 27 weeks or longer is less than 2,000,000.
								
								(5)
								Election
								An employer may elect to have this subsection not apply.  Such election shall be made in such
			 manner as the Secretary may require.
							.
				
					(b)
					Coordination with work opportunity credit
					Section 51(c)(5)  of the Internal Revenue Code of 1986 is amended to read as follows:
					
						
							(5)
							Coordination with payroll tax forgiveness
							The term wages shall not include any amount paid or incurred to a long-term unemployed individual (as defined in
			 section 3111(d)(3)) during  the 1-year period beginning on the hiring date
			 of such  individual by a qualified employer (as defined in section 
			 3111(d)) unless such qualified employer makes an election not to  have
			 section 3111(d) apply.
						.
				
					(c)
					Transfers to Federal Old-Age and Survivors Insurance Trust Fund
					There are hereby appropriated to the Federal Old-Age and  Survivors Trust Fund and the Federal
			 Disability Insurance Trust Fund  established under section 201 of the
			 Social Security Act (42 U.S.C. 401)  amounts equal to the reduction in
			 revenues to the Treasury by reason of	the amendments made by subsection
			 (a). Amounts appropriated by the  preceding sentence shall be transferred
			 from the general fund at such	times and in such manner as to replicate to
			 the extent possible the  transfers which would have occurred to such Trust
			 Fund had such	amendments not been enacted.
				
					(d)
					Application to railroad retirement taxes
					
						(1)
						In general
						Subsection (c) of section 3221 of the Internal Revenue Code of 1986 is amended to read as follows:
						
							
								(c)
								Special rule for long-Term unemployed individuals
								
									(1)
									In general
									In the case of compensation paid by an employer during the applicable period, with respect to
			 having a long-term unemployed individual in the employer's employ for
			 services rendered to such employer, the applicable percentage under
			 subsection (a) shall be equal to the rate of tax in effect under section
			 3111(b) for the calendar year.
								
									(2)
									Qualified employer
									For purposes of this subsection, the term qualified employer means any employer other than the United States, any State, or any political subdivision thereof,
			 or any instrumentality of the foregoing.
								
									(3)
									Long-term unemployed individual
									For purposes of this subsection, the term long-term unemployed individual means, with respect to any employer,  an individual who—
									
										(A)
										begins employment with such employer after the date of the enactment of the Solutions to Long-Term Unemployment Act, and
									
										(B)
										has been unemployed for 27 weeks or longer, as determined by the Secretary of Labor,  immediately
			 before the date such employment begins.
									
									(4)
									Applicable period
									The term applicable period means the period beginning on the date of the enactment of the Solutions to Long-Term Unemployment Act, and ending on the earlier of—
									
										(A)
										the date that is 2 years after such date of enactment, or
									
										(B)
										the first day of the first month after the date on which the Secretary of Labor certifies that the
			 total number of individuals in the United States  who have been unemployed
			 for 27 weeks or longer is less than 2,000,000.
									
									(5)
									Election
									An employer may elect to have this subsection not apply.  Such election shall be made in such
			 manner as the Secretary may require.
								.
					
						(2)
						Transfers to social security equivalent benefit account
						There are hereby appropriated to the Social Security  Equivalent Benefit Account established under
			 section 15A(a) of  the Railroad Retirement Act of 1974 (45 U.S.C.
			 231n–1(a))  amounts equal to the reduction in revenues to the Treasury by 
			 reason of the amendments made by paragraph (1). Amounts  appropriated by
			 the preceding sentence shall be transferred from  the general fund at such
			 times and in such manner as to  replicate to the extent possible the
			 transfers which would have  occurred to such Account had such amendments
			 not been enacted.
					
					(e)
					Effective  dates
					
						(1)
						In general
						Except as provided in paragraph (2), the amendments made by this subsection shall apply to wages
			 paid  after the date of the enactment of this Act.
					
						(2)
						Railroad retirement taxes
						The amendments made by subsection (d) shall apply to compensation paid after the date of the
			 enactment of this Act.
					
			III
			Employment relocation loans
			
				301.
				Employment relocation loans
				
					(a)
					Loans authorized
					From amounts made available to carry out this section, the Secretary may  issue loans, with the
			 interest rates, terms, and conditions provided in this section, to 
			 long-term unemployed individuals selected from applications submitted
			 under subsection (b)(1), in order to enable each selected individual to
			 relocate to—
					
						(1)
						a residence more than 50 miles away from the individual's initial residence, to allow such
			 individual to	begin a new job for which the individual has received and
			 accepted an offer of employment; or
					
						(2)
						a residence in a  State or metropolitan area that—
						
							(A)
							is not the State or metropolitan area of the individual's initial residence; and
						
							(B)
							has an unemployment rate that is 2 or more  percentage points less than the unemployment rate of
			 the State or metropolitan area, respectively,	of the individual's initial
			 residence.
						
					(b)
					Selection process and eligibility
					
						(1)
						Application
						A long-term unemployed individual who desires a loan under this section shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
					
						(2)
						Limited eligibility
						A long-term unemployed individual may receive only 1 loan under this section.
					
					(c)
					Loan terms
					A loan issued under this section to a long-term unemployed individual shall be—
					
						(1)
						in an amount of $10,000 or less; and
					
						(2)
						evidenced by a note or other written agreement that—
						
							(A)
							provides for repayment of the principal amount of the loan in installments over a 10-year period
			 beginning on the date on which the loan is issued, except that no
			 installments shall be required for the first year of the loan period;
						
							(B)
							provides for interest to be calculated and accrue on the loan at the rate determined under
			 subsection (d); and
						
							(C)
							allows such individual to accelerate, without penalty, the repayment of  the whole or any part of
			 the loan.
						
					(d)
					Interest rate
					The interest rate for a loan issued  under this section shall—
					
						(1)
						be the rate equal to  the high yield of the 10-year Treasury note auctioned at the final auction
			 held prior to the date on which the loan is issued; and
					
						(2)
						be a fixed interest rate for the period of the loan.
					
					(e)
					Loan forgiveness
					Notwithstanding subsection (c)(2)(A), the Secretary may forgive the remaining amount of interest
			 and principal due on a loan made under this section to a long-term
			 unemployed individual for the purpose described in subsection (a)(1)  in
			 any case where the new  job for which the individual relocates is
			 eliminated within the first year of the individual's employment  through
			 no fault of the individual.
				
					(f)
					Definitions
					In this section:
					
						(1)
						Initial residence
						The term initial residence, when used with respect to a long-term individual applying for a loan under this section,   means
			 the location where the individual resides as of the day before the loan is
			 issued.
					
						(2)
						Long-term unemployed individual
						The term long-term unemployed individual means an individual who resides in a State and who has been unemployed for 27 consecutive weeks or
			 more, as determined by the Secretary.
					
						(3)
						Secretary
						The term Secretary means the Secretary of Labor.
					
						(4)
						States
						The term State means each of the several States of the United States and the District of Columbia.
					
					(g)
					Limited authority
					The Secretary's authority to issue loans  under subsection (a)	shall terminate on the earlier of—
					
						(1)
						the date that is 2 years after the date of enactment of this Act; or
					
						(2)
						the date that is 1 month after the date on which the Secretary determines that the total number of
			 long-term unemployed individuals in the United States is less than
			 2,000,000.
					
			IV
			Supporting Knowledge and Investing in Lifelong Skills
			
				401.
				Short title
				This title may be cited as the
			 Supporting Knowledge and Investing in
			 Lifelong Skills Act or the SKILLS Act.
			
				402.
				References
				Except as otherwise expressly provided,
			 wherever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the amendment or
			 repeal shall be considered to be made to a section or other provision of
			 the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
			
				403.
				Application
			 to fiscal years
				Except as otherwise
			 provided, this title and the amendments made by this title shall apply
			 with respect
			 to fiscal year 2015 and succeeding fiscal years.
			
				A
				Amendment to the Workforce Investment Act of 1998
				
					1
					Workforce
			 Investment Definitions
					
						406.
						Definitions
						Section 101 (29 U.S.C. 2801) is amended—
						
							(1)
							by striking
			 paragraph (2) and inserting the following:
							
								
									(2)
									Adult education
				and family literacy education activities
									The term adult
				education and family literacy education activities has the meaning given
				the term in section
				203.
								; 
						
							(2)
							by striking
			 paragraphs (13) and (24);
						
							(3)
							by redesignating
			 paragraphs (1) through (12) as paragraphs (3) through (14), and paragraphs
			 (14)
			 through (23) as paragraphs (15) through (24), respectively;
						
							(4)
							by striking
			 paragraphs (52) and (53);
						
							(5)
							by inserting after
			 In this title: the following new paragraphs:
							
								
									(1)
									Accrued
				expenditures
									The term accrued expenditures
				means—
									
										(A)
										charges incurred
				by recipients of funds under this title for a given period
			 requiring the
				provision of funds for goods or other tangible property received;
									
										(B)
										charges incurred
				for services performed by employees, contractors, subgrantees,
			 subcontractors,
				and other payees; and
									
										(C)
										other amounts
				becoming owed, under programs assisted under this title, for which
			 no current
				services or performance is required, such as amounts for annuities,
			 insurance
				claims, and other benefit payments.
									
									(2)
									Administrative
				costs
									The term administrative costs means
				expenditures incurred by State boards and local boards, direct
			 recipients
				(including State grant recipients under subtitle B and recipients
			 of awards
				under subtitles C and D), local grant recipients, local fiscal
			 agents or local
				grant subrecipients, and one-stop operators in the performance of
				administrative functions and in carrying out activities under this
			 title that
				are not related to the direct provision of workforce investment
			 activities
				(including services to participants and employers). Such costs
			 include both
				personnel and non-personnel expenditures and both direct and
			 indirect
				expenditures.
								;
						
							(6)
							in paragraph (3)
			 (as so redesignated), by striking Except in sections 127 and 132,
			 the and inserting The;
						
							(7)
							by amending
			 paragraph (5) (as so redesignated) to read as follows:
							
								
									(5)
									Area career and
				technical education school
									The term area career and
				technical education school has the meaning given the term in section
				3(3) of the Carl D. Perkins Career and Technical Education Act of
			 2006
				(20 U.S.C.
				2302(3)).
								;
						
							(8)
							in paragraph (6)
			 (as so redesignated), by inserting (or such other level as the Governor
			 may establish) after 8th grade level;
						
							(9)
							in paragraph
			 (10)(C) (as so redesignated), by striking not less than 50 percent of
			 the cost of the training and inserting a significant portion of
			 the cost of training, as determined by the local board involved (or, in
			 the
			 case of an employer in multiple local areas in the State, as determined by
			 the
			 Governor), taking into account the size of the employer and such other
			 factors
			 as the local board or Governor, respectively, determines to be
			 appropriate;
						
							(10)
							in paragraph (11)
			 (as so redesignated)—
							
								(A)
								in subparagraph
			 (A)(ii)(II), by striking section 134(c) and inserting
			 section 121(e);
							
								(B)
								in subparagraph
			 (B)(iii)—
								
									(i)
									by
			 striking 134(d)(4) and inserting 134(c)(4);
			 and
								
									(ii)
									by
			 striking intensive services described in section 134(d)(3) and
			 inserting work ready services described in section
			 134(c)(2);
								
								(C)
								in subparagraph
			 (C), by striking or after the semicolon;
							
								(D)
								in subparagraph
			 (D), by striking the period and inserting ; or; and
							
								(E)
								by adding at the
			 end the following:
								
									
										(E)
										(i)
											is the spouse of a
				member of the Armed Forces on active duty for a period of more than
			 30 days (as
				defined in section
				101(d)(2) of title 10, United States Code) who has experienced
				a loss of employment as a direct result of relocation to
			 accommodate a
				permanent change in duty station of such member; or
										
											(ii)
											is the spouse of a member of the
				Armed Forces on active duty (as defined in section 101(d)(1) of
			 title 10,
				United States Code) who meets the criteria described in paragraph
				(12)(B).
										;
							
							(11)
							in paragraph
			 (12)(A) (as redesignated)—
							
								(A)
								by striking
			 and after the semicolon and inserting or;
							
								(B)
								by striking
			 (A) and inserting (A)(i); and
							
								(C)
								by adding at the
			 end the following:
								
									
										(ii)
										is the spouse of a member of the
				Armed Forces on active duty for a period of more than 30 days (as
			 defined in
				section
				101(d)(2) of title 10, United States Code) whose family income
				is significantly reduced because of a deployment (as defined in
				section
				991(b) of title 10, United States Code, or pursuant to
				paragraph (4) of such section), a call or order to active duty
			 pursuant to a
				provision of law referred to in
				section
				101(a)(13)(B) of title 10, United States Code, a permanent
				change of station, or the service-connected (as defined in
				section
				101(16) of title 38, United States Code) death or disability of
				the member;
				and
									;
							
							(12)
							in paragraph (13)
			 (as so redesignated), by inserting or regional after
			 local each place it appears;
						
							(13)
							in paragraph (14)
			 (as so redesignated)—
							
								(A)
								in subparagraph
			 (A), by striking section 122(e)(3) and inserting section
			 122;
							
								(B)
								by striking
			 subparagraph (B), and inserting the following:
								
									
										(B)
										work ready
				services, means a provider who is identified or awarded a contract
			 as described
				in section 117(d)(5)(C); or
									;
				
							
								(C)
								by striking
			 subparagraph (C); and
							
								(D)
								by redesignating
			 subparagraph (D) as subparagraph (C);
							
							(14)
							in paragraph (15)
			 (as so redesignated), by striking adult or dislocated worker and
			 inserting individual;
						
							(15)
							in paragraph
			 (20), by striking The and inserting Subject to section
			 116(a)(1)(E), the;
						
							(16)
							in paragraph
			 (25)—
							
								(A)
								in subparagraph
			 (B), by striking higher of— and all that follows through clause
			 (ii) and inserting poverty line for an equivalent
			 period;;
							
								(B)
								by redesignating
			 subparagraphs (D) through (F) as subparagraphs (E) through (G),
			 respectively;
			 and
							
								(C)
								by inserting after
			 subparagraph (C) the following:
								
									
										(D)
										receives or is
				eligible to receive a free or reduced price lunch under the Richard
			 B. Russell
				National School Lunch Act (42 U.S.C. 1751 et
				seq.);
									;
							
							(17)
							in paragraph
			 (32), by striking the Republic of the Marshall Islands, the Federated
			 States of Micronesia,;
						
							(18)
							by amending
			 paragraph (33) to read as follows:
							
								
									(33)
									Out-of-school
				youth
									The term
				out-of-school youth means—
									
										(A)
										an at-risk youth who is a school dropout;
				or
									
										(B)
										an at-risk youth
				who has received a secondary school diploma or its recognized
			 equivalent but is
				basic skills deficient, unemployed, or
				underemployed.
									;
						
							(19)
							in paragraph
			 (38), by striking 134(a)(1)(A) and inserting
			 134(a)(1)(B);
						
							(20)
							in paragraph
			 (41), by striking , and the term means such Secretary for purposes of
			 section 503;
						
							(21)
							in paragraph
			 (43), by striking clause (iii) or (v) of section 136(b)(3)(A)
			 and inserting section 136(b)(3)(A)(iii);
						
							(22)
							by amending
			 paragraph (49) to read as follows:
							
								
									(49)
									Veteran
									The
				term veteran has the same meaning given the term in
				section
				2108(1) of title 5, United States
				Code.
								; 
						
							(23)
							by amending
			 paragraph (50) to read as follows:
							
								
									(50)
									Career and
				technical education
									The term career and technical
				education has the meaning given the term in section 3 of the Carl D.
				Perkins Career and Technical Education Act of 2006 (20 U.S.C.
				2302).
								;
				
						
							(24)
							in paragraph
			 (51), by striking , and a youth activity; and
						
							(25)
							by adding at the
			 end the following:
							
								
									(52)
									At-risk
				youth
									Except as provided in
				subtitle C, the term at-risk youth means an individual who—
									
										(A)
										is not less than
				age 16 and not more than age 24;
									
										(B)
										is a low-income
				individual; and
									
										(C)
										is an individual
				who is one or more of the following:
										
											(i)
											A
				secondary school dropout.
										
											(ii)
											A
				youth in foster care (including youth aging out of foster care).
										
											(iii)
											A youth
				offender.
										
											(iv)
											A
				youth who is an individual with a disability.
										
											(v)
											A
				migrant youth.
										
									(53)
									Industry or
				sector partnership
									The term
				industry or sector partnership means a partnership of—
									
										(A)
										a State board or local board; and
									
										(B)
										one or more industry or sector
				organizations, and other entities, that have the capability to help
			 the State
				board or local board determine the immediate and long-term skilled
			 workforce
				needs of in-demand industries or sectors and other occupations
			 important to the
				State or local economy, respectively.
									
									(54)
									Industry-recognized
				credential
									The term
				industry-recognized credential means a credential that is sought
				or accepted by companies within the industry sector involved,
			 across multiple
				States, as recognized, preferred, or required for recruitment,
			 screening, or
				hiring and is awarded for completion of a program listed or
			 identified under
				subsection (d) or (i) of section 122, for the local area involved.
								
									(55)
									Pay-for-performance
				contract strategy
									The term
				pay-for-performance contract strategy means a strategy in which
				a pay-for-performance contract to provide a program of employment
			 and training
				activities incorporates provisions regarding—
									
										(A)
										the core indicators of performance
				described in subclauses (I) through (IV) and (VI) of section
				136(b)(2)(A)(i);
									
										(B)
										a fixed amount that will be paid to an
				eligible provider of such employment and training activities for
			 each program
				participant who, within a defined timetable, achieves the agreed-to
			 levels of
				performance based upon the core indicators of performance described
			 in
				subparagraph (A), and may include a bonus payment to such provider,
			 which may
				be used to expand the capacity of such provider;
									
										(C)
										the ability for an eligible provider to
				recoup the costs of providing the activities for a program
			 participant who has
				not achieved those levels, but for whom the provider is able to
			 demonstrate
				that such participant gained specific competencies required for
			 education and
				career advancement that are, where feasible, tied to
			 industry-recognized
				credentials and related standards, or State licensing requirements;
			 and
									
										(D)
										the ability for an eligible provider that
				does not meet the requirements under section 122(a)(2) to
			 participate in such
				pay-for-performance contract and to not be required to report on
			 the
				performance and cost information required under section 122(d).
									
									(56)
									Recognized
				postsecondary credential
									The
				term recognized postsecondary credential means a credential
				awarded by a provider of training services or postsecondary
			 educational
				institution based on completion of all requirements for a program
			 of study,
				including coursework or tests or other performance evaluations. The
			 term means
				an industry-recognized credential, a certificate of completion of a
			 registered
				apprenticeship program, or an associate or baccalaureate degree
			 from an
				institution described in section 122(a)(2)(A)(i).
								
									(57)
									Registered
				apprenticeship program
									The
				term registered apprenticeship program means a program described
				in section
				122(a)(2)(B).
								.
						
					2
					Statewide and
			 Local Workforce Investment Systems
					
						411.
						Purpose
						Section 106 (29 U.S.C. 2811) is amended by
			 adding at the end the following: It is also the purpose of this subtitle
			 to provide workforce investment activities in a manner that enhances
			 employer
			 engagement, promotes customer choices in the selection of training
			 services,
			 and ensures accountability in the use of taxpayer funds..
					
						412.
						State workforce
			 investment boards
						Section 111
			 (29 U.S.C.
			 2821) is amended—
						
							(1)
							in subsection
			 (b)—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									by
			 striking subparagraph (B);
								
									(ii)
									by
			 redesignating subparagraph (C) as subparagraph (B); and
								
									(iii)
									in
			 subparagraph (B) (as so redesignated)—
									
										(I)
										by amending clause
			 (i)(I), by striking section 117(b)(2)(A)(i) and inserting
			 section 117(b)(2)(A);
									
										(II)
										by amending
			 clause (i)(II) to read as follows:
										
											
												(II)
												represent
				businesses, including large and small businesses, each of which has
			 immediate
				and long-term employment opportunities in an in-demand industry or
			 other
				occupation important to the State economy;
				and
											;
									
										(III)
										by striking
			 clause (iii) and inserting the following:
										
											
												(iii)
												a State agency
				official responsible for economic development;
				and
											;
									
										(IV)
										by striking
			 clauses (iv) through (vi);
									
										(V)
										by amending clause
			 (vii) to read as follows:
										
											
												(vii)
												such other representatives and State agency
				officials as the Governor may designate, including—
												
													(I)
													members of the
				State legislature;
												
													(II)
													representatives
				of individuals and organizations that have experience with respect
			 to youth
				activities;
												
													(III)
													representatives
				of individuals and organizations that have experience and expertise
			 in the
				delivery of workforce investment activities, including chief
			 executive officers
				of community colleges and community-based organizations within the
				State;
												
													(IV)
													representatives
				of the lead State agency officials with responsibility for the
			 programs and
				activities that are described in section 121(b) and carried out by
			 one-stop
				partners; or
												
													(V)
													representatives of
				veterans service organizations.
												;
				and
									
										(VI)
										by redesignating
			 clause (vii) (as so amended) as clause (iv); and
									
								(B)
								by amending
			 paragraph (3) to read as follows:
								
									
										(3)
										Majority
										A
				2/3 majority of the members of the board shall be
				representatives described in paragraph
				(1)(B)(i).
									;
							
							(2)
							in subsection (c),
			 by striking (b)(1)(C)(i) and inserting
			 (b)(1)(B)(i);
						
							(3)
							by amending
			 subsection (d) to read as follows:
							
								
									(d)
									Functions
									The
				State board shall assist the Governor of the State as follows:
									
										(1)
										State
				plan
										Consistent with section 112, the State board shall develop a
				State plan.
									
										(2)
										Statewide
				workforce development system
										The State board shall review and
				develop statewide policies and programs in the State in a manner
			 that supports
				a comprehensive statewide workforce development system that will
			 result in
				meeting the workforce needs of the State and its local areas. Such
			 review shall
				include determining whether the State should consolidate additional
			 amounts for
				additional activities or programs  into the Workforce Investment
			 Fund in
				accordance with section 501(e).
									
										(3)
										Workforce and
				labor market information system
										The State board shall develop a
				statewide workforce and labor market information system described
			 in section
				15(e) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)), which may
			 include using
				information collected under Federal law other than this Act by the
			 State
				economic development entity or a related entity in developing such
				system.
									
										(4)
										Employer
				engagement
										The State board shall develop strategies, across local
				areas, that meet the needs of employers and support economic growth
			 in the
				State by enhancing communication, coordination, and collaboration
			 among
				employers, economic development entities, and service providers.
									
										(5)
										Designation of
				local areas
										The State board shall designate local areas as
				required under section 116.
									
										(6)
										One-stop
				delivery system
										The State board shall identify and disseminate
				information on best practices for effective operation of one-stop
			 centers,
				including use of innovative business outreach, partnerships, and
			 service
				delivery strategies.
									
										(7)
										Program
				oversight
										The State board shall conduct the following program
				oversight:
										
											(A)
											Reviewing and
				approving local plans under section 118.
										
											(B)
											Ensuring the
				appropriate use and management of the funds provided for State
			 employment and
				training activities authorized under section 134.
										
											(C)
											Preparing an
				annual report to the Secretary described in section 136(d).
										
										(8)
										Development of
				performance measures
										The State board shall develop and ensure
				continuous improvement of comprehensive State performance measures,
			 including
				State adjusted levels of performance, as described under section
				136(b).
									;
						
							(4)
							by striking
			 subsection (e) and redesignating subsection (f) as subsection (e);
						
							(5)
							in subsection (e)
			 (as so redesignated), by inserting or participate in any action
			 taken after vote;
						
							(6)
							by inserting after
			 subsection (e) (as so redesignated), the following:
							
								
									(f)
									Staff
									The
				State board may employ staff to assist in carrying out the
			 functions described
				in subsection (d).
								;
				and
						
							(7)
							in subsection (g),
			 by inserting electronic means and after on a regular
			 basis through.
						
						413.
						State
			 plan
						Section 112
			 (29 U.S.C.
			 2822)—
						
							(1)
							in subsection
			 (a)—
							
								(A)
								by striking
			 127 or; and
							
								(B)
								by striking
			 5-year strategy and inserting 3-year
			 strategy;
							
							(2)
							in subsection
			 (b)—
							
								(A)
								by amending
			 paragraph (4) to read as follows:
								
									
										(4)
										information
				describing—
										
											(A)
											the economic
				conditions in the State;
										
											(B)
											the immediate and long-term skilled
				workforce needs of in-demand industries, small businesses, and
			 other
				occupations important to the State economy;
										
											(C)
											the knowledge and
				skills of the workforce in the State; and
										
											(D)
											workforce
				development activities (including education and training) in the
				State;
										;
							
								(B)
								by amending
			 paragraph (7) to read as follows:
								
									
										(7)
										a description of
				the State criteria for determining the eligibility of training
			 services
				providers in accordance with section 122, including how the State
			 will take
				into account the performance of providers and whether the training
			 services
				relate to in-demand industries and other occupations important to
			 the State
				economy;
									; 
							
								(C)
								by amending
			 paragraph (8) to read as follows:
								
									
										(8)
										(A)
											a description of the
				procedures that will be taken by the State to assure coordination
			 of, and avoid
				duplication among, the programs and activities identified under
			 section
				501(b)(2); and
										
											(B)
											a description of and an assurance
				regarding common data collection and reporting processes used for
			 the programs
				and activities described in subparagraph (A), which are carried out
			 by one-stop
				partners, including—
											
												(i)
												an assurance that such processes
				use quarterly wage records for performance measures described in
			 section
				136(b)(2)(A) that are applicable to such programs or activities; or
											
												(ii)
												if such wage records are not being
				used for the performance measures, an identification of the
			 barriers to using
				such wage records and a description of how the State will address
			 such barriers
				within 1 year of the approval of the
				plan;
											;
							
								(D)
								in paragraph (9),
			 by striking , including comment by representatives of businesses and
			 representatives of labor organizations,;
							
								(E)
								in paragraph (11),
			 by striking under sections 127 and 132 and inserting
			 under section 132;
							
								(F)
								by striking
			 paragraph (12);
							
								(G)
								by redesignating
			 paragraphs (13) through (18) as paragraphs (12) through (17),
			 respectively;
							
								(H)
								in paragraph (12)
			 (as so redesignated), by striking 111(f) and inserting
			 111(e);
							
								(I)
								in paragraph (13)
			 (as so redesignated), by striking 134(c) and inserting
			 121(e);
							
								(J)
								in paragraph (14)
			 (as so redesignated), by striking 116(a)(5) and inserting
			 116(a)(3);
							
								(K)
								in paragraph (16)
			 (as so redesignated)—
								
									(i)
									in
			 subparagraph (A)—
									
										(I)
										in clause
			 (ii)—
										
											(aa)
											by
			 striking to dislocated workers; and
										
											(bb)
											by
			 inserting and additional assistance after rapid response
			 activities;
										
										(II)
										in clause (iii),
			 by striking 134(d)(4) and inserting
			 134(c)(4);
									
										(III)
										by striking
			 and at the end of clause (iii);
									
										(IV)
										by amending
			 clause (iv) to read as follows:
										
											
												(iv)
												how the State will serve the employment and
				training needs of dislocated workers (including displaced
			 homemakers),
				low-income individuals (including recipients of public assistance
			 such as
				supplemental nutrition assistance program benefits pursuant to the
			 Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.)), long-term
				unemployed individuals (including individuals who have exhausted
			 entitlement to
				Federal and State unemployment compensation), English learners,
			 homeless
				individuals, individuals training for nontraditional employment,
			 youth
				(including out-of-school youth and at-risk youth), older workers,
			 ex-offenders,
				migrant and seasonal farmworkers, refugees and entrants, veterans
			 (including
				disabled and homeless veterans), and Native Americans;
				and
											;
				and
									
										(V)
										by adding at the
			 end the following new clause:
										
											
												(v)
												how the State
				will—
												
													(I)
													consistent with
				section 188 and Executive Order No. 13217 (42 U.S.C. 12131 note), serve the
				employment and training needs of individuals with disabilities; and
												
													(II)
													consistent with
				sections 504 and 508 of the Rehabilitation Act of 1973 (29 U.S.C.
			 794, 794d),
				include the provision of outreach, intake, assessments, and service
			 delivery,
				the development of performance measures, the training of staff, and
			 other
				aspects of accessibility for individuals with disabilities to
			 programs and
				services under this subtitle;
												;
				and
									
									(ii)
									in
			 subparagraph (B), by striking to the extent practicable and
			 inserting in accordance with the requirements of the Jobs for Veterans
			 Act (Public
			 Law 107–288) and the amendments made by such Act;
			 and
								
								(L)
								by striking
			 paragraph (17) (as so redesignated) and inserting the following:
								
									
										(17)
										a description of
				the strategies and services that will be used in the State—
										
											(A)
											to more fully engage employers, including
				small businesses and employers in in-demand industries and
			 occupations
				important to the State economy;
										
											(B)
											to meet the needs
				of employers in the State; and
										
											(C)
											to better
				coordinate workforce development programs with economic development
				activities;
										
										(18)
										a description of
				how the State board will convene (or help to convene) industry or
			 sector
				partnerships that lead to collaborative planning, resource
			 alignment, and
				training efforts across a targeted cluster of multiple firms for a
			 range of
				workers employed or potentially employed by the industry or sector—
										
											(A)
											to encourage
				industry growth and competitiveness and to improve worker training,
			 retention,
				and advancement in the industry or sector;
										
											(B)
											to address the
				immediate and long-term skilled workforce needs of in-demand
			 industries, small
				businesses, and other occupations important to the State economy;
			 and
										
											(C)
											to address
				critical skill gaps within and across industries and sectors;
										
										(19)
										a description of
				how the State will utilize technology, to facilitate access to
			 services in
				remote areas, which may be used throughout the State;
									
										(20)
										a description of
				the State strategy and assistance to be provided by the State for
			 encouraging
				regional cooperation within the State and across State borders, as
				appropriate;
									
										(21)
										a description of
				the actions that will be taken by the State to foster
			 communication,
				coordination, and partnerships with nonprofit organizations
			 (including public
				libraries, community, faith-based, and philanthropic organizations)
			 that
				provide employment-related, training, and complementary services,
			 to enhance
				the quality and comprehensiveness of services available to
			 participants under
				this title;
									
										(22)
										a description of
				the process and methodology for determining—
										
											(A)
											one-stop partner
				program contributions for the costs of infrastructure of one-stop
			 centers under
				section 121(h)(1); and
										
											(B)
											the formula for
				allocating such infrastructure funds to local areas under section
				121(h)(3);
										
										(23)
										a description of the strategies and
				services that will be used in the State to assist at-risk youth and
				out-of-school youth in acquiring the education and skills,
			 credentials
				(including recognized postsecondary credentials, such as
			 industry-recognized
				credentials), and employment experience to succeed in the labor
			 market,
				including—
										
											(A)
											training and
				internships in in-demand industries or occupations important to the
			 State and
				local economy;
										
											(B)
											dropout recovery
				activities that are designed to lead to the attainment of a regular
			 secondary
				school diploma or its recognized equivalent, or other
			 State-recognized
				equivalent (including recognized alternative standards for
			 individuals with
				disabilities); and
										
											(C)
											activities
				combining remediation of academic skills, work readiness training,
			 and work
				experience, and including linkages to postsecondary education and
			 training and
				career-ladder employment; and
										
										(24)
										a description
				of—
										
											(A)
											how the State will furnish employment,
				training, including training in advanced manufacturing, supportive,
			 and
				placement services to veterans, including disabled and homeless
				veterans;
										
											(B)
											the strategies and
				services that will be used in the State to assist in and expedite
			 reintegration
				of homeless veterans into the labor force; and
										
											(C)
											the veterans
				population to be served in the
				State.
										;
							
							(3)
							in subsection (c), by striking
			 period, that— and all that follows through paragraph (2) and
			 inserting period, that the plan is inconsistent with the provisions of
			 this title.; and
						
							(4)
							in subsection (d), by striking
			 5-year and inserting 3-year.
						
						414.
						Local workforce
			 investment areas
						Section 116
			 (29 U.S.C.
			 2831) is amended—
						
							(1)
							in subsection
			 (a)—
							
								(A)
								by amending paragraph (1) to read as
			 follows:
								
									
										(1)
										In
				general
										
											(A)
											Process
											In order to receive an allotment under
				section 132, a State, through the State board, shall establish a
			 process to
				designate local workforce investment areas within the State. Such
			 process
				shall—
											
												(i)
												support the statewide workforce development
				system developed under section 111(d)(2), enabling the system to
			 meet the
				workforce needs of the State and its local areas;
											
												(ii)
												include consultation, prior to the
				designation, with chief elected officials;
											
												(iii)
												include consideration of comments received
				on the designation through the public comment process as described
			 in section
				112(b)(9); and
											
												(iv)
												require the submission of an application
				for approval under subparagraph (B).
											
											(B)
											Application
											To obtain designation of a local area under
				this paragraph, a local or regional board (or consortia of local or
			 regional
				boards) seeking to take responsibility for the area under this Act 
			 shall submit
				an application to a State board at such time, in such manner, and
			 containing
				such information as the State board may require, including—
											
												(i)
												a description of the local area, including
				the population that will be served by the local area, and the
			 education and
				training needs of its employers and workers;
											
												(ii)
												a description of how the local area is
				consistent or aligned with—
												
													(I)
													service delivery areas (as determined by
				the State);
												
													(II)
													labor market areas; and
												
													(III)
													economic development regions;
												
												(iii)
												a description of the eligible providers of
				education and training, including postsecondary educational
			 institutions such
				as community colleges, located in the local area and available to
			 meet the
				needs of the local workforce;
											
												(iv)
												a description of the distance that
				individuals will need to travel to receive services provided in
			 such local
				area; and
											
												(v)
												any other criteria that the State board may
				require.
											
											(C)
											Priority
											In designating local areas under this
				paragraph, a State board shall give priority consideration to an
			 area proposed
				by an applicant demonstrating that a designation as a local area
			 under this
				paragraph will result in the reduction of overlapping service
			 delivery areas,
				local market areas, or economic development regions.
										
											(D)
											Alignment with
				local plan
											A State may
				designate an area proposed by an applicant as a local area under
			 this paragraph
				for a period not to exceed 3 years.
										
											(E)
											References
											For purposes of this Act, a reference to a
				local area—
											
												(i)
												used with respect to a geographic area,
				refers to an area designated under this paragraph; and
											
												(ii)
												used with respect to an entity, refers to
				the applicant.
											; 
							
								(B)
								by amending
			 paragraph (2) to read as follows:
								
									
										(2)
										Technical
				assistance
										The Secretary shall, if requested by the Governor of a
				State, provide the State with technical assistance in making the
			 determinations
				required under paragraph (1). The Secretary shall not issue
			 regulations
				governing determinations to be made under paragraph
				(1).
									;
							
								(C)
								by striking
			 paragraph (3);
							
								(D)
								by striking
			 paragraph (4);
							
								(E)
								by redesignating paragraph (5) as paragraph
			 (3); and
							
								(F)
								in paragraph (3) (as so redesignated), by
			 striking (2) or (3) both places it appears and inserting
			 (1);
							
							(2)
							by amending
			 subsection (b) to read as follows:
							
								
									(b)
									Single
				states
									Consistent with
				subsection (a), the State board of a State may designate the State
			 as a single
				State local area for the purposes of this
				title.
								;
				and
						
							(3)
							in subsection
			 (c)—
							
								(A)
								in paragraph (1),
			 by adding at the end the following: The State may require the local
			 boards for the designated region to prepare a single regional plan that
			 incorporates the elements of the local plan under section 118 and that is
			 submitted and approved in lieu of separate local plans under such
			 section.; and
							
								(B)
								in paragraph (2),
			 by striking employment statistics and inserting workforce
			 and labor market information.
							
						415.
						Local workforce
			 investment boards
						Section 117
			 (29 U.S.C.
			 2832) is amended—
						
							(1)
							in subsection (b)—
							
								(A)
								in paragraph (2)—
								
									(i)
									in
			 subparagraph (A)—
									
										(I)
										by striking include— and all
			 that follows through representatives and inserting
			 include representatives;
									
										(II)
										by striking
			 clauses (ii) through (vi);
									
										(III)
										by redesignating
			 subclauses (I) through (III) as clauses (i) through (iii), respectively
			 (and by
			 moving the margins of such clauses 2 ems to the left);
									
										(IV)
										by striking
			 clause (ii) (as so redesignated) and inserting the following:
										
											
												(ii)
												represent businesses, including large and
				small businesses, each of which has immediate and long-term
			 employment
				opportunities in an in-demand industry or other occupation
			 important to the
				local economy; and
											;
				and
									
										(V)
										by striking the
			 semicolon at the end of clause (iii) (as so redesignated) and inserting
			 ; and; and
									
									(ii)
									by
			 amending subparagraph (B) to read as follows:
									
										
											(B)
											may include such other individuals or
				representatives of entities as the chief elected official in the
			 local area may
				determine to be appropriate, including—
											
												(i)
												the superintendent
				or other employee of the local educational agency who has primary
				responsibility for secondary education, the presidents or chief
			 executive
				officers of postsecondary educational institutions (including a
			 community
				college, where such an entity exists), or administrators of local
			 entities
				providing adult education and family literacy education activities;
											
												(ii)
												representatives
				of community-based organizations (including organizations
			 representing
				individuals with disabilities and veterans, for a local area in
			 which such
				organizations are present); or
											
												(iii)
												representatives
				of veterans service
				organizations.
											;
								
								(B)
								in paragraph (4)—
								
									(i)
									by
			 striking A majority and inserting A
			 2/3 majority; and
								
									(ii)
									by
			 striking (2)(A)(i) and inserting (2)(A);
			 and
								
								(C)
								in paragraph (5),
			 by striking (2)(A)(i) and inserting
			 (2)(A);
							
							(2)
							in subsection (c)—
							
								(A)
								in paragraph (1), by striking subparagraph
			 (C); and
							
								(B)
								in paragraph
			 (3)(A)(ii), by striking paragraphs (1) through (7) and inserting
			 paragraphs (1) through (8);
							
							(3)
							by amending
			 subsection (d) to read as follows:
							
								
									(d)
									Functions of
				local board
									The functions of the local board shall include the
				following:
									
										(1)
										Local
				plan
										Consistent with section 118, each local board, in
				partnership with the chief elected official for the local area
			 involved, shall
				develop and submit a local plan to the Governor.
									
										(2)
										Workforce
				research and regional labor market analysis
										
											(A)
											In
				general
											The local board shall—
											
												(i)
												conduct, and
				regularly update, an analysis of—
												
													(I)
													the economic
				conditions in the local area;
												
													(II)
													the immediate and
				long-term skilled workforce needs of in-demand industries and other
			 occupations
				important to the local economy;
												
													(III)
													the knowledge
				and skills of the workforce in the local area; and
												
													(IV)
													workforce
				development activities (including education and training) in the
			 local area;
				and
												
												(ii)
												assist the
				Governor in developing the statewide workforce and labor market
			 information
				system described in section 15(e) of the Wagner-Peyser Act (29
			 U.S.C.
				49l–2(e)).
											
											(B)
											Existing
				analysis
											In carrying out requirements of subparagraph (A)(i), a
				local board shall use an existing analysis, if any, by the local
			 economic
				development entity or related entity.
										
										(3)
										Employer
				engagement
										The local board shall meet the needs of employers and
				support economic growth in the local area by enhancing
			 communication,
				coordination, and collaboration among employers, economic
			 development entities,
				and service providers.
									
										(4)
										Budget and
				administration
										
											(A)
											Budget
											
												(i)
												In
				general
												The local board shall develop a budget for the activities
				of the local board in the local area, consistent with the
			 requirements of this
				subsection.
											
												(ii)
												Training
				reservation
												In developing a budget under clause (i), the local
				board shall reserve a percentage of funds to carry out the
			 activities specified
				in section 134(c)(4). The local board shall use the analysis
			 conducted under
				paragraph (2)(A)(i) to determine the appropriate percentage of
			 funds to reserve
				under this clause.
											
											(B)
											Administration
											
												(i)
												Grant
				recipient
												The chief elected official in a local area shall serve
				as the local grant recipient for, and shall be liable for any
			 misuse of, the
				grant funds allocated to the local area under section 133, unless
			 the chief
				elected official reaches an agreement with the Governor for the
			 Governor to act
				as the local grant recipient and bear such liability.
											
												(ii)
												Designation
												In
				order to assist in administration of the grant funds, the chief
			 elected
				official or the Governor, where the Governor serves as the local
			 grant
				recipient for a local area, may designate an entity to serve as a
			 local grant
				subrecipient for such funds or as a local fiscal agent. Such
			 designation shall
				not relieve the chief elected official or the Governor of the
			 liability for any
				misuse of grant funds as described in clause (i).
											
												(iii)
												Disbursal
												The
				local grant recipient or an entity designated under clause (ii)
			 shall disburse
				the grant funds for workforce investment activities at the
			 direction of the
				local board, pursuant to the requirements of this title. The local
			 grant
				recipient or entity designated under clause (ii) shall disburse the
			 funds
				immediately on receiving such direction from the local board.
											
											(C)
											Staff
											The
				local board may employ staff to assist in carrying out the
			 functions described
				in this subsection.
										
											(D)
											Grants and
				donations
											The local board may solicit and accept grants and
				donations from sources other than Federal funds made available
			 under this
				Act.
										
										(5)
										Selection of
				operators and providers
										
											(A)
											Selection of
				one-stop operators
											Consistent with section 121(d), the local
				board, with the agreement of the chief elected official—
											
												(i)
												shall designate or
				certify one-stop operators as described in section 121(d)(2)(A);
			 and
											
												(ii)
												may terminate for
				cause the eligibility of such operators.
											
											(B)
											Identification
				of eligible training service providers
											Consistent with this subtitle, the local
				board shall identify eligible providers of training services
			 described in
				section 134(c)(4) in the local area, annually review the outcomes
			 of such
				eligible providers using the criteria under section 122(b)(2), and
			 designate
				such eligible providers in the local area who have demonstrated the
			 highest
				level of success with respect to such criteria as priority eligible
			 providers
				for the program year following the review.
										
											(C)
											Identification
				of eligible providers of work ready services
											If the one-stop
				operator does not provide the services described in section
			 134(c)(2) in the
				local area, the local board shall identify eligible providers of
			 such services
				in the local area by awarding contracts.
										
										(6)
										Program
				oversight
										The local board, in partnership with the chief elected
				official, shall be responsible for—
										
											(A)
											ensuring the
				appropriate use and management of the funds provided for local
			 employment and
				training activities authorized under section 134(b); and
										
											(B)
											conducting
				oversight of the one-stop delivery system, in the local area,
			 authorized under
				section 121.
										
										(7)
										Negotiation of
				local performance measures
										The local board, the chief elected
				official, and the Governor shall negotiate and reach agreement on
			 local
				performance measures as described in section 136(c).
									
										(8)
										Technology
				improvements
										The local board shall develop strategies for
				technology improvements to facilitate access to services authorized
			 under this
				subtitle and carried out in the local area, including access in
			 remote
				areas.
									;
						
							(4)
							in subsection
			 (e)—
							
								(A)
								by inserting
			 electronic means and after regular basis through;
			 and
							
								(B)
								by striking
			 and the award of grants or contracts to eligible providers of youth
			 activities,;
							
							(5)
							in subsection
			 (f)—
							
								(A)
								in paragraph
			 (1)(A), by striking section 134(d)(4) and inserting
			 section 134(c)(4); and
							
								(B)
								by striking
			 paragraph (2) and inserting the following:
								
									
										(2)
										Work ready
				services; designation or certification as one-stop operators
										A
				local board may provide work ready services described in section
			 134(c)(2)
				through a one-stop delivery system described in section 121 or be
			 designated or
				certified as a one-stop operator only with the agreement of the
			 chief elected
				official and the
				Governor.
									;
							
							(6)
							in subsection
			 (g)(1), by inserting or participate in any action taken after
			 vote; and
						
							(7)
							by striking subsections (h) and (i).
						
						416.
						Local
			 plan
						Section 118
			 (29 U.S.C.
			 2833) is amended—
						
							(1)
							in subsection (a),
			 by striking 5-year and inserting 3-year;
						
							(2)
							by amending subsection (b) to read as
			 follows:
							
								
									(b)
									Contents
									The local plan shall include—
									
										(1)
										a description of the analysis of the local
				area's economic and workforce conditions conducted under subclauses
			 (I) through
				(IV) of section 117(d)(2)(A)(i), and an assurance that the local
			 board will use
				such analysis to carry out the activities under this subtitle;
									
										(2)
										a description of
				the one-stop delivery system in the local area, including—
										
											(A)
											a description of
				how the local board will ensure—
											
												(i)
												the continuous
				improvement of eligible providers of services through the system;
			 and
											
												(ii)
												that such
				providers meet the employment needs of local businesses and
			 participants;
				and
											
											(B)
											a description of
				how the local board will facilitate access to services described in
			 section
				117(d)(8) and provided through the one-stop delivery system
			 consistent with
				section 117(d)(8);
										
										(3)
										a description of
				the strategies and services that will be used in the local area—
										
											(A)
											to more fully
				engage employers, including small businesses and employers in
			 in-demand
				industries and occupations important to the local economy;
										
											(B)
											to meet the needs
				of employers in the local area;
										
											(C)
											to better
				coordinate workforce development programs with economic development
			 activities;
				and
										
											(D)
											to better
				coordinate workforce development programs with employment,
			 training, and
				literacy services carried out by nonprofit organizations, including
			 public
				libraries, as appropriate;
										
										(4)
										a description of
				how the local board will convene (or help to convene) industry or
			 sector
				partnerships that lead to collaborative planning, resource
			 alignment, and
				training efforts across multiple firms for a range of workers
			 employed or
				potentially employed by a targeted industry or sector—
										
											(A)
											to encourage
				industry growth and competitiveness and to improve worker training,
			 retention,
				and advancement in the targeted industry or sector;
										
											(B)
											to address the immediate and long-term
				skilled workforce needs of in-demand industries, small businesses,
			 and other
				occupations important to the local economy; and
										
											(C)
											to address
				critical skill gaps within and across industries and sectors;
										
										(5)
										a description of
				how the funds reserved under section 117(d)(4)(A)(ii) will be used
			 to carry out
				activities described in section 134(c)(4);
									
										(6)
										a description of
				how the local board will coordinate workforce investment activities
			 carried out
				in the local area with statewide workforce investment activities,
			 as
				appropriate;
									
										(7)
										a description of
				how the local area will—
										
											(A)
											coordinate
				activities with the local area’s disability community, and with
			 transition
				services (as defined under section 602 of the Individuals with
			 Disabilities
				Education Act (20 U.S.C. 1401)) provided under that Act by local
				educational agencies serving such local area, to make available
			 comprehensive,
				high-quality services to individuals with disabilities;
										
											(B)
											consistent with section 188 and Executive
				Order No. 13217 (42
				U.S.C. 12131 note), serve the employment and training needs of
				individuals with disabilities, with a focus on employment that
			 fosters
				independence and integration into the workplace; and
										
											(C)
											consistent with
				sections 504 and 508 of the Rehabilitation Act of 1973 (29 U.S.C.
			 794, 794d),
				include the provision of outreach, intake, assessments, and service
			 delivery,
				the development of performance measures, the training of staff, and
			 other
				aspects of accessibility for individuals with disabilities to
			 programs and
				services under this subtitle;
										
										(8)
										a description of
				the local levels of performance negotiated with the Governor and
			 chief elected
				official pursuant to section 136(c), to be—
										
											(A)
											used to measure
				the performance of the local area; and
										
											(B)
											used by the local
				board for measuring performance of the local fiscal agent (where
			 appropriate),
				eligible providers, and the one-stop delivery system, in the local
			 area;
										
										(9)
										a description of
				the process used by the local board, consistent with subsection
			 (c), to provide
				an opportunity for public comment prior to submission of the plan;
									
										(10)
										a description of how the local area will
				serve the employment and training needs of dislocated workers
			 (including
				displaced homemakers), low-income individuals (including recipients
			 of public
				assistance such as supplemental nutrition assistance program
			 benefits pursuant
				to the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.)),
			 long-term
				unemployed individuals (including individuals who have exhausted
			 entitlement to
				Federal and State unemployment compensation), English learners,
			 homeless
				individuals, individuals training for nontraditional employment,
			 youth
				(including out-of-school youth and at-risk youth), older workers,
			 ex-offenders,
				migrant and seasonal farmworkers, refugees and entrants, veterans
			 (including
				disabled veterans and homeless veterans), and Native Americans;
									
										(11)
										an identification
				of the entity responsible for the disbursal of grant funds
			 described in section
				117(d)(4)(B)(iii), as determined by the chief elected official or
			 the Governor
				under such section;
									
										(12)
										a description of the strategies and
				services that will be used in the local area to assist at-risk
			 youth and
				out-of-school youth in acquiring the education and skills,
			 credentials
				(including recognized postsecondary credentials, such as
			 industry-recognized
				credentials), and employment experience to succeed in the labor
			 market,
				including—
										
											(A)
											training and
				internships in in-demand industries or occupations important to the
			 local
				economy;
										
											(B)
											dropout recovery
				activities that are designed to lead to the attainment of a regular
			 secondary
				school diploma or its recognized equivalent, or other
			 State-recognized
				equivalent (including recognized alternative standards for
			 individuals with
				disabilities); and
										
											(C)
											activities
				combining remediation of academic skills, work readiness training,
			 and work
				experience, and including linkages to postsecondary education and
			 training and
				career-ladder employment;
										
										(13)
										a description of—
										
											(A)
											how the local area will furnish employment,
				training, including training in advanced manufacturing, supportive,
			 and
				placement services to veterans, including disabled and homeless
				veterans;
										
											(B)
											the strategies and
				services that will be used in the local area to assist in and
			 expedite
				reintegration of homeless veterans into the labor force; and
										
											(C)
											the veteran
				population to be served in the local area;
										
										(14)
										a description
				of—
										
											(A)
											the duties
				assigned to the veteran employment specialist consistent with the
			 requirements
				of section 134(f);
										
											(B)
											the manner in
				which the veteran employment specialist is integrated into the
			 one-stop career
				system described in section 121;
										
											(C)
											the date on which
				the veteran employment specialist was assigned; and
										
											(D)
											whether the
				veteran employment specialist has satisfactorily completed related
			 training by
				the National Veterans' Employment and Training Services Institute;
			 and
										
										(15)
										such other
				information as the Governor may
				require.
									;
				and
						
							(3)
							in subsection
			 (c)—
							
								(A)
								in paragraph (1),
			 by striking such means and inserting electronic means and
			 such means; and
							
								(B)
								in paragraph (2),
			 by striking , including representatives of business and representatives
			 of labor organizations,.
							
						417.
						Establishment
			 of one-stop delivery system
						Section 121 (29 U.S.C. 2841) is amended—
						
							(1)
							in subsection
			 (b)—
							
								(A)
								by striking
			 subparagraph (A) of paragraph (1) and inserting the following:
								
									
										(A)
										Roles and
				responsibilities of one-stop partners
										Each entity that carries
				out a program or activities described in subparagraph (B) shall—
										
											(i)
											provide access
				through a one-stop delivery system to the program or activities
			 carried out by
				the entity, including making the work ready services described in
			 section
				134(c)(2) that are applicable to the program or activities of the
			 entity
				available at one-stop centers (in addition to any other appropriate
				locations);
										
											(ii)
											use a portion of
				the funds available to the program or activities of the entity to
			 maintain the
				one-stop delivery system, including payment of the costs of
			 infrastructure of
				one-stop centers in accordance with subsection (h);
										
											(iii)
											enter into a
				local memorandum of understanding with the local board, relating to
			 the
				operation of the one-stop delivery system, that meets the
			 requirements of
				subsection (c); and
										
											(iv)
											participate in
				the operation of the one-stop delivery system consistent with the
			 terms of the
				memorandum of understanding, the requirements of this title, and
			 the
				requirements of the Federal laws authorizing the program or
			 activities carried
				out by the
				entity.
										;
							
								(B)
								in paragraph
			 (1)(B)—
								
									(i)
									by
			 striking clauses (ii), (v), and (vi);
								
									(ii)
									by
			 redesignating clauses (iii) and (iv) as clauses (ii) and (iii),
			 respectively;
								
									(iii)
									by
			 redesignating clauses (vii) through (xii) as clauses (iv) through (ix),
			 respectively;
								
									(iv)
									in clause (ii),
			 as so redesignated, by striking adult education and literacy
			 activities and inserting adult education and family literacy
			 education activities;
								
									(v)
									in
			 clause (viii), as so redesignated, by striking and at the
			 end;
								
									(vi)
									in
			 clause (ix), as so redesignated, by striking the period and inserting ;
			 and; and
								
									(vii)
									by
			 adding at the end the following:
									
										
											(x)
											subject to
				subparagraph (C), programs authorized under part A of title IV of
			 the Social
				Security Act (42
				U.S.C. 601 et seq.).
										;
				
								
								(C)
								by inserting after
			 paragraph (1)(B) the following:
								
									
										(C)
										Determination by
				the governor
										Each entity
				carrying out a program described in subparagraph (B)(x) shall be
			 considered to
				be a one-stop partner under this title	and carry out the required
			 partner
				activities described in subparagraph (A) unless the Governor of the
			 State in
				which the local area is located provides the Secretary and
			 Secretary of Health
				and Human Services written notice of a determination by the
			 Governor that such
				an entity shall not be considered to be such a partner and shall
			 not carry out
				such required partner activities.
									;
				and
							
								(D)
								in paragraph
			 (2)—
								
									(i)
									in
			 subparagraph (A)(i), by striking section 134(d)(2) and inserting
			 section 134(c)(2); and
								
									(ii)
									in
			 subparagraph (B)—
									
										(I)
										by striking
			 clauses (i), (ii), and (v);
									
										(II)
										in clause (iv),
			 by striking and at the end;
									
										(III)
										by redesignating
			 clauses (iii) and (iv) as clauses (i) and (ii), respectively; and
									
										(IV)
										by adding at the
			 end the following:
										
											
												(iii)
												employment and training programs
				administered by the Commissioner of the Social Security
			 Administration;
											
												(iv)
												employment and training programs carried
				out by the Administrator of the Small Business Administration;
											
												(v)
												employment,
				training, and literacy services carried out by public libraries;
			 and
											
												(vi)
												other appropriate
				Federal, State, or local programs, including programs in the
			 private
				sector.
											;
									
							(2)
							in subsection
			 (c)(2), by amending subparagraph (A) to read as follows:
							
								
									(A)
									provisions
				describing—
									
										(i)
										the services to be
				provided through the one-stop delivery system consistent with the
			 requirements
				of this section, including the manner in which the services will be
			 coordinated
				through such system;
									
										(ii)
										how the costs of
				such services and the operating costs of such system will be
			 funded, through
				cash and in-kind contributions, to provide a stable and equitable
			 funding
				stream for ongoing one-stop system operations, including the
			 funding of the
				costs of infrastructure of one-stop centers in accordance with
			 subsection
				(h);
									
										(iii)
										methods of
				referral of individuals between the one-stop operator and the
			 one-stop partners
				for appropriate services and activities, including referrals for
			 training for
				nontraditional employment; and
									
										(iv)
										the duration of
				the memorandum of understanding and the procedures for amending the
			 memorandum
				during the term of the memorandum, and assurances that such
			 memorandum shall be
				reviewed not less than once every 3-year period to ensure
			 appropriate funding
				and delivery of services under the memorandum;
				and
									;
						
							(3)
							in subsection
			 (d)—
							
								(A)
								in the heading for
			 paragraph (1), by striking Designation and certification and
			 inserting Local
			 designation and certification;
							
								(B)
								in paragraph
			 (2)—
								
									(i)
									by striking
			 section 134(c) and inserting subsection
			 (e);
								
									(ii)
									by amending
			 subparagraph (A) to read as follows:
									
										
											(A)
											shall be
				designated or certified as a one-stop operator through a
			 competitive process;
				and
										;
				and
								
									(iii)
									in subparagraph
			 (B), by striking clause (ii) and redesignating clauses (iii) through (vi)
			 as
			 clauses (ii) through (v), respectively; and
								
								(C)
								in paragraph (3),
			 by striking vocational and inserting career and
			 technical;
							
							(4)
							by amending
			 subsection (e) to read as follows:
							
								
									(e)
									Establishment of
				one-Stop delivery system
									
										(1)
										In
				general
										There shall be established in a State that receives an
				allotment under section 132(b) a one-stop delivery system, which
			 shall—
										
											(A)
											provide the work
				ready services described in section 134(c)(2);
										
											(B)
											provide access to
				training services as described in paragraph (4) of section 134(c),
			 including
				serving as the point of access to career enhancement accounts for
			 training
				services to participants in accordance with paragraph (4)(F) of
			 such
				section;
										
											(C)
											provide access to
				the activities carried out under section 134(d), if any;
										
											(D)
											provide access to
				programs and activities carried out by one-stop partners that are
			 described in
				subsection (b); and
										
											(E)
											provide access to
				the data and information described in subparagraphs (A) and (B) of
			 section
				15(a)(1) of the Wagner-Peyser Act (29 U.S.C. 49l–2(a)(1)).
										
										(2)
										One-stop
				delivery
										At a minimum, the one-stop delivery system—
										
											(A)
											shall make each of
				the programs, services, and activities described in paragraph (1)
			 accessible at
				not less than one physical center in each local area of the State;
			 and
										
											(B)
											may also make
				programs, services, and activities described in paragraph (1)
			 available—
											
												(i)
												through a network
				of affiliated sites that can provide one or more of the programs,
			 services, and
				activities to individuals; and
											
												(ii)
												through a network
				of eligible one-stop partners—
												
													(I)
													in which each
				partner provides one or more of the programs, services, and
			 activities to such
				individuals and is accessible at an affiliated site that consists
			 of a physical
				location or an electronically or technologically linked access
			 point;
				and
												
													(II)
													that assures
				individuals that information on the availability of the work ready
			 services
				will be available regardless of where the individuals initially
			 enter the
				statewide workforce investment system, including information made
			 available
				through an access point described in subclause (I).
												
										(3)
										Specialized
				centers
										The centers and sites described in paragraph (2) may have
				a specialization in addressing special
				needs.
									;
				and
						
							(5)
							by adding at the
			 end the following:
							
								
									(g)
									Certification of
				one-Stop centers
									
										(1)
										In
				general
										
											(A)
											In
				general
											The State board shall establish objective procedures and
				criteria for certifying, at least once every 3 years, one-stop
			 centers for the
				purpose of awarding the one-stop infrastructure funding described
			 in subsection
				(h).
										
											(B)
											Criteria
											The
				criteria for certification of a one-stop center under this
			 subsection shall
				include—
											
												(i)
												meeting the
				expected levels of performance for each of the corresponding core
			 indicators of
				performance as outlined in the State plan under section 112;
											
												(ii)
												meeting minimum
				standards relating to the scope and degree of service integration
			 achieved by
				the center, involving the programs provided by the one-stop
			 partners;
				and
											
												(iii)
												meeting minimum
				standards relating to how the center ensures that eligible
			 providers meet the
				employment needs of local employers and participants.
											
											(C)
											Effect of
				certification
											One-stop centers certified under this subsection
				shall be eligible to receive the infrastructure funding authorized
			 under
				subsection (h).
										
										(2)
										Local
				boards
										Consistent with the criteria developed by the State, the
				local board may develop, for certification referred to in paragraph
			 (1)(A),
				additional criteria or higher standards on the criteria referred to
			 in
				paragraph (1)(B) to respond to local labor market and demographic
			 conditions
				and trends.
									
									(h)
									One-Stop
				infrastructure funding
									
										(1)
										Partner
				contributions
										
											(A)
											Provision of
				funds
											Notwithstanding any
				other provision of law, as determined under subparagraph (B), a
			 portion of the
				Federal funds provided to the State and areas within the State
			 under the
				Federal laws authorizing the one-stop partner programs described in
			 subsection
				(b)(1)(B) and participating additional partner programs described
			 in subsection
				(b)(2)(B), for a fiscal year shall be provided to the Governor by
			 such partners
				to carry out this subsection.
										
											(B)
											Determination of
				governor
											
												(i)
												In
				general
												Subject to subparagraph (C), the Governor, in
				consultation with the State board, shall determine the portion of
			 funds to be
				provided under subparagraph (A) by each one-stop partner and in
			 making such
				determination shall consider the proportionate use of the one-stop
			 centers in
				the State by each such partner, the costs of administration for
			 purposes not
				related to one-stop centers for each such partner, and other
			 relevant factors
				described in paragraph (3).
											
												(ii)
												Special
				rule
												In those States where the State constitution places
				policymaking authority that is independent of the authority of the
			 Governor in
				an entity or official with respect to the funds provided for adult
			 education
				and family literacy education activities authorized under title II
			 and for
				postsecondary career and technical education activities authorized
			 under the
				Carl D. Perkins Career and Technical Education Act of 2006 (20
			 U.S.C. 2301 et
				seq.), the determination described in clause (i) with respect to
			 the
				corresponding 2 programs shall be made by the Governor with the
			 appropriate
				entity or official with such independent policymaking authority.
											
												(iii)
												Appeal by
				one-stop partners
												The Governor shall establish a procedure for
				the one-stop partner administering a program described in
			 subsection (b) and
				subparagraph (A) to appeal a determination regarding the portion of
			 funds to be
				provided under this paragraph on the basis that such determination
			 is
				inconsistent with the requirements described in the State plan for
			 the program
				or with the requirements of this paragraph. Such procedure shall
			 ensure prompt
				resolution of the appeal.
											
											(C)
											Limitations
											
												(i)
												Provision from
				administrative funds
												The funds provided under this paragraph by a
				one-stop partner shall be provided only from funds available for
			 the costs of
				administration under the program administered by such partner, and
			 shall be
				subject to the limitations with respect to the portion of funds
			 under such
				program that may be used for administration.
											
												(ii)
												Federal direct
				spending programs
												
													(I)
													In
				general
													A program that provides Federal direct spending under
				section 250(c)(8) of the Balanced Budget and Emergency Deficit
			 Control Act of
				1985 (2 U.S.C.
				900(c)(8)) shall not, for purposes of this paragraph, be
				required to provide more than the maximum amount determined under
			 subclause
				(II).
												
													(II)
													Maximum
				amount
													The maximum amount for the program is the amount that
				bears the same relationship to the costs referred to in paragraph
			 (2) for the
				State as the use of the one-stop centers by such program bears to
			 the use of
				such centers by all one-stop partner programs in the State.
												
										(2)
										Allocation by
				governor
										From the funds provided under paragraph (1), the
				Governor shall allocate funds to local areas in accordance with the
			 formula
				established under paragraph (3) for the purposes of assisting in
			 paying the
				costs of infrastructure of one-stop centers certified under
			 subsection
				(g).
									
										(3)
										Allocation
				formula
										The State board shall develop a formula to be used by the
				Governor to allocate the funds provided under paragraph (1) to
			 local areas. The
				formula shall include such factors as the State board determines
			 are
				appropriate, which may include factors such as the number of
			 centers in a local
				area that have been certified, the population served by such
			 centers, and the
				performance of such centers.
									
										(4)
										Costs of
				infrastructure
										For purposes of this subsection, the term
				costs of infrastructure means the nonpersonnel costs that are
				necessary for the general operation of a one-stop center, including
			 the rental
				costs of the facilities involved, and the costs of utilities and
			 maintenance,
				and equipment (including assistive technology for individuals with
				disabilities).
									
									(i)
									Other
				funds
									
										(1)
										In
				general
										In addition to the funds provided under subsection (h), a
				portion of funds made available under Federal law authorizing the
			 one-stop
				partner programs described in subsection (b)(1)(B) and
			 participating additional
				partner programs described in subsection (b)(2)(B), or the noncash
			 resources
				available under such 2 types of programs, shall be used to pay the
			 costs
				relating to the operation of the one-stop delivery system that are
			 not paid for
				from the funds provided under subsection (h), to the extent not
			 inconsistent
				with the Federal law involved. Such portion shall be used to pay
			 for costs
				including—
										
											(A)
											costs of
				infrastructure (as defined in subsection (h)) that are in excess of
			 the funds
				provided under subsection (h);
										
											(B)
											common costs that
				are in addition to the costs of infrastructure (as so defined); and
										
											(C)
											the costs of the
				provision of work ready services applicable to each program.
										
										(2)
										Determination
				and standards
										The method for determining the appropriate portion
				of funds and noncash resources to be provided by each program under
			 paragraph
				(1) shall be determined as part of the memorandum of understanding
			 under
				subsection (c). The State board shall provide standards to
			 facilitate the
				determination of appropriate allocation of the funds and noncash
			 resources to
				local
				areas.
									. 
						
						418.
						Identification
			 of eligible providers of training services
						Section 122 (29 U.S.C. 2842) is amended to read
			 as follows:
						
							
								122.
								Identification
				of eligible providers of training services
								
									(a)
									Eligibility
									
										(1)
										In
				general
										The Governor, after consultation with the State board,
				shall establish criteria and procedures regarding the eligibility
			 of providers
				of training services described in section 134(c)(4) to receive
			 funds provided
				under section 133(b) for the provision of such training services
			 and be
				included on the list of eligible providers of training services
			 described in
				subsection (d).
									
										(2)
										Providers
										Subject
				to the provisions of this section, to be eligible to receive the
			 funds and be
				included on the list, the provider shall be—
										
											(A)
											a postsecondary
				educational institution that—
											
												(i)
												is
				eligible to receive Federal funds under title IV of the Higher
			 Education Act of
				1965 (20 U.S.C. 1070
				et seq.); and
											
												(ii)
												provides a
				program that leads to a recognized postsecondary credential;
											
											(B)
											an entity that
				carries out programs under the Act of August 16, 1937 (commonly
			 known as the
				National Apprenticeship Act; 50 Stat. 664, chapter 663;
				29 U.S.C. 50 et
				seq.); or
										
											(C)
											another public or
				private provider of a program of training services.
										
										(3)
										Inclusion in
				list of eligible providers
										A provider described in subparagraph
				(A) or (C) of paragraph (2) shall comply with the criteria and
			 procedures
				established under this subsection to be eligible to receive the
			 funds and be
				included on the list. A provider described in paragraph (2)(B)
			 shall be
				eligible to receive the funds and be included on the list with
			 respect to
				programs described in paragraph (2)(B) for so long as the provider
			 remains
				certified by the Secretary of Labor to carry out the programs.
									
									(b)
									Criteria
									
										(1)
										In
				general
										The criteria established by the Governor pursuant to
				subsection (a) shall take into account—
										
											(A)
											the performance of
				providers of training services with respect to the performance
			 measures
				described in section 136, measures for other matters for which
			 information is
				required under paragraph (2), and other appropriate measures of
			 performance
				outcomes for those participants receiving training services under
			 this
				subtitle;
										
											(B)
											whether the
				training programs of such providers relate to in-demand industries
			 or
				occupations important to the local economy;
										
											(C)
											the need to ensure
				access to training services throughout the State, including in
			 rural
				areas;
										
											(D)
											the ability of the
				providers to offer programs that lead to a recognized postsecondary
			 credential,
				and the quality of such programs;
										
											(E)
											the performance of
				the providers as reflected in the information such providers are
			 required to
				report to State agencies with respect to other Federal and State
			 programs
				(other than the program carried out under this subtitle), including
			 one-stop
				partner programs; and
										
											(F)
											such other factors
				as the Governor determines are appropriate.
										
										(2)
										Information
										The
				criteria established by the Governor shall require that a provider
			 of training
				services submit appropriate, accurate, and timely information to
			 the State for
				purposes of carrying out subsection (d), with respect to
			 participants receiving
				training services under this subtitle in the applicable program,
				including—
										
											(A)
											information on
				recognized postsecondary credentials received by such participants;
										
											(B)
											information on
				costs of attendance for such participants;
										
											(C)
											information on the
				program completion rate for such participants; and
										
											(D)
											information on the
				performance of the provider with respect to the performance
			 measures described
				in section 136 for such participants.
										
										(3)
										Renewal
										The
				criteria established by the Governor shall also provide for a
			 review on the
				criteria every 3 years and renewal of eligibility under this
			 section for
				providers of training services.
									
										(4)
										Local
				criteria
										A local board in the State may establish criteria in
				addition to the criteria established by the Governor, or may
			 require higher
				levels of performance than required on the criteria established by
			 the
				Governor, for purposes of determining the eligibility of providers
			 of training
				services under this section in the local area involved.
									
										(5)
										Limitation
										In
				carrying out the requirements of this subsection, no entity may
			 disclose
				personally identifiable information regarding a student, including
			 a Social
				Security number, student identification number, or other
			 identifier, without
				the prior written consent of the parent or student in compliance
			 with section
				444 of the General Education Provisions Act (20 U.S.C. 1232g).
									
									(c)
									Procedures
									The
				procedures established under subsection (a) shall—
									
										(1)
										identify—
										
											(A)
											the application
				process for a provider of training services to become eligible
			 under this
				section; and
										
											(B)
											the respective
				roles of the State and local areas in receiving and reviewing
			 applications and
				in making determinations of eligibility based on the criteria
			 established under
				this section; and
										
										(2)
										establish a
				process, for a provider of training services to appeal a denial or
			 termination
				of eligibility under this section, that includes an opportunity for
			 a hearing
				and prescribes appropriate time limits to ensure prompt resolution
			 of the
				appeal.
									
									(d)
									Information To
				assist participants in choosing providers
									In order to facilitate
				and assist participants under chapter 5 in choosing providers of
			 training
				services, the Governor shall ensure that an appropriate list of
			 providers
				determined eligible under this section in the State, including
			 information
				provided under subsection (b)(2) with respect to such providers, is
			 provided to
				the local boards in the State and is made available to such
			 participants and to
				members of the public through the one-stop delivery system in the
			 State.
								
									(e)
									Enforcement
									
										(1)
										In
				general
										The procedures established under this section shall
				provide the following:
										
											(A)
											Intentionally
				supplying inaccurate information
											Upon a determination, by an
				individual or entity specified in the procedures, that a provider
			 of training
				services, or individual providing information on behalf of the
			 provider,
				intentionally supplied inaccurate information under this section,
			 the
				eligibility of such provider under this section shall be terminated
			 for a
				period of time that is not less than 2 years.
										
											(B)
											Substantial
				violations
											Upon a determination, by an individual or entity
				specified in the procedures, that a provider of training services
			 substantially
				violated any requirement under this title, the eligibility of such
			 provider
				under this section shall be terminated for a period of time that is
			 not less
				than 10 years.
										
											(C)
											Repayment
											A
				provider of training services whose eligibility is terminated under
				subparagraph (A) or (B) shall be liable for the repayment of funds
			 received
				under chapter 5 during a period of noncompliance described in such
				subparagraph. For purposes of subparagraph (A), that period shall
			 be considered
				to be the period beginning on the date on which the inaccurate
			 information
				described in subparagraph (A) was supplied, and ending on the date
			 of the
				termination described in subparagraph (A).
										
										(2)
										Construction
										Paragraph
				(1) shall be construed to provide remedies and penalties that
			 supplement, but
				do not supplant, other civil and criminal remedies and penalties.
									
									(f)
									Agreements with
				other states
									A State may enter into an agreement with another
				State, on a reciprocal basis, to permit eligible providers of
			 training services
				to accept career enhancement accounts provided in the other State.
								
									(g)
									Recommendations
									In
				developing the criteria (including requirements for related
			 information) and
				procedures required under this section, the Governor shall solicit
			 and take
				into consideration the recommendations of local boards and
			 providers of
				training services within the State.
								
									(h)
									Opportunity To
				submit comments
									During the development of the criteria and
				procedures, and the list of eligible providers required under this
			 section, the
				Governor shall provide an opportunity for interested members of the
			 public to
				submit comments regarding such criteria, procedures, and list.
								
									(i)
									On-the-Job
				training or customized training exception
									
										(1)
										In
				general
										Providers of on-the-job training or customized training
				shall not be subject to the requirements of subsections (a) through
			 (d).
									
										(2)
										Collection and
				dissemination of information
										A one-stop operator in a local area
				shall collect such performance information from on-the-job training
			 and
				customized training providers as the Governor may require,
			 determine whether
				the providers meet such performance criteria as the Governor may
			 require, and
				disseminate information identifying providers that meet the
			 criteria as
				eligible providers, and the performance information, through the
			 one-stop
				delivery system. Providers determined to meet the criteria shall be
			 considered
				to be identified as eligible under this section, to be providers of
			 the
				training services
				involved.
									.
					
						419.
						General
			 authorization
						Chapter 5 of
			 subtitle B of title I is amended—
						
							(1)
							by striking the
			 heading for chapter 5 and inserting the following: Employment and training activities;
			 and
						
							(2)
							in section 131
			 (29 U.S.C.
			 2861)—
							
								(A)
								by striking
			 paragraphs (1)(B) and (2)(B) of; and
							
								(B)
								by striking
			 adults, and dislocated workers, and inserting
			 individuals.
							
						420.
						State
			 allotments
						Section 132
			 (29 U.S.C.
			 2862) is amended—
						
							(1)
							by amending
			 subsection (a) to read as follows:
							
								
									(a)
									In
				general
									The Secretary shall—
									
										(1)
										reserve ½ of 1
				percent of the total amount appropriated under section 137 for a
			 fiscal year,
				of which—
										
											(A)
											50 percent shall
				be used to provide technical assistance under section 170; and
										
											(B)
											50 percent shall
				be used for evaluations under section 172;
										
										(2)
										reserve 1 percent
				of the total amount appropriated under section 137 for a fiscal
			 year to make
				grants to, and enter into contracts or cooperative agreements with
			 Indian
				tribes, tribal organizations, Alaska Native entities,
			 Indian-controlled
				organizations serving Indians, or Native Hawaiian organizations to
			 carry out
				employment and training activities;
									
										(3)
										reserve not more
				than 25 percent of the total amount appropriated under section 137
			 for a fiscal
				year to carry out the Jobs Corps program under subtitle C;
									
										(4)
										reserve not more than 3.5 percent of the
				total amount appropriated under section 137 for a fiscal year to—
										
											(A)
											make grants to
				State boards or local boards to provide employment and training
			 assistance to
				workers affected by major economic dislocations, such as plant
			 closures, mass
				layoffs, or closures and realignments of military installations;
			 and
										
											(B)
											provide assistance to Governors of States
				with an area that has suffered an emergency or a major disaster (as
			 such terms
				are defined in paragraphs (1) and (2), respectively, of section 102
			 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) to
				provide disaster relief employment in the area; and
										
										(5)
										from the remaining
				amount appropriated under section 137 for a fiscal year (after
			 reserving funds
				under paragraphs (1) through (4)), make allotments in accordance
			 with
				subsection (b) of this section.
									;
				and
						
							(2)
							by amending
			 subsection (b) to read as follows:
							
								
									(b)
									Workforce
				investment fund
									
										(1)
										Reservation for
				outlying areas
										
											(A)
											In
				general
											From the amount made available under subsection (a)(5)
				for a fiscal year, the Secretary shall reserve not more than
				1/4 of 1 percent to provide assistance to the outlying
				areas.
										
											(B)
											Restriction
											The Republic of Palau shall cease to be
				eligible to receive funding under this paragraph upon entering into
			 an
				agreement for extension of United States educational assistance
			 under the
				Compact of Free Association (approved by the Compact of Free
			 Association
				Amendments Act of 2003 (Public Law 108–188)) after the date of
				enactment of the SKILLS Act.
										
										(2)
										States
										
											(A)
											In
				general
											After determining the amount to be reserved under
				paragraph (1), the Secretary shall allot the remainder of the
			 amount referred
				to in subsection (a)(5) for a fiscal year to the States pursuant to
				subparagraph
				(B) for employment and training activities and statewide
				workforce investment activities.
										
											(B)
											Formula
											Subject
				to
				subparagraphs
				(C) and
				(D),
				of the remainder—
											
												(i)
												25
				percent shall be allotted on the basis of the relative number of
			 unemployed
				individuals in areas of substantial unemployment in each State,
			 compared to the
				total number of unemployed individuals in areas of substantial
			 unemployment in
				all States;
											
												(ii)
												25 percent shall
				be allotted on the basis of the relative number of individuals in
			 the civilian
				labor force in each State, compared to the total number of such
			 individuals in
				all States;
											
												(iii)
												25 percent shall
				be allotted on the basis of the relative number of individuals in
			 each State
				who have been unemployed for 15 weeks or more, compared to the
			 total number of
				individuals in all States who have been unemployed for 15 weeks or
			 more;
				and
											
												(iv)
												25 percent shall be allotted on the basis
				of the relative number of disadvantaged youth in each State,
			 compared to the
				total number of disadvantaged youth in all States.
											
											(C)
											Minimum and
				maximum percentages
											
												(i)
												Minimum
				percentage
												The Secretary shall ensure that no State shall receive
				an allotment under this paragraph for—
												
													(I)
													each of fiscal
				years 2015 through 2017, that is less than 100 percent of the
			 allotment
				percentage of the State for fiscal year 2013; and
												
													(II)
													fiscal year 2018
				and each succeeding fiscal year, that is less than 90 percent of
			 the allotment
				percentage of the State for the fiscal year preceding the fiscal
			 year
				involved.
												
												(ii)
												Maximum
				percentage
												Subject to clause (i), the Secretary shall ensure that
				no State shall receive an allotment under this paragraph for—
												
													(I)
													each of fiscal years 2015 through 2017,
				that is more than 130 percent of the allotment percentage of the
			 State for
				fiscal year 2013; and
												
													(II)
													fiscal year 2018
				and each succeeding fiscal year, that is more than 130 percent of
			 the allotment
				percentage of the State for the fiscal year preceding the fiscal
			 year
				involved.
												
											(D)
											Small state
				minimum allotment
											Subject to
				subparagraph
				(C), the Secretary shall ensure that no State shall receive an
				allotment under this paragraph for a fiscal year that is less than
				1/5 of 1 percent of the remainder described in
				subparagraph
				(A) for the fiscal year.
										
											(E)
											Definitions
											For
				the purpose of the formula specified in this paragraph:
											
												(i)
												Allotment
				percentage
												The term
				allotment percentage—
												
													(I)
													used with respect to fiscal year 2013,
				means the percentage of the amounts allotted to States under title
			 I of this
				Act, title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.), the Women
				in Apprenticeship and Nontraditional Occupations Act (29 U.S.C. 2501 et
				seq.), sections
				4103A and
				4104
				of title 38, United States Code, and sections 1 through 14 of the
			 Wagner-Peyser
				Act (29 U.S.C. 49 et
				seq.), as such provisions were in effect for fiscal year 2013,
				that is received under such provisions by the State involved for
			 fiscal year
				2013; and
												
													(II)
													used with respect to fiscal year 2017 or a
				succeeding fiscal year, means the percentage of the amounts
			 allotted to States
				under this paragraph for the fiscal year, that is received under
			 this paragraph
				by the State involved for the fiscal year.
												
												(ii)
												Area of
				substantial unemployment
												The
				term area of substantial unemployment means	any area that is of sufficient size and scope to sustain a program of workforce investment
			 activities carried out under this subtitle and that has an average rate of
			 unemployment of at least 7 percent for the most recent 12 months, as
			 determined by the Secretary. For purposes of this clause, determinations
			 of areas of substantial unemployment shall be made once each fiscal year.
											
												(iii)
												Disadvantaged
				youth
												The term
				disadvantaged youth means an individual who is not less than age
				16 and not more than age 24 who receives an income, or is a member
			 of a family
				that receives a total family income, that in relation to family
			 size, does not
				exceed the higher of—
												
													(I)
													the poverty line;
				or
												
													(II)
													70 percent of the
				lower living standard income level.
												
												(iv)
												Individual
												The
				term individual means an individual who is age 16 or
				older.
											.
						
						421.
						Within State
			 allocations
						Section 133 (29
			 U.S.C. 2863) is amended—
						
							(1)
							by amending
			 subsection (a) to read as follows:
							
								
									(a)
									Reservations for
				Statewide workforce investment activities
									
										(1)
										Statewide
				employment and training activities
										The Governor of a State shall
				reserve not more than 15 percent of the total amount allotted to
			 the State
				under section 132(b)(2) for a fiscal year to carry out the
			 statewide activities
				described in section 134(a).
									
										(2)
										Statewide rapid
				response activities and additional assistance
										Of the amount
				reserved under
				paragraph
				(1) for a fiscal year, the Governor of the State shall reserve
				not more than 25 percent for statewide rapid response activities
			 and additional
				assistance described in section 134(a)(4).
									
										(3)
										Statewide grants
				for individuals with barriers to employment
										Of the amount reserved under paragraph (1)
				for a fiscal year, the Governor of the State shall reserve 15
			 percent to carry
				out statewide activities described in section 134(a)(5).
									
										(4)
										State
				administrative cost limit
										Not
				more than 5 percent of the funds reserved under paragraph (1) may
			 be used by
				the Governor of the State for administrative costs of carrying out
			 the
				statewide activities described in section
				134(a).
									;
						
							(2)
							by amending
			 subsection (b) to read as follows:
							
								
									(b)
									Within state
				allocation
									
										(1)
										Methods
										The
				Governor, acting in accordance with the State plan, and after
			 consulting with
				chief elected officials in the local areas in the State, shall—
										
											(A)
											allocate the funds
				that are allotted to the State under section 132(b)(2) and not
			 reserved under
				subsection (a), in accordance with paragraph (2)(A); and
										
											(B)
											award the funds that are reserved by the
				State under subsection (a)(3) through competitive grants to
			 eligible entities,
				in accordance with section 134(a)(1)(C).
										
										(2)
										Formula
				allocations for the workforce investment fund
										
											(A)
											Allocation
											In
				allocating the funds described in paragraph (1)(A) to local areas,
			 a State
				shall allocate—
											
												(i)
												25
				percent on the basis described in section 132(b)(2)(B)(i);
											
												(ii)
												25 percent on the
				basis described in section 132(b)(2)(B)(ii);
											
												(iii)
												25 percent on
				the basis described in section 132(b)(2)(B)(iii); and
											
												(iv)
												25 percent on the
				basis described in section 132(b)(2)(B)(iv),
											except
				that a reference in a section specified in any of clauses (i)
			 through (iv) to
				each State shall be considered to refer to each local area, and
				to all States shall be considered to refer to all local
				areas.
											(B)
											Minimum and
				maximum percentages
											
												(i)
												Minimum
				percentage
												The State shall ensure that no local area shall
				receive an allocation under this paragraph for—
												
													(I)
													each of fiscal
				years 2015 through 2017, that is less than 100 percent of the
			 allocation
				percentage of the local area for fiscal year 2013; and
												
													(II)
													fiscal year 2018
				and each succeeding fiscal year, that is less than 90 percent of
			 the allocation
				percentage of the local area for the fiscal year preceding the
			 fiscal year
				involved.
												
												(ii)
												Maximum
				percentage
												Subject to
				clause
				(i), the State shall ensure that no local area shall receive an
				allocation for a fiscal year under this paragraph for—
												
													(I)
													each of fiscal
				years 2015 through 2017, that is more than 130 percent of the
			 allocation
				percentage of the local area for fiscal year 2013; and
												
													(II)
													fiscal year 2018
				and each succeeding fiscal year, that is more than 130 percentage
			 of the
				allocation percentage of the local area for the fiscal year
			 preceding the
				fiscal year involved.
												
											(C)
											Definitions
											For
				the purpose of the formula specified in this paragraph, the term
				allocation percentage—
											
												(i)
												used with respect to fiscal year 2013,
				means the percentage of the amounts allocated to local areas under
			 title I of
				this Act, title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et
				seq.), the Women in Apprenticeship and Nontraditional
				Occupations Act (29
				U.S.C. 2501 et seq.), sections
				4103A and
				4104
				of title 38, United States Code, and sections 1 through 14 of the
			 Wagner-Peyser
				Act (29 U.S.C. 49 et
				seq.), as such provisions were in effect for fiscal year 2013,
				that is received under such provisions by the local area involved
			 for fiscal
				year 2013; and
											
												(ii)
												used with respect to fiscal year 2017 or a
				succeeding fiscal year, means the percentage of the amounts
			 allocated to local
				areas under this paragraph for the fiscal year, that is received
			 under this
				paragraph by the local area involved for the fiscal
				year.
											;
						
							(3)
							in subsection
			 (c)—
							
								(A)
								by amending
			 paragraph (1) to read as follows:
								
									
										(1)
										In
				general
										The Governor may, in
				accordance with this subsection, reallocate to eligible local areas
			 within the
				State amounts that are allocated under subsection (b) for
			 employment and
				training activities and that are available for
				reallocation.
									;
							
								(B)
								in paragraph (2),
			 by striking paragraph (2)(A) or (3) of subsection (b) for such
			 activities and inserting subsection (b) for such
			 activities;
							
								(C)
								by amending
			 paragraph (3) to read as follows:
								
									
										(3)
										Reallocations
										In making reallocations to eligible local
				areas of amounts available pursuant to paragraph (2) for a program
			 year, the
				Governor shall allocate to each eligible local area within the
			 State an amount
				based on the relative amount allocated to such local area under
			 subsection
				(b)(2) for such activities for such prior program year, as compared
			 to the
				total amount allocated to all eligible local areas in the State
			 under
				subsection (b)(2) for such activities for such prior program
				year.
									;
				and
							
								(D)
								in paragraph (4),
			 by striking paragraph (2)(A) or (3) of; and
							
							(4)
							by adding at the
			 end the following new subsection:
							
								
									(d)
									Local
				administrative cost limit
									Of
				the amount allocated to a local area under this section for a
			 fiscal year, not
				more than 10 percent of the amount may be used by the local board
			 involved for
				the administrative costs of carrying out local workforce investment
			 activities
				in the local area under this
				chapter.
								.
						
						422.
						Use of funds
			 for employment and training activities
						Section 134 (29 U.S.C. 2864) is
			 amended—
						
							(1)
							by amending
			 subsection (a) to read as follows:
							
								
									(a)
									Statewide
				Employment and Training Activities
									
										(1)
										In
				general
										
											(A)
											Distribution of
				statewide activities
											Funds reserved by a Governor for a State as
				described in section 133(a)(1) and not reserved under paragraph (2)
			 or (3) of
				section 133(a)—
											
												(i)
												shall be used to
				carry out the statewide employment and training activities
			 described in
				paragraph (2); and
											
												(ii)
												may be used to
				carry out any of the statewide employment and training activities
			 described in
				paragraph (3).
											
											(B)
											Statewide rapid
				response activities and additional assistance
											Funds reserved by a
				Governor for a State as described in section 133(a)(2) shall be
			 used to provide
				the statewide rapid response activities and additional assistance
			 described in
				paragraph (4).
										
											(C)
											Statewide grants
				for individuals with barriers to employment
											Funds reserved by a
				Governor for a State as described in section 133(a)(3) shall be
			 used to award
				statewide grants for individuals with barriers to employment on a
			 competitive
				basis, and carry out other activities, as described in paragraph
			 (5).
										
										(2)
										Required
				statewide employment and training activities
										A State shall use funds referred to in
				paragraph (1)(A) to carry out statewide employment and training
			 activities,
				which shall include—
										
											(A)
											disseminating the
				State list of eligible providers of training services described in
			 section
				122(d), information identifying eligible providers of on-the-job
			 training and
				customized training described in section 122(i), and performance
			 information
				and program cost information described in section 122(b)(2);
										
											(B)
											supporting the
				provision of work ready services described in subsection (c)(2) in
			 the one-stop
				delivery system;
										
											(C)
											implementing strategies and services that
				will be used in the State to assist at-risk youth and out-of-school
			 youth in
				acquiring the education and skills, recognized postsecondary
			 credentials, and
				employment experience to succeed in the labor market;
										
											(D)
											conducting
				evaluations under section 136(e) of activities authorized under
			 this chapter in
				coordination with evaluations carried out by the Secretary under
			 section
				172;
										
											(E)
											providing
				technical assistance to local areas that fail to meet local
			 performance
				measures;
										
											(F)
											operating a fiscal
				and management accountability system under section 136(f); and
										
											(G)
											carrying out
				monitoring and oversight of activities carried out under this
			 chapter.
										
										(3)
										Allowable
				statewide employment and training activities
										A State may use
				funds referred to in paragraph (1)(A) to carry out statewide
			 employment and
				training activities which may include—
										
											(A)
											implementing
				innovative programs and strategies designed to meet the needs of
			 all employers
				in the State, including small employers, which may include
			 incumbent worker
				training programs, sectoral and industry cluster strategies and
			 partnership
				initiatives, career ladder programs, micro-enterprise and
			 entrepreneurial
				training and support programs, utilization of effective business
				intermediaries, activities to improve linkages between the one-stop
			 delivery
				system in the State and all employers (including small employers)
			 in the State,
				and other business services and strategies that better engage
			 employers in
				workforce investment activities and make the workforce investment
			 system more
				relevant to the needs of State and local businesses, consistent
			 with the
				objectives of this title;
										
											(B)
											providing
				incentive grants to local areas—
											
												(i)
												for regional
				cooperation among local boards (including local boards in a
			 designated region
				as described in section 116(c));
											
												(ii)
												for local
				coordination of activities carried out under this Act; and
											
												(iii)
												for exemplary
				performance by local areas on the local performance measures;
											
											(C)
											developing
				strategies for effectively integrating programs and services among
			 one-stop
				partners;
										
											(D)
											carrying out
				activities to facilitate remote access to services provided through
			 a one-stop
				delivery system, including facilitating access through the use of
				technology;
										
											(E)
											incorporating pay-for-performance contract
				strategies as an element in funding activities under this section
			 and providing
				technical support to local areas and eligible providers in order to
			 carry out
				such a strategy, which may involve providing assistance with data
			 collection
				and data entry requirements;
										
											(F)
											carrying out the
				State option under subsection (f)(8); and
										
											(G)
											carrying out other
				activities authorized under this section that the State determines
			 to be
				necessary to assist local areas in carrying out activities
			 described in
				subsection (c) or (d) through the statewide workforce investment
			 system.
										
										(4)
										Statewide rapid
				response activities and additional assistance
										A State shall use funds reserved as
				described in section 133(a)(2)—
										
											(A)
											to carry out statewide rapid response
				activities, which shall include provision of rapid response
			 activities, carried
				out in local areas by the State or by an entity designated by the
			 State,
				working in conjunction with the local boards and the chief elected
			 officials in
				the local areas; and
										
											(B)
											to provide
				additional assistance to local areas that experience disasters,
			 mass layoffs,
				or plant closings, or other events that precipitate substantial
			 increases in
				the number of unemployed individuals, carried out in local areas by
			 the State
				or by an entity designated by the State, working in conjunction
			 with the local
				boards and the chief elected officials in the local areas.
										
										(5)
										Statewide grants
				for individuals with barriers to employment
										
											(A)
											In
				general
											Of the funds reserved
				as described in section 133(a)(3), the Governor of a State—
											
												(i)
												may reserve up to 5 percent to provide
				technical assistance for, and conduct evaluations as described in
			 section
				136(e) of, the programs carried out under this paragraph; and
											
												(ii)
												using the remainder, shall award grants on
				a competitive basis to eligible entities (that meet specific
			 performance
				outcomes and criteria established by the Governor) described in
			 subparagraph
				(B) to carry out employment and training programs authorized under
			 this
				paragraph for individuals with barriers to employment.
											
											(B)
											Eligible entity
				defined
											For purposes of this
				paragraph, the term eligible entity means an entity that—
											
												(i)
												is
				a—
												
													(I)
													local board or a
				consortium of local boards;
												
													(II)
													nonprofit entity,
				for-profit entity, or a consortium of nonprofit or for-profit
			 entities;
				or
												
													(III)
													consortium of
				the entities described in subclauses (I) and (II);
												
												(ii)
												has a
				demonstrated record of placing individuals into unsubsidized
			 employment and
				serving hard-to-serve individuals; and
											
												(iii)
												agrees to be
				reimbursed primarily on the basis of meeting specified performance
			 outcomes and
				criteria established by the Governor.
											
											(C)
											Grant
				period
											
												(i)
												In
				general
												A grant under this
				paragraph shall be awarded for a period of 1 year.
											
												(ii)
												Grant
				renewal
												A Governor of a State
				may renew, for up to 4 additional 1-year periods, a grant awarded
			 under this
				paragraph.
											
											(D)
											Eligible
				Participants
											To be eligible
				to participate in activities under this paragraph, an individual
			 shall be a
				low-income individual age 16 or older.
										
											(E)
											Use of
				Funds
											An eligible entity
				receiving a grant under this paragraph shall use the grant funds
			 for programs
				of activities that are designed to assist eligible participants in
			 obtaining
				employment and acquiring the education and skills necessary to
			 succeed in the
				labor market. To be eligible to receive a grant under this
			 paragraph for an
				employment and training program, an eligible entity shall submit an
			 application
				to a State at such time, in such manner, and containing such
			 information as the
				State may require, including—
											
												(i)
												a
				description of how the strategies and activities of the program
			 will be aligned
				with the State plan submitted under section 112 and the local plan
			 submitted
				under section 118, with respect to the area of the State that will
			 be the focus
				of the program under this paragraph;
											
												(ii)
												a
				description of the educational and skills training programs and
			 activities the
				eligible entity will provide to eligible participants under this
				paragraph;
											
												(iii)
												how the eligible
				entity will collaborate with State and local workforce investment
			 systems
				established under this title in the provision of such programs and
				activities;
											
												(iv)
												a
				description of the programs of demonstrated effectiveness on which
			 the
				provision of such educational and skills training programs and
			 activities are
				based, and a description of how such programs and activities will
			 improve
				education and skills training for eligible participants;
											
												(v)
												a
				description of the populations to be served and the skill needs of
			 those
				populations, and the manner in which eligible participants will be
			 recruited
				and selected as participants;
											
												(vi)
												a
				description of the private, public, local, and State resources that
			 will be
				leveraged, with the grant funds provided, for the program under
			 this paragraph,
				and how the entity will ensure the sustainability of such program
			 after grant
				funds are no longer available;
											
												(vii)
												a description of
				the extent of the involvement of employers in such program;
											
												(viii)
												a description
				of the levels of performance the eligible entity expects to achieve
			 with
				respect to the indicators of performance for all individuals
			 specified in
				section 136(b)(2);
											
												(ix)
												a
				detailed budget and a description of the system of fiscal controls,
			 and
				auditing and accountability procedures, that will be used to ensure
			 fiscal
				soundness for the program provided under this paragraph; and
											
												(x)
												any other criteria
				the Governor may
				require.
											;
						
							(2)
							by amending
			 subsection (b) to read as follows:
							
								
									(b)
									Local employment
				and training activities
									Funds allocated to a local area under
				section 133(b)—
									
										(1)
										shall be used to
				carry out employment and training activities described in
			 subsection (c);
				and
									
										(2)
										may be used to
				carry out employment and training activities described in
			 subsection
				(d).
									;
						
							(3)
							by striking
			 subsection (c);
						
							(4)
							by redesignating
			 subsections (d) and (e), as subsections (c) and (d), respectively;
						
							(5)
							in subsection (c) (as so
			 redesignated)—
							
								(A)
								by amending
			 paragraph (1) to read as follows:
								
									
										(1)
										In
				general
										Funds allocated to a
				local area under section 133(b) shall be used—
										
											(A)
											to establish a one-stop delivery system as
				described in section 121(e);
										
											(B)
											to provide the
				work ready services described in paragraph (2) through the one-stop
			 delivery
				system in accordance with such paragraph; and
										
											(C)
											to provide training services described in
				paragraph (4) in accordance with such
				paragraph.
										;
							
								(B)
								in paragraph
			 (2)—
								
									(i)
									in
			 the heading, by striking Core services and inserting
			 Work ready
			 services;
								
									(ii)
									in
			 the matter preceding subparagraph (A)—
									
										(I)
										by striking
			 (1)(A) and inserting (1);
									
										(II)
										by striking
			 core services and inserting work ready services;
			 and
									
										(III)
										by striking
			 who are adults or dislocated workers;
									
									(iii)
									by
			 redesignating subparagraph (K) as subparagraph (V);
								
									(iv)
									by
			 redesignating subparagraphs (B) through (J) as subparagraphs (C) through
			 (K),
			 respectively;
								
									(v)
									by
			 inserting after subparagraph (A) the following:
									
										
											(B)
											assistance in obtaining eligibility
				determinations under the other one-stop partner programs through
			 activities,
				where appropriate and consistent with the authorizing statute of
			 the one-stop
				partner program involved, such as assisting in—
											
												(i)
												the submission of applications;
											
												(ii)
												the provision of information on the results
				of such applications; and
											
												(iii)
												the provision of intake services and
				information;
											;
								
									(vi)
									by amending
			 subparagraph (E), as so redesignated, to read as follows:
									
										
											(E)
											labor exchange services, including—
											
												(i)
												job search and placement assistance, and
				where appropriate, career counseling;
											
												(ii)
												appropriate
				recruitment services for employers, including small employers, in
			 the local
				area, which may include services described in this subsection,
			 including
				provision of information and referral to specialized business
			 services not
				traditionally offered through the one-stop delivery system; and
											
												(iii)
												reemployment
				services provided to unemployment claimants, including claimants
			 identified as
				in need of such services under the worker profiling system
			 established under
				section 303(j) of the Social Security Act (42 U.S.C.
				503(j));
											;
								
									(vii)
									in
			 subparagraph (F), as so redesignated, by striking employment
			 statistics and inserting workforce and labor
			 market;
								
									(viii)
									in subparagraph
			 (G), as so redesignated, by striking and eligible providers of youth
			 activities described in section 123,;
								
									(ix)
									in
			 subparagraph (H), as so redesignated, by inserting under section
			 136 after local performance measures;
								
									(x)
									in subparagraph (J), as so redesignated, by
			 inserting and information regarding the administration of the work test
			 for the unemployment compensation system after
			 compensation;
								
									(xi)
									by
			 amending subparagraph (K), as so redesignated, to read as follows:
									
										
											(K)
											assistance in establishing eligibility for
				programs of financial aid assistance for education and training
			 programs that
				are not funded under this Act and are available in the local
				area;
										;
				and
								
									(xii)
									by
			 inserting the following new subparagraphs after subparagraph (K), as so
			 redesignated:
									
										
											(L)
											the provision of information from official
				publications of the Internal Revenue Service regarding Federal tax
			 credits,
				available to participants in employment and training activities,
			 and relating
				to education, job training, and employment;
										
											(M)
											comprehensive and
				specialized assessments of the skill levels and service needs of
			 workers, which
				may include—
											
												(i)
												diagnostic testing and use of other
				assessment tools; and
											
												(ii)
												in-depth
				interviewing and evaluation to identify employment barriers and
			 appropriate
				employment goals;
											
											(N)
											development of an individual employment
				plan, to identify the employment goals, appropriate achievement
			 objectives, and
				appropriate combination of services for the participant;
										
											(O)
											group
				counseling;
										
											(P)
											individual
				counseling and career planning;
										
											(Q)
											case
				management;
										
											(R)
											short-term
				pre-career services, including development of learning skills,
			 communications
				skills, interviewing skills, punctuality, personal maintenance
			 skills, and
				professional conduct, to prepare individuals for unsubsidized
			 employment or
				training;
										
											(S)
											internships and
				work experience;
										
											(T)
											literacy
				activities relating to basic work readiness, information and
			 communication
				technology literacy activities, and financial literacy activities,
			 if the
				activities involved are not available to participants in the local
			 area under
				programs administered under the Adult Education and Family Literacy
			 Act
				(20 U.S.C. 2901 et
				seq.);
										
											(U)
											out-of-area job
				search assistance and relocation assistance;
				and
										;
								
								(C)
								by amending
			 paragraph (3) to read as follows:
								
									
										(3)
										Delivery of
				services
										The work ready services described in paragraph (2) shall
				be provided through the one-stop delivery system and may be
			 provided through
				contracts with public, private for-profit, and private nonprofit
			 service
				providers, approved by the local board.
									; and
							
								(D)
								in paragraph
			 (4)—
								
									(i)
									by
			 amending subparagraph (A) to read as follows:
									
										
											(A)
											In
				general
											Funds described in
				paragraph (1)(C) shall be used to provide training services to
			 individuals
				who—
											
												(i)
												after an
				interview, evaluation, or assessment, and case management, have
			 been determined
				by a one-stop operator or one-stop partner, as appropriate, to—
												
													(I)
													be in need of
				training services to obtain or retain employment; and
												
													(II)
													have the skills
				and qualifications to successfully participate in the selected
			 program of
				training services;
												
												(ii)
												select programs
				of training services that are directly linked to the employment
			 opportunities
				in the local area involved or in another area in which the
			 individual receiving
				such services are willing to commute or relocate; and
											
												(iii)
												who meet the requirements of subparagraph
				(B).
											;
								
									(ii)
									in subparagraph (B)(i), by striking
			 Except and inserting Notwithstanding section 479B of the
			 Higher Education Act of 1965 (20 U.S.C. 1087uu) and
			 except;
								
									(iii)
									by amending subparagraph (D) to read as
			 follows:
									
										
											(D)
											Training
				services
											Training services authorized under this paragraph may
				include—
											
												(i)
												occupational
				skills training;
											
												(ii)
												on-the-job
				training;
											
												(iii)
												skill upgrading
				and retraining;
											
												(iv)
												entrepreneurial
				training;
											
												(v)
												education
				activities leading to a regular secondary school diploma or its
			 recognized
				equivalent in combination with, concurrently or subsequently,
			 occupational
				skills training;
											
												(vi)
												adult education
				and family literacy education activities provided in conjunction
			 with other
				training services authorized under this subparagraph;
											
												(vii)
												workplace
				training combined with related instruction;
											
												(viii)
												occupational
				skills training that incorporates English language acquisition;
											
												(ix)
												customized
				training conducted with a commitment by an employer or group of
			 employers to
				employ an individual upon successful completion of the training;
			 and
											
												(x)
												training programs
				operated by the private
				sector.
											;
								
									(iv)
									by striking subparagraph (E) and
			 redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F),
			 respectively;
								
									(v)
									in
			 subparagraph (E) (as so redesignated)—
									
										(I)
										in clause (ii)—
										
											(aa)
											in the matter preceding subclause (I), by
			 striking subsection (c) and inserting section
			 121;
										
											(bb)
											in
			 subclause (I), by striking section 122(e) and inserting
			 section 122(d) and by striking section 122(h) and
			 inserting section 122(i); and
										
											(cc)
											in
			 subclause (II), by striking subsections (e) and (h) and
			 inserting subsections (d) and (i); and
										
										(II)
										by striking
			 clause (iii) and inserting the following:
										
											
												(iii)
												Career
				enhancement accounts
												An
				individual who seeks training services and who is eligible pursuant
			 to
				subparagraph (A), may, in consultation with a case manager, select
			 an eligible
				provider of training services from the list or identifying
			 information for
				providers described in clause (ii)(I). Upon such selection, the
			 one-stop
				operator involved shall, to the extent practicable, refer such
			 individual to
				the eligible provider of training services, and arrange for payment
			 for such
				services through a career enhancement account.
											
												(iv)
												Coordination
												Each
				local board may, through one-stop centers, coordinate career
			 enhancement
				accounts with other Federal, State, local, or private job training
			 programs or
				sources to assist the individual in obtaining training services
			 from
				(notwithstanding any provision of this title) eligible providers
			 for those
				programs and sources.
											
												(v)
												Assistance
												Each
				local board may, through one-stop centers, assist individuals
			 receiving career
				enhancement accounts in obtaining funds (in addition to the funds
			 provided
				under this section) from other programs and sources that will
			 assist the
				individual in obtaining training
				services.
											;
				and
									
									(vi)
									in subparagraph (F) (as so
			 redesignated)—
									
										(I)
										in the subparagraph heading, by striking
			 individual training
			 accounts and inserting career enhancement
			 accounts;
									
										(II)
										in clause (i), by
			 striking individual training accounts and inserting
			 career enhancement accounts;
									
										(III)
										in clause
			 (ii)—
										
											(aa)
											by striking an individual training
			 account and inserting a career enhancement
			 account;
										
											(bb)
											by
			 striking subparagraph (F) and inserting subparagraph
			 (E);
										
											(cc)
											in
			 subclause (II), by striking individual training accounts and
			 inserting career enhancement accounts;
										
											(dd)
											in
			 subclause (II), by striking or after the semicolon;
										
											(ee)
											in
			 subclause (III), by striking the period and inserting ; or;
			 and
										
											(ff)
											by
			 adding at the end the following:
											
												
													(IV)
													the local board determines that it would be
				most appropriate to award a contract to a postsecondary educational
			 institution
				that has been identified as a priority eligible provider under
			 section
				117(d)(5)(B) in order to facilitate the training of multiple
			 individuals in
				in-demand industries or occupations important to the State or local
			 economy,
				that such contract may be used to enable the expansion of programs
			 provided by
				a priority eligible provider, and that such contract does not limit
			 customer
				choice.
												;
										
										(IV)
										in clause (iii), by striking adult
			 or dislocated worker and inserting individual;
			 and
									
										(V)
										in clause
			 (iv)—
										
											(aa)
											by redesignating subclause (IV) as
			 subclause (V); and
										
											(bb)
											by inserting after subclause (III) the
			 following:
											
												
													(IV)
													Individuals with
				disabilities.
												;
										
							(6)
							in subsection (d) (as so
			 redesignated)—
							
								(A)
								by amending paragraph (1) to read as
			 follows:
								
									
										(1)
										Discretionary
				one-stop delivery activities
										
											(A)
											In
				general
											Funds allocated to a
				local area under section 133(b)(2) may be used to provide, through
			 the one-stop
				delivery system—
											
												(i)
												customized screening and referral of
				qualified participants in training services to employers;
											
												(ii)
												customized
				employment-related services to employers on a fee-for-service
			 basis;
											
												(iii)
												customer
				supports, including transportation and child care, to navigate
			 among multiple
				services and activities for special participant populations that
			 face multiple
				barriers to employment, including individuals with disabilities;
											
												(iv)
												employment and
				training assistance provided in coordination with child support
			 enforcement
				activities of the State agency carrying out subtitle D of title IV
			 of the
				Social Security Act (42 U.S.C. 651 et seq.);
											
												(v)
												incorporation of
				pay-for-performance contract strategies as an element in funding
			 activities
				under this section;
											
												(vi)
												activities to
				facilitate remote access to services provided through a one-stop
			 delivery
				system, including facilitating access through the use of
			 technology; and
											
												(vii)
												activities to
				carry out business services and strategies that meet the workforce
			 investment
				needs of local area employers, as determined by the local board,
			 consistent
				with the local plan under section
				118.
											;
							
								(B)
								by striking
			 paragraphs (2) and (3); and
							
								(C)
								by adding at the
			 end the following:
								
									
										(2)
										Incumbent worker
				training programs
										
											(A)
											In
				general
											The local board may
				use funds allocated to a local area under section 133(b)(2) to
			 carry out
				incumbent worker training programs in accordance with this
			 paragraph.
										
											(B)
											Training
				activities
											The training programs for incumbent workers under this
				paragraph shall be carried out by the local area in conjunction
			 with the
				employers of such workers for the purpose of assisting such workers
			 in
				obtaining the skills necessary to retain employment and avert
			 layoffs.
										
											(C)
											Employer match
				required
											
												(i)
												In
				general
												Employers
				participating in programs under this paragraph shall be required to
			 pay a
				proportion of the costs of providing the training to the incumbent
			 workers of
				the employers. The local board shall establish the required payment
			 toward such
				costs, which may include in-kind contributions.
											
												(ii)
												Calculation of
				match
												The wages paid by an employer to a worker while they are
				attending training may be included as part of the required payment
			 of the
				employer.
											;
				and
							
							(7)
							by adding at the end the following:
							
								
									(e)
									Priority for
				Placement in Private Sector Jobs
									In providing employment and training
				activities authorized under this section, the State board and local
			 board shall
				give priority to placing participants in jobs in the private
			 sector.
								
									(f)
									Veteran
				employment specialist
									
										(1)
										In
				general
										Subject to paragraph
				(8), a local board shall hire and employ one or more veteran
			 employment
				specialists to carry out employment, training, supportive, and
			 placement
				services under this subsection in the local area served by the
			 local
				board.
									
										(2)
										Principal
				duties
										A veteran employment specialist in a local area
				shall—
										
											(A)
											conduct outreach
				to employers in the local area to assist veterans, including
			 disabled veterans,
				in gaining employment, including—
											
												(i)
												conducting
				seminars for employers; and
											
												(ii)
												in conjunction
				with employers, conducting job search workshops, and establishing
			 job search
				groups; and
											
											(B)
											facilitate the
				furnishing of employment, training, supportive, and placement
			 services to
				veterans, including disabled and homeless veterans, in the local
			 area.
										
										(3)
										Hiring
				preference for veterans and individuals with expertise in serving
				veterans
										Subject to paragraph
				(8), a local board shall, to the maximum extent practicable, employ
			 veterans or
				individuals with expertise in serving veterans to carry out the
			 services
				described in paragraph (2) in the local area served by the local
			 board. In
				hiring an individual to serve as a veteran employment specialist, a
			 local board
				shall give preference to veterans and other individuals in the
			 following
				order:
										
											(A)
											To
				service-connected disabled veterans.
										
											(B)
											If no veteran
				described in subparagraph (A) is available, to veterans.
										
											(C)
											If no veteran
				described in subparagraph (A) or (B) is available, to any member of
			 the Armed
				Forces transitioning out of military service.
										
											(D)
											If no veteran or
				member described in subparagraph (A), (B), or (C) is available, to
			 any spouse
				of a veteran or a spouse of a member of the Armed Forces
			 transitioning out of
				military service.
										
											(E)
											If no veteran or
				member described in subparagraph (A), (B), or (C) is available and
			 no spouse
				described in paragraph (D) is available, to any other individuals
			 with
				expertise in serving veterans.
										
										(4)
										Administration
				and reporting
										
											(A)
											In
				general
											Each veteran employment specialist shall be
				administratively responsible to the one-stop operator of the
			 one-stop center in
				the local area and shall provide, at a minimum, quarterly reports
			 to the
				one-stop operator of such center and to the Assistant Secretary for
			 Veterans’
				Employment and Training for the State on the specialist's
			 performance, and
				compliance by the specialist with Federal law (including
			 regulations), with
				respect to the—
											
												(i)
												principal duties
				(including facilitating the furnishing of services) for veterans
			 described in paragraph (2);
				and
											
												(ii)
												hiring
				preferences described in paragraph (3) for veterans and other
				individuals.
											
											(B)
											Report to
				Secretary
											Each State shall submit to the Secretary an annual
				report on the qualifications used by each local board in the State
			 in making
				hiring determinations for a veteran employment specialist and the
			 salary
				structure under which such specialist is compensated.
										
											(C)
											Report to
				Congress
											The Secretary shall
				submit to the Committee on Education and the Workforce and the
			 Committee on
				Veterans’ Affairs of the House of Representatives and the Committee
			 on Health,
				Education, Labor, and Pensions and the Committee on Veterans’
			 Affairs of the
				Senate an annual report summarizing the reports submitted under
			 subparagraph
				(B), and including summaries of outcomes achieved by participating
			 veterans,
				disaggregated by local areas.
										
										(5)
										Part-time
				employees
										A part-time veteran employment specialist shall perform
				the functions of a veteran employment specialist under this
			 subsection on a
				halftime basis.
									
										(6)
										Training
				requirements
										Each veteran employment specialist described in
				paragraph (2) shall satisfactorily complete training provided by
			 the National
				Veterans' Employment and Training Institute during the 3-year
			 period that
				begins on the date on which the employee is so assigned.
									
										(7)
										Specialist’s
				duties
										A full-time veteran
				employment specialist shall perform only duties related to
			 employment,
				training, supportive, and placement services under this subsection,
			 and shall
				not perform other non-veteran-related duties if such duties detract
			 from the
				specialist’s ability to perform the specialist's duties related to
			 employment,
				training, supportive, and placement services under this subsection.
									
										(8)
										State
				option
										At the request of a
				local board, a State may opt to assume the duties assigned to the
			 local board
				under paragraphs (1) and (3), including the hiring and employment
			 of one or
				more veteran employment specialists for placement in the local area
			 served by
				the local
				board.
									.
						
						423.
						Performance
			 accountability system
						Section
			 136 (29 U.S.C.
			 2871) is amended—
						
							(1)
							in subsection
			 (b)—
							
								(A)
								by amending
			 paragraphs (1) and (2) to read as follows:
								
									
										(1)
										In
				general
										For each State, the State performance measures shall
				consist of—
										
											(A)
											(i)
												the core indicators of
				performance described in paragraph (2)(A); and
											
												(ii)
												additional indicators of
				performance (if any) identified by the State under paragraph
			 (2)(B); and
											
											(B)
											a State adjusted
				level of performance for each indicator described in subparagraph
			 (A).
										
										(2)
										Indicators of
				performance
										
											(A)
											Core indicators
				of performance
											
												(i)
												In
				general
												The core indicators
				of performance for the program of employment and training
			 activities authorized
				under sections 132(a)(2) and 134, the program of adult education
			 and family
				literacy education activities authorized under title II, and the
			 program
				authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et
				seq.), other than section 112 or part C of that title
				(29 U.S.C.
				732, 741), shall consist of the following indicators of
				performance (with performance determined in the aggregate   and as
			 disaggregated
				by the populations identified in the State and local plan in each
			 case):
												
													(I)
													The percentage and
				number of program participants who are in unsubsidized employment
			 during the
				second full calendar quarter after exit from the program.
												
													(II)
													The percentage
				and number of program participants who are in unsubsidized
			 employment during
				the fourth full calendar quarter after exit from the program.
												
													(III)
													The difference
				in the median earnings of program participants who are in
			 unsubsidized
				employment during the second full calendar quarter after exit from
			 the program,
				compared to the median earnings of such participants prior to
			 participation in
				such program.
												
													(IV)
													The percentage
				and number of program participants who obtain a recognized
			 postsecondary
				credential (such as an industry-recognized credential or a
			 certificate from a
				registered apprenticeship program), or a regular secondary school
			 diploma or
				its recognized equivalent (subject to clause (ii)), during
			 participation in or
				within 1 year after exit from the program.
												
													(V)
													The percentage and number of program
				participants who, during a program year—
													
														(aa)
														are
				in an education or training program that leads to a recognized
			 postsecondary
				credential (such as an industry-recognized credential or a
			 certificate from a
				registered apprenticeship program), a certificate from an
			 on-the-job training
				program, a regular secondary school diploma or its recognized
			 equivalent, or
				unsubsidized employment; and
													
														(bb)
														are
				achieving measurable basic skill gains toward such a credential,
			 certificate,
				diploma, or employment.
													
													(VI)
													The percentage and number of program
				participants who obtain unsubsidized employment in the field
			 relating to the
				training services described in section 134(c)(4) that such
			 participants
				received.
												
												(ii)
												Indicator
				relating to credential
												For purposes of clause (i)(IV), program
				participants who obtain a regular secondary school diploma or its
			 recognized
				equivalent shall be included in the percentage counted as meeting
			 the criterion
				under such clause only if such participants (in addition to
			 obtaining such
				diploma or its recognized equivalent), within 1 year after exit
			 from the
				program, have obtained or retained employment, have been removed
			 from public
				assistance, or have begun an education or training program leading
			 to a
				recognized postsecondary credential.
											
											(B)
											Additional
				indicators
											A State may identify in the State plan additional
				indicators for workforce investment activities authorized under
			 this
				subtitle.
										;
				and
							
								(B)
								in paragraph
			 (3)—
								
									(i)
									in
			 subparagraph (A)—
									
										(I)
										in the heading, by
			 striking and customer
			 satisfaction indicator;
									
										(II)
										in clause (i), by
			 striking and the customer satisfaction indicator described in paragraph
			 (2)(B);
									
										(III)
										in clause (ii),
			 by striking and the customer satisfaction indicator of performance, for
			 the first 3 and inserting , for all 3;
									
										(IV)
										in clause
			 (iii)—
										
											(aa)
											in
			 the heading, by striking for
			 first 3 years; and
										
											(bb)
											by
			 striking and the customer satisfaction indicator of performance, for the
			 first 3 program years and inserting for all 3 program
			 years;
										
										(V)
										in clause
			 (iv)—
										
											(aa)
											by
			 striking or (v);
										
											(bb)
											by
			 striking subclause (I) and redesignating subclauses (II) and (III) as
			 subclauses (I) and (II), respectively; and
										
											(cc)
											in
			 subclause (I) (as so redesignated)—
											
												(AA)
												by
			 inserting , such as unemployment rates and job losses or gains in
			 particular industries after economic conditions;
			 and
											
												(BB)
												by
			 inserting , such as indicators of poor work experience, dislocation from
			 high-wage employment, low levels of literacy or English proficiency,
			 disability
			 status (including disability status among veterans), and welfare
			 dependency, after program;
											
										(VI)
										by striking
			 clause (v) and redesignating clause (vi) as clause (v); and
									
										(VII)
										in clause (v)
			 (as so redesignated)—
										
											(aa)
											by
			 striking described in clause (iv)(II) and inserting
			 described in clause (iv)(I); and
										
											(bb)
											by
			 striking or (v); and
										
									(ii)
									in
			 subparagraph (B), by striking paragraph (2)(C) and inserting
			 paragraph (2)(B);
								
							(2)
							in subsection
			 (c)—
							
								(A)
								by amending clause (i) of paragraph (1)(A)
			 to read as follows:
								
									
										(i)
										the core indicators of performance
				described in subsection (b)(2)(A) for activities described in such
			 subsection,
				other than statewide workforce investment activities;
				and
									;
							
								(B)
								in clause (ii) of paragraph (1)(A), by
			 striking (b)(2)(C) and inserting (b)(2)(B);
			 and
							
								(C)
								by amending
			 paragraph (3) to read as follows:
								
									
										(3)
										Determinations
										In
				determining such local levels of performance, the local board, the
			 chief
				elected official, and the Governor shall ensure such levels are
			 adjusted based
				on the specific economic conditions (such as unemployment rates and
			 job losses
				or gains in particular industries), or demographic characteristics
			 or other
				characteristics of the population to be served, in the local
				area.
									;
							
							(3)
							in subsection
			 (d)—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									by
			 striking 127 or;
								
									(ii)
									by
			 striking and the customer satisfaction indicator each place it
			 appears; and
								
									(iii)
									in
			 the last sentence, by inserting before the period the following: , and
			 on the amount and percentage of the State’s annual allotment under section
			 132
			 the State spends on administrative costs and on the amount and percentage
			 of
			 its annual allocation under section 133 each local area in the State
			 spends on
			 administrative costs;
								
								(B)
								in paragraph
			 (2)—
								
									(i)
									by
			 striking subparagraphs (A), (B), and (D);
								
									(ii)
									by
			 redesignating subparagraph (C) as subparagraph (A);
								
									(iii)
									by
			 redesignating subparagraph (E) as subparagraph (B);
								
									(iv)
									in
			 subparagraph (B), as so redesignated—
									
										(I)
										by striking
			 (excluding participants who received only self-service and informational
			 activities); and
									
										(II)
										by striking and at the
			 end;
									
									(v)
									by striking subparagraph (F); and
								
									(vi)
									by
			 adding at the end the following:
									
										
											(C)
											with respect to
				each local area in the State—
											
												(i)
												the number of
				individuals who received work ready services described in section
			 134(c)(2) and
				the number of individuals who received training services described
			 in section
				134(c)(4), during the most recent program year and fiscal year, and
			 the
				preceding 5 program years, disaggregated (for individuals who
			 received work
				ready services) by the type of entity that provided the work ready
			 services and
				disaggregated (for individuals who received training services) by
			 the type of
				entity that provided the training services, and the amount of funds
			 spent on
				each of the 2 types of services during the most recent program year
			 and fiscal
				year, and the preceding 5 fiscal years;
											
												(ii)
												the number of
				individuals who successfully exited out of work ready services
			 described in
				section 134(c)(2) and the number of individuals who exited out of
			 training
				services described in section 134(c)(4), during the most recent
			 program year
				and fiscal year, and the preceding 5 program years, disaggregated
			 (for
				individuals who received work ready services) by the type of entity
			 that
				provided the work ready services and disaggregated (for individuals
			 who
				received training services) by the type of entity that provided the
			 training
				services; and
											
												(iii)
												the average cost
				per participant of those individuals who received work ready
			 services described
				in section 134(c)(2) and the average cost per participant of those
			 individuals
				who received training services described in section 134(c)(4),
			 during the most
				recent program year and fiscal year, and the preceding 5 program
			 years,
				disaggregated (for individuals who received work ready services) by
			 the type of
				entity that provided the work ready services and disaggregated (for
			 individuals
				who received training services) by the type of entity that provided
			 the
				training services; and
											
											(D)
											the amount of funds spent on training
				services and discretionary activities described in section 134(d),
				disaggregated by the populations identified under section
			 112(b)(16)(A)(iv) and
				section
				118(b)(10).
										; 
								
								(C)
								in paragraph
			 (3)(A), by striking through publication and inserting
			 through electronic means; and
							
								(D)
								by adding at the
			 end the following:
								
									
										(4)
										Data
				validation
										In preparing the reports described in this subsection,
				each State shall establish procedures, consistent with guidelines
			 issued by the
				Secretary, to ensure the information contained in the reports is
			 valid and
				reliable.
									
										(5)
										State and local
				policies
										
											(A)
											State
				policies
											Each State that receives an allotment under section 132
				shall maintain a central repository of policies related to access,
			 eligibility,
				availability of services, and other matters, and plans approved by
			 the State
				board and make such repository available to the public, including
			 by electronic
				means.
										
											(B)
											Local
				policies
											Each local area that receives an allotment under section
				133 shall maintain a central repository of policies related to
			 access,
				eligibility, availability of services, and other matters, and plans
			 approved by
				the local board and make such repository available to the public,
			 including by
				electronic
				means.
										;
							
							(4)
							in subsection
			 (g)—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									in
			 subparagraph (A), by striking or (B); and
								
									(ii)
									in
			 subparagraph (B), by striking may reduce by not more than 5
			 percent, and inserting shall reduce; and
								
								(B)
								by striking
			 paragraph (2) and inserting the following:
								
									
										(2)
										Funds resulting
				from reduced allotments
										The Secretary shall return to the
				Treasury the amount retained, as a result of a reduction in an
			 allotment to a
				State made under paragraph
				(1)(B).
									;
							
							(5)
							in subsection
			 (h)—
							
								(A)
								in paragraph (1),
			 by striking or (B); and
							
								(B)
								in paragraph
			 (2)—
								
									(i)
									in
			 subparagraph (A), by amending the matter preceding clause (i) to read as
			 follows:
									
										
											(A)
											In
				general
											If such failure continues for a second consecutive year,
				the Governor shall take corrective actions, including the
			 development of a
				reorganization plan. Such plan
				shall—
										;
								
									(ii)
									by
			 redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D),
			 respectively;
								
									(iii)
									by
			 inserting after subparagraph (A), the following:
									
										
											(B)
											Reduction in the
				amount of grant
											If such failure continues for a third consecutive
				year, the Governor shall reduce the amount of the grant that would
			 (in the
				absence of this subparagraph) be payable to the local area under
			 such program
				for the program year after such third consecutive year. Such
			 penalty shall be
				based on the degree of failure to meet local levels of
				performance.
										;
								
									(iv)
									in
			 subparagraph (C)(i) (as so redesignated), by striking a reorganization
			 plan under subparagraph (A) may, not later than 30 days after receiving
			 notice
			 of the reorganization plan, appeal to the Governor to rescind or revise
			 such
			 plan and inserting corrective action under subparagraph (A) or
			 (B) may, not later than 30 days after receiving notice of the action,
			 appeal to
			 the Governor to rescind or revise such action; and
								
									(v)
									in
			 subparagraph (D) (as so redesignated), by striking subparagraph
			 (B) each place it appears and inserting subparagraph
			 (C);
								
							(6)
							in subsection
			 (i)—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									in
			 subparagraph (B), by striking subsection (b)(2)(C) and inserting
			 subsection (b)(2)(B); and
								
									(ii)
									in
			 subparagraph (C), by striking (b)(3)(A)(vi) and inserting
			 (b)(3)(A)(v);
								
								(B)
								in paragraph (2),
			 by striking the activities described in section 502 concerning;
			 and
							
								(C)
								in paragraph (3),
			 by striking described in paragraph (1) and in the activities described
			 in section 502 and inserting and activities described in this
			 subsection; and
							
							(7)
							by adding at the
			 end the following new subsections:
							
								
									(j)
									Use of core
				indicators for other programs
									Consistent with the requirements of
				the applicable authorizing laws, the Secretary shall use the core
			 indicators of
				performance described in subsection (b)(2)(A) to assess the
			 effectiveness of
				the programs described in section 121(b)(1)(B) (in addition to the
			 programs
				carried out under chapter 5) that are carried out by the Secretary.
								
									(k)
									Establishing
				pay-for-Performance incentives
									
										(1)
										In
				general
										At the discretion of the Governor of a State, a State may
				establish an incentive system for local boards to implement
			 pay-for-performance
				contract strategies for the delivery of employment and training
			 activities in
				the local areas served by the local boards.
									
										(2)
										Implementation
										A
				State that establishes a pay-for-performance incentive system shall
			 reserve not
				more than 10 percent of the total amount allotted to the State
			 under section
				132(b)(2) for a fiscal year to provide funds to local areas in the
			 State whose
				local boards have implemented a pay-for-performance contract
			 strategy.
									
										(3)
										Evaluations
										A
				State described in paragraph (2) shall use funds reserved by the
			 State under
				section 133(a)(1) to evaluate the return on investment of
			 pay-for-performance
				contract strategies implemented by local boards in the
				State.
									.
						
						424.
						Authorization
			 of appropriations
						Section 137
			 (29 U.S.C.
			 2872) is amended to read as follows:
						
							
								137.
								Authorization
				of appropriations
								There are
				authorized to be appropriated to carry out the activities described
			 in section
				132, $6,245,318,000 for fiscal year 2015 and each of the 6
			 succeeding fiscal
				years.
							.
					
					3
					Job Corps
					
						426.
						Job Corps
			 purposes
						Paragraph (1) of
			 section 141 (29
			 U.S.C. 2881(1)) is amended to read as follows:
						
							
								(1)
								to maintain a national Job Corps program
				for at-risk youth, carried out in partnership with States and
			 communities, to
				assist eligible youth to connect to the workforce by providing them
			 with
				intensive academic, career and technical education, and
			 service-learning
				opportunities, in residential and nonresidential centers, in order
			 for such
				youth to obtain regular secondary school diplomas and recognized
			 postsecondary
				credentials leading to successful careers in in-demand industries
			 that will
				result in opportunities for
				advancement;
							.
					
						427.
						Job Corps
			 definitions
						Section 142
			 (29 U.S.C.
			 2882) is amended—
						
							(1)
							in paragraph
			 (2)—
							
								(A)
								in the paragraph
			 heading, by striking Applicable one-stop and inserting
			 One-stop;
							
								(B)
								by striking
			 applicable;
							
								(C)
								by striking
			 customer service; and
							
								(D)
								by striking
			 intake and inserting assessment;
							
							(2)
							in paragraph (4),
			 by striking before completing the requirements and all that
			 follows and inserting prior to becoming a graduate.; and
						
							(3)
							in paragraph (5),
			 by striking has completed the requirements and all that follows
			 and inserting the following: who, as a result of participation in the
			 Job Corps program, has received a regular secondary school diploma,
			 completed
			 the requirements of a career and technical education and training program,
			 or
			 received, or is making satisfactory progress (as defined under section
			 484(c)
			 of the Higher Education Act of 1965 (20 U.S.C. 1091(c))) toward
			 receiving, a recognized postsecondary credential (including an
			 industry-recognized credential) that prepares individuals for employment
			 leading to economic self-sufficiency..
						
						428.
						Individuals
			 eligible for the Job Corps
						Section 144 (29 U.S.C. 2884) is amended—
						
							(1)
							by amending
			 paragraph (1) to read as follows:
							
								
									(1)
									not less than age
				16 and not more than age 24 on the date of
				enrollment;
								;
						
							(2)
							in paragraph
			 (3)(B), by inserting secondary before school;
			 and
						
							(3)
							in paragraph
			 (3)(E), by striking vocational and inserting career and
			 technical education and.
						
						429.
						Recruitment,
			 screening, selection, and assignment of enrollees
						Section 145 (29 U.S.C. 2885) is amended—
						
							(1)
							in subsection
			 (a)—
							
								(A)
								in paragraph
			 (2)(C)(i) by striking vocational and inserting career and
			 technical education and training; and
							
								(B)
								in paragraph
			 (3)—
								
									(i)
									by
			 striking To the extent practicable, the and inserting
			 The;
								
									(ii)
									in
			 subparagraph (A)—
									
										(I)
										by striking
			 applicable; and
									
										(II)
										by inserting
			 and after the semicolon;
									
									(iii)
									by
			 striking subparagraphs (B) and (C); and
								
									(iv)
									by
			 adding at the end the following:
									
										
											(B)
											organizations that
				have a demonstrated record of effectiveness in placing at-risk
			 youth into
				employment.
										;
				
								
							(2)
							in subsection
			 (b)—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									in
			 subparagraph (B), by inserting and agrees to such rules after
			 failure to observe the rules; and
								
									(ii)
									by amending subparagraph (C) to read as
			 follows:
									
										
											(C)
											the individual has passed a background
				check conducted in accordance with procedures established by the
			 Secretary,
				which shall include—
											
												(i)
												a search of the State criminal registry or
				repository in the State where the individual resides and each State
			 where the
				individual previously resided;
											
												(ii)
												a
				search of State-based child abuse and neglect registries and
			 databases in the
				State where the individual resides and each State where the
			 individual
				previously resided;
											
												(iii)
												a search of the
				National Crime Information Center;
											
												(iv)
												a
				Federal Bureau of Investigation fingerprint check using the
			 Integrated
				Automated Fingerprint Identification System; and
											
												(v)
												a
				search of the National Sex Offender Registry established under the
			 Adam Walsh
				Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et
				seq.).
											;
				and
								
								(B)
								by adding at the
			 end the following new paragraph:
								
									
										(3)
										Individuals
				convicted of a crime
										An
				individual shall be ineligible for enrollment if the individual—
										
											(A)
											makes a false statement in connection with
				the criminal background check described in paragraph (1)(C);
										
											(B)
											is registered or is required to be
				registered on a State sex offender registry or the National Sex
			 Offender
				Registry established under the Adam Walsh Child Protection and
			 Safety Act of
				2006 (42 U.S.C.
				16901 et seq.); or
										
											(C)
											has been convicted of a felony consisting
				of—
											
												(i)
												homicide;
											
												(ii)
												child abuse or
				neglect;
											
												(iii)
												a crime against
				children, including child pornography;
											
												(iv)
												a
				crime involving rape or sexual assault; or
											
												(v)
												physical assault,
				battery, or a drug-related offense, committed within the past 5
				years.
											;
							
							(3)
							in subsection
			 (c)—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									by
			 striking 2 years and inserting year; and
								
									(ii)
									by
			 striking an assignment and inserting a;
			 and
								
								(B)
								in paragraph
			 (2)—
								
									(i)
									in
			 the matter preceding subparagraph (A), by striking , every 2
			 years,;
								
									(ii)
									in
			 subparagraph (B), by striking and at the end;
								
									(iii)
									in
			 subparagraph (C)—
									
										(I)
										by inserting
			 the education and training after including;
			 and
									
										(II)
										by striking the
			 period at the end and inserting ; and; and
									
									(iv)
									by adding at the
			 end the following:
									
										
											(D)
											the performance of
				the Job Corps center relating to the indicators described in
			 paragraphs (1) and
				(2) in section 159(c), and whether any actions have been taken with
			 respect to
				such center pursuant to section 159(f).
										;
				and
								
							(4)
							in subsection
			 (d)—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									in
			 the matter preceding subparagraph (A), by striking is closest to the
			 home of the enrollee, except that the and inserting offers the
			 type of career and technical education and training selected by the
			 individual
			 and, among the centers that offer such education and training, is closest
			 to
			 the home of the individual. The;
								
									(ii)
									by
			 striking subparagraph (A); and
								
									(iii)
									by
			 redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B),
			 respectively; and
								
								(B)
								in paragraph (2),
			 by inserting that offers the career and technical education and training
			 desired by after home of the enrollee.
							
						430.
						Job Corps
			 centers
						Section 147
			 (29 U.S.C.
			 2887) is amended—
						
							(1)
							in subsection
			 (a)—
							
								(A)
								in paragraph
			 (1)(A), by striking vocational both places it appears and
			 inserting career and technical; and
							
								(B)
								in paragraph
			 (2)—
								
									(i)
									in
			 subparagraph (A)—
									
										(I)
										by striking
			 subsections (c) and (d) of section 303 of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253) and inserting
			 subsections (a) and (b) of
			 section
			 3304 of title 41, United States Code; and
									
										(II)
										by striking
			 industry council and inserting workforce
			 council;
									
									(ii)
									in
			 subparagraph (B)(i)—
									
										(I)
										by amending
			 subclause (II) to read as follows:
										
											
												(II)
												the ability of
				the entity to offer career and technical education and training
			 that the
				workforce council proposes under section
				154(c);
											;
									
										(II)
										in subclause
			 (III), by striking is familiar with the surrounding communities,
			 applicable and inserting demonstrates relationships with the
			 surrounding communities, employers, workforce boards, and by striking
			 and at the end;
									
										(III)
										by amending
			 subclause (IV) to read as follows:
										
											
												(IV)
												the performance
				of the entity, if any, relating to operating or providing
			 activities described
				in this subtitle to a Job Corps center, including the entity’s
			 demonstrated
				effectiveness in assisting individuals in achieving the primary and
			 secondary
				indicators of performance described in paragraphs (1) and (2) of
			 section
				159(c); and
											;
				and
									
										(IV)
										by adding at the
			 end the following new subclause:
										
											
												(V)
												the ability of the
				entity to demonstrate a record of successfully assisting at-risk
			 youth to
				connect to the workforce, including by providing them with
			 intensive academic,
				and career and technical education and
				training.
											;
				and
									
									(iii)
									in
			 subparagraph (B)(ii)—
									
										(I)
										by striking
			 , as appropriate; and
									
										(II)
										by striking
			 through (IV) and inserting through (V);
									
							(2)
							in subsection (b),
			 by striking In any year, no more than 20 percent of the individuals
			 enrolled in the Job Corps may be nonresidential participants in the Job
			 Corps.;
						
							(3)
							by amending
			 subsection (c) to read as follows:
							
								
									(c)
									Civilian
				conservation centers
									
										(1)
										In
				general
										The Job Corps centers may include Civilian Conservation
				Centers, operated under an agreement between the Secretary of Labor
			 and the
				Secretary of Agriculture, that are located primarily in rural
			 areas. Such
				centers shall adhere to all the provisions of this subtitle, and
			 shall provide,
				in addition to education, career and technical education and
			 training, and
				workforce preparation skills training described in section 148,
			 programs of
				work experience to conserve, develop, or manage public natural
			 resources or
				public recreational areas or to develop community projects in the
			 public
				interest.
									
										(2)
										Selection
				process
										The Secretary shall select an entity that submits an
				application under subsection (d) to operate a Civilian Conservation
			 Center on a
				competitive basis, as provided in subsection
				(a).
									;
				and
						
							(4)
							by striking
			 subsection (d) and inserting the following:
							
								
									(d)
									Application
									To
				be eligible to operate a Job Corps center under this subtitle, an
			 entity shall
				submit an application to the Secretary at such time, in such
			 manner, and
				containing such information as the Secretary may require,
			 including—
									
										(1)
										a description of
				the program activities that will be offered at the center,
			 including how the
				career and technical education and training reflect State and local
			 employment
				opportunities, including in in-demand industries;
									
										(2)
										a description of
				the counseling, placement, and support activities that will be
			 offered at the
				center, including a description of the strategies and procedures
			 the entity
				will use to place graduates into unsubsidized employment upon
			 completion of the
				program;
									
										(3)
										a description of
				the demonstrated record of effectiveness that the entity has in
			 placing at-risk
				youth into employment, including past performance of operating a
			 Job Corps
				center under this subtitle;
									
										(4)
										a description of
				the relationships that the entity has developed with State and
			 local workforce
				boards, employers, State and local educational agencies, and the
			 surrounding
				communities in an effort to promote a comprehensive statewide
			 workforce
				investment system;
									
										(5)
										a description of
				the strong fiscal controls the entity has in place to ensure proper
			 accounting
				of Federal funds, and a description of how the entity will meet the
				requirements of section 159(a);
									
										(6)
										a description of
				the strategies and policies the entity will utilize to reduce
			 participant
				costs;
									
										(7)
										a description of
				the steps taken to control costs in accordance with section
			 159(a)(3);
									
										(8)
										a detailed budget
				of the activities that will be supported using funds under this
				subtitle;
									
										(9)
										a detailed budget
				of the activities that will be supported using funds from
			 non-Federal
				resources;
									
										(10)
										an assurance the
				entity will comply with the administrative cost limitation included
			 in section
				151(c);
									
										(11)
										an assurance the
				entity is licensed to operate in the State in which the center is
			 located;
				and
									
										(12)
										an assurance the
				entity will comply with and meet basic health and safety codes,
			 including those
				measures described in section 152(b).
									
									(e)
									Length of
				agreement
									The agreement described in subsection (a)(1)(A) shall
				be for not longer than a 2-year period. The Secretary may renew the
			 agreement
				for 3 1-year periods if the entity meets the requirements of
			 subsection
				(f).
								
									(f)
									Renewal
									
										(1)
										In
				general
										Subject to paragraph (2), the Secretary may renew the
				terms of an agreement described in subsection (a)(1)(A) for an
			 entity to
				operate a Job Corps center if the center meets or exceeds each of
			 the
				indicators of performance described in section 159(c)(1).
									
										(2)
										Recompetition
										
											(A)
											In
				general
											Notwithstanding paragraph (1), the Secretary shall not
				renew the terms of the agreement for an entity to operate a Job
			 Corps center if
				such center is ranked in the bottom quintile of centers described
			 in section
				159(f)(2) for any program year. Such entity may submit a new
			 application under
				subsection (d) only if such center has shown significant
			 improvement on the
				indicators of performance described in section 159(c)(1) over the
			 last program
				year.
										
											(B)
											Violations
											The
				Secretary shall not select an entity to operate a Job Corps center
			 if such
				entity or such center has been found to have a systemic or
			 substantial material
				failure that involves—
											
												(i)
												a
				threat to the health, safety, or civil rights of program
			 participants or
				staff;
											
												(ii)
												the misuse of
				funds received under this subtitle;
											
												(iii)
												loss of legal
				status or financial viability, loss of permits, debarment from
			 receiving
				Federal grants or contracts, or the improper use of Federal funds;
											
												(iv)
												failure to meet
				any other Federal or State requirement that the entity has shown an
				unwillingness or inability to correct, after notice from the
			 Secretary, within
				the period specified; or
											
												(v)
												an
				unresolved area of noncompliance.
											
									(g)
									Current
				grantees
									Not later than 60
				days after the date of enactment of the SKILLS Act and
			 notwithstanding any
				previous grant award or renewals of such award under this subtitle,
			 the
				Secretary shall require all entities operating a Job Corps center
			 under this
				subtitle to submit an application under subsection (d) to carry out
			 the
				requirements of this
				section.
								.
						
						431.
						Program
			 activities
						Section 148
			 (29 U.S.C.
			 2888) is amended—
						
							(1)
							by amending subsection (a) to read as
			 follows:
							
								
									(a)
									Activities
				provided through job corps centers
									
										(1)
										In
				General
										Each Job Corps center shall provide enrollees with an
				intensive, well-organized, and supervised program of education,
			 career and
				technical education and training, work experience, recreational
			 activities,
				physical rehabilitation and development, and counseling. Each Job
			 Corps center
				shall provide enrollees assigned to the center with access to work
			 ready
				services described in section 134(c)(2).
									
										(2)
										Relationship to
				opportunities
										
											(A)
											In
				general
											The activities provided under this subsection shall be
				targeted to helping enrollees, on completion of their enrollment—
											
												(i)
												secure and
				maintain meaningful unsubsidized employment;
											
												(ii)
												complete
				secondary education and obtain a regular secondary school diploma;
											
												(iii)
												enroll in and
				complete postsecondary education or training programs, including
			 obtaining
				recognized postsecondary credentials (such as industry-recognized
			 credentials
				and certificates from registered apprenticeship programs); or
											
												(iv)
												satisfy Armed
				Forces requirements.
											
											(B)
											Link to
				employment opportunities
											The career and technical education and
				training provided shall be linked to the employment opportunities
			 in in-demand
				industries in the State in which the Job Corps center is
				located.
										;
						
							(2)
							in subsection
			 (b)—
							
								(A)
								in the subsection
			 heading, by striking Education and Vocational and inserting
			 Academic and Career and
			 Technical Education and;
							
								(B)
								by striking
			 may after The Secretary and inserting
			 shall; and
							
								(C)
								by striking
			 vocational each place it appears and inserting career and
			 technical; and
							
							(3)
							by amending
			 paragraph (3) of subsection (c) to read as follows:
							
								
									(3)
									Demonstration
									Each
				year, any operator seeking to enroll additional enrollees in an
			 advanced career
				training program shall demonstrate, before the operator may carry
			 out such
				additional enrollment, that—
									
										(A)
										participants in
				such program have achieved a satisfactory rate of completion and
			 placement in
				training-related jobs; and
									
										(B)
										such operator has
				met or exceeded the indicators of performance described in
			 paragraphs (1) and
				(2) of section 159(c) for the previous
				year.
									.
						
						432.
						Counseling and
			 job placement
						Section 149
			 (29 U.S.C.
			 2889) is amended—
						
							(1)
							in subsection (a),
			 by striking vocational and inserting career and technical
			 education and;
						
							(2)
							in subsection
			 (b)—
							
								(A)
								by striking
			 make every effort to arrange to; and
							
								(B)
								by striking to assist and inserting assist; and
							
							(3)
							by striking
			 subsection (d).
						
						433.
						Support
						Subsection (b) of section 150
			 (29 U.S.C.
			 2890) is amended to read as follows:
						
							
								(b)
								Transition
				allowances and support for graduates
								The Secretary shall arrange for a
				transition allowance to be paid to graduates. The transition
			 allowance shall be
				incentive-based to reflect a graduate’s completion of academic,
			 career and
				technical education or training, and attainment of a recognized
			 postsecondary
				credential, including an industry-recognized
				credential.
							.
					
						434.
						Operations
						Section 151 (29 U.S.C. 2891) is amended—
						
							(1)
							in the header, by
			 striking Operating
			 plan. and inserting Operations.;
						
							(2)
							in subsection (a),
			 by striking In
			 General.— and inserting Operating
			 Plan.—;
						
							(3)
							by striking
			 subsection (b) and redesignating subsection (c) as subsection (b);
						
							(4)
							by amending
			 subsection (b) (as so redesignated)—
							
								(A)
								in the heading by
			 inserting of Operating
			 Plan after Availability; and
							
								(B)
								by striking
			 subsections (a) and (b) and inserting subsection
			 (a); and
							
							(5)
							by adding at the
			 end the following new subsection:
							
								
									(c)
									Administrative
				costs
									Not more than 10
				percent of the funds allotted under section 147 to an entity
			 selected to
				operate a Job Corps center may be used by the entity for
			 administrative costs
				under this
				subtitle.
								.
						
						435.
						Community
			 participation
						Section 153
			 (29 U.S.C.
			 2893) is amended to read as follows:
						
							
								153.
								Community
				participation
								The director of
				each Job Corps center shall encourage and cooperate in activities
			 to establish
				a mutually beneficial relationship between Job Corps centers in the
			 State and
				nearby communities. Such activities may include the use of any
			 local workforce
				development boards established under section 117 to provide a
			 mechanism for
				joint discussion of common problems and for planning programs of
			 mutual
				interest.
							.
					
						436.
						Workforce
			 councils
						Section 154
			 (29 U.S.C.
			 2894) is amended to read as follows:
						
							
								154.
								Workforce
				councils
								
									(a)
									In
				general
									Each Job Corps center shall have a workforce council
				appointed by the Governor of the State in which the Job Corps
			 center is
				located.
								
									(b)
									Workforce
				council composition
									
										(1)
										In
				General
										A workforce council shall be comprised of—
										
											(A)
											business members
				of the State board described in section 111(b)(1)(B)(i);
										
											(B)
											business members
				of the local boards described in section 117(b)(2)(A) located in
			 the
				State;
										
											(C)
											a representative
				of the State board described in section 111(f); and
										
											(D)
											such other
				representatives and State agency officials as the Governor may
				designate.
										
										(2)
										Majority
										A
				2/3 majority of the members of the workforce council shall
				be representatives described in paragraph (1)(A).
									
									(c)
									Responsibilities
									The
				responsibilities of the workforce council shall be—
									
										(1)
										to review all the
				relevant labor market information, including related information in
			 the State
				plan described in section 112, to—
										
											(A)
											determine the
				in-demand industries in the State in which enrollees intend to seek
			 employment
				after graduation;
										
											(B)
											determine the
				skills and education that are necessary to obtain the employment
			 opportunities
				described in subparagraph (A); and
										
											(C)
											determine the type
				or types of career and technical education and training that will
			 be
				implemented at the center to enable the enrollees to obtain the
			 employment
				opportunities; and
										
										(2)
										to meet at least
				once a year to reevaluate the labor market information, and other
			 relevant
				information, to determine any necessary changes in the career and
			 technical
				education and training provided at the
				center.
									.
					
						437.
						Technical
			 assistance
						Section 156
			 (29 U.S.C.
			 2896) is amended to read as follows:
						
							
								156.
								Technical
				assistance to centers
								
									(a)
									In
				general
									From the funds
				reserved under section 132(a)(3), the Secretary shall provide,
			 directly or
				through grants, contracts, or other agreements or arrangements as
			 the Secretary
				considers appropriate, technical assistance and training for the
			 Job Corps
				program for the purposes of improving program quality.
								
									(b)
									Activities
									In
				providing training and technical assistance and for allocating
			 resources for
				such assistance, the Secretary shall—
									
										(1)
										assist entities,
				including those entities not currently operating a Job Corps
			 center, in
				developing the application described in section 147(d);
									
										(2)
										assist Job Corps
				centers and programs in correcting deficiencies and violations
			 under this
				subtitle;
									
										(3)
										assist Job Corps
				centers and programs in meeting or exceeding the indicators of
			 performance
				described in paragraph (1) and (2) of section 159(c); and
									
										(4)
										assist Job Corps
				centers and programs in the development of sound management
			 practices,
				including financial management
				procedures.
									.
					
						438.
						Special
			 provisions
						Section 158(c)(1)
			 (29 U.S.C.
			 2989(c)(1)) is amended by striking title II of the
			 Federal Property and Administrative Services Act of 1949 (40 U.S.C. 481 et
			 seq.) and inserting chapter 5 of title 40,
			 United States Code,.
					
						439.
						Performance
			 accountability management
						Section 159 (29 U.S.C. 2899) is amended—
						
							(1)
							in the section
			 heading, by striking Management Information and inserting
			 Performance Accountability
			 and Management;
						
							(2)
							in subsection
			 (a)(3), by inserting before the period at the end the following: , or
			 operating costs for such centers result in a budgetary
			 shortfall;
						
							(3)
							by striking
			 subsections (c) through (g); and
						
							(4)
							by inserting after
			 subsection (b) the following:
							
								
									(c)
									Indicators of
				Performance
									
										(1)
										Primary
				indicators
										The annual primary indicators of performance for Job
				Corps centers shall include—
										
											(A)
											the percentage and
				number of enrollees who graduate from the Job Corps center;
										
											(B)
											the percentage and
				number of graduates who entered unsubsidized employment related to
			 the career
				and technical education and training received through the Job Corps
			 center,
				except that such calculation shall not include enrollment in
			 education, the
				military, or volunteer service;
										
											(C)
											the percentage and
				number of graduates who obtained a recognized postsecondary
			 credential,
				including an industry-recognized credential or a certificate from a
			 registered
				apprenticeship program; and
										
											(D)
											the cost per
				successful performance outcome, which is calculated by comparing
			 the number of
				graduates who were placed in unsubsidized employment or obtained a
			 recognized
				postsecondary credential, including an industry-recognized
			 credential, to total
				program costs, including all operations, construction, and
			 administration costs
				at each Job Corps center.
										
										(2)
										Secondary
				indicators
										The annual secondary indicators of performance for Job
				Corps centers shall include—
										
											(A)
											the percentage and
				number of graduates who entered unsubsidized employment not related
			 to the
				career and technical education and training received through the
			 Job Corps
				center;
										
											(B)
											the percentage and
				number of graduates who entered into postsecondary education;
										
											(C)
											the percentage and
				number of graduates who entered into the military;
										
											(D)
											the average wage
				of graduates who are in unsubsidized employment—
											
												(i)
												on
				the first day of employment; and
											
												(ii)
												6
				months after the first day;
											
											(E)
											the number and
				percentage of graduates who entered unsubsidized employment and
			 were retained
				in the unsubsidized employment—
											
												(i)
												6
				months after the first day of employment; and
											
												(ii)
												12 months after
				the first day of employment;
											
											(F)
											the percentage and
				number of enrollees compared to the percentage and number of
			 enrollees the
				Secretary has established as targets in section 145(c)(1);
										
											(G)
											the cost per
				training slot, which is calculated by comparing the program’s
			 maximum number of
				enrollees that can be enrolled in a Job Corps center at any given
			 time during
				the program year to the number of enrollees in the same program
			 year;
				and
										
											(H)
											the number and
				percentage of former enrollees, including the number dismissed
			 under the zero
				tolerance policy described in section 152(b).
										
										(3)
										Indicators of
				performance for recruiters
										The annual indicators of performance
				for recruiters shall include the measurements described in
			 subparagraph (A) of
				paragraph (1) and subparagraphs (F), (G), and (H) of paragraph (2).
									
										(4)
										Indicators of
				performance of career transition service providers
										The annual
				indicators of performance of career transition service providers
			 shall include
				the measurements described in subparagraphs (B) and (C) of
			 paragraph (1) and
				subparagraphs, (B), (C), (D), and (E) of paragraph (2).
									
									(d)
									Additional
				information
									The Secretary shall collect, and submit in the report
				described in subsection (f), information on the performance of each
			 Job Corps
				center, and the Job Corps program, regarding—
									
										(1)
										the number and
				percentage of former enrollees who obtained a regular secondary
			 school
				diploma;
									
										(2)
										the number and
				percentage of former enrollees who entered unsubsidized employment;
									
										(3)
										the number and
				percentage of former enrollees who obtained a recognized
			 postsecondary
				credential, including an industry-recognized credential;
									
										(4)
										the number and
				percentage of former enrollees who entered into military service;
			 and
									
										(5)
										any additional
				information required by the Secretary.
									
									(e)
									Methods
									The
				Secretary shall collect the information described in subsections
			 (c) and (d),
				using methods described in section 136(f)(2) and consistent with
			 State law, by
				entering into agreements with the States to access such data for
			 Job Corps
				enrollees, former enrollees, and graduates.
								
									(f)
									Transparency and
				accountability
									
										(1)
										Report
										The Secretary shall collect and annually
				submit to the Committee on Education and the Workforce of the House
			 of
				Representatives and the Committee on Health, Education, Labor, and
			 Pensions of
				the Senate, and make available to the public by electronic means, a
			 report
				containing—
										
											(A)
											information on the
				performance of each Job Corps center, and the Job Corps program, on
			 the
				performance indicators described in paragraphs (1) and (2) of
			 subsection
				(c);
										
											(B)
											a comparison of
				each Job Corps center, by rank, on the performance indicators
			 described in
				paragraphs (1) and (2) of subsection (c);
										
											(C)
											a comparison of
				each Job Corps center, by rank, on the average performance of all
			 primary
				indicators described in paragraph (1) of subsection (c);
										
											(D)
											information on the
				performance of the service providers described in paragraphs (3)
			 and (4) of
				subsection (c) on the performance indicators established under such
			 paragraphs;
				and
										
											(E)
											a comparison of
				each service provider, by rank, on the performance of all service
			 providers
				described in paragraphs (3) and (4) of subsection (c) on the
			 performance
				indicators established under such paragraphs.
										
										(2)
										Assessment
										The
				Secretary shall conduct an annual assessment of the performance of
			 each Job
				Corps center which shall include information on the Job Corps
			 centers
				that—
										
											(A)
											are ranked in the
				bottom 10 percent on the performance indicator described in
			 paragraph (1)(C);
				or
										
											(B)
											have failed a
				safety and health code review described in subsection (g).
										
										(3)
										Performance
				improvement
										With respect to a Job Corps center that is identified
				under paragraph (2) or reports less than 50 percent on the
			 performance
				indicators described in subparagraph (A), (B), or (C) of subsection
			 (c)(1), the
				Secretary shall develop and implement a 1-year performance
			 improvement plan.
				Such a plan shall require action including—
										
											(A)
											providing
				technical assistance to the center;
										
											(B)
											changing the
				management staff of the center;
										
											(C)
											replacing the
				operator of the center;
										
											(D)
											reducing the
				capacity of the center; or
										
											(E)
											closing the
				center.
										
										(4)
										Closure of job
				corps centers
										Job Corps
				centers that have been identified under paragraph (2) for more than
			 4
				consecutive years shall be closed. The Secretary shall ensure—
										
											(A)
											that the proposed
				decision to close the center is announced in advance to the general
			 public
				through publication in the Federal Register and other appropriate
			 means;
				and
										
											(B)
											the establishment
				of a reasonable comment period, not to exceed 30 days, for
			 interested
				individuals to submit written comments to the Secretary.
										
									(g)
									Participant
				health and safety
									The Secretary shall enter into an agreement
				with the General Services Administration or the appropriate State
			 agency
				responsible for inspecting public buildings and safeguarding the
			 health of
				disadvantaged students, to conduct an in-person review of the
			 physical
				condition and health-related activities of each Job Corps center
			 annually. Such
				review shall include a passing rate of occupancy under Federal and
			 State
				ordinances.
								.
						
					4
					National
			 Programs
					
						441.
						Technical
			 assistance
						Section 170
			 (29 U.S.C.
			 2915) is amended—
						
							(1)
							by striking
			 subsection (b);
						
							(2)
							by
			 striking:
							
								
									(a)
									General
				technical
				assistance
								;
						
							(3)
							by redesignating paragraphs (1), (2), and
			 (3) as subsections (a), (b), and (c) respectively, and moving such
			 subsections
			 2 ems to the left, and conforming the casing style of the headings of such
			 subsections to the casing style of the heading of subsection (d), as added
			 by
			 paragraph (7) of this section;
						
							(4)
							in subsection (a)
			 (as so redesignated)—
							
								(A)
								by inserting
			 the training of staff providing rapid response services and additional
			 assistance, the training of other staff of recipients of funds under this
			 title, assistance regarding accounting and program operation practices
			 (when
			 such assistance would not be duplicative to assistance provided by the
			 State),
			 technical assistance to States that do not meet State performance measures
			 described in section 136, after localities,; and
							
								(B)
								by striking
			 from carrying out activities and all that follows up to the
			 period and inserting to implement the amendments made by the SKILLS
			 Act;
							
							(5)
							in subsection (b)
			 (as so redesignated)—
							
								(A)
								by striking
			 paragraph (1) and inserting subsection
			 (a);
							
								(B)
								by striking
			 , or recipient of financial assistance under any of sections 166 through
			 169,; and
							
								(C)
								by striking
			 or grant recipient;
							
							(6)
							in subsection (c)
			 (as so redesignated), by striking paragraph (1) and inserting
			 subsection (a); and
						
							(7)
							by inserting,
			 after subsection (c) (as so redesignated), the following:
							
								
									(d)
									Best practices
				coordination
									The Secretary shall—
									
										(1)
										establish a system
				through which States may share information regarding best practices
			 with regard
				to the operation of workforce investment activities under this Act;
			 and
									
										(2)
										evaluate and
				disseminate information regarding best practices and identify
			 knowledge
				gaps.
									.
						
						442.
						Evaluations
						Section 172 (29 U.S.C. 2917) is amended—
						
							(1)
							in subsection (a),
			 by striking the Secretary shall provide for the continuing evaluation of
			 the programs and activities, including those programs and activities
			 carried
			 out under section 171 and inserting the Secretary, through
			 grants, contracts, or cooperative agreements, shall conduct, at least once
			 every 5 years, an independent evaluation of the programs and activities
			 funded
			 under this Act;
						
							(2)
							by amending
			 subsection (a)(4) to read as follows:
							
								
									(4)
									the impact of
				receiving services and not receiving services under such programs
			 and
				activities on the community, businesses, and
				individuals;
								;
						
							(3)
							by amending
			 subsection (c) to read as follows:
							
								
									(c)
									Techniques
									Evaluations
				conducted under this section shall utilize appropriate and rigorous
			 methodology
				and research designs, including the use of control groups chosen by
			 scientific
				random assignment methodologies, quasi-experimental methods, impact
			 analysis
				and the use of administrative data. The Secretary shall conduct an
			 impact
				analysis, as described in subsection (a)(4), of the formula grant
			 program under
				subtitle B not later than 2016, and thereafter shall conduct such
			 an analysis
				not less than once every 4
				years.
								;
						
							(4)
							in subsection (e),
			 by striking the Committee on Labor and Human Resources of the
			 Senate and inserting the Committee on Health, Education, Labor,
			 and Pensions of the Senate;
						
							(5)
							by redesignating subsection (f) as
			 subsection (g) and inserting after subsection (e) the following:
							
								
									(f)
									Reduction of
				amounts authorized To be appropriated for late reporting
									If a report required to be transmitted to
				Congress under this section is not transmitted on or before the
			 time period
				specified for that report, amounts authorized to be appropriated
			 under this
				title shall be reduced by 10 percent for the fiscal year that
			 begins after the
				date on which the final report required under this section is
			 required to be
				transmitted and reduced by an additional 10 percent each subsequent
			 fiscal year
				until each such report is transmitted to
				Congress.
								;
				and
						
							(6)
							by adding at the
			 end, the following:
							
								
									(h)
									Public
				availability
									The results of the evaluations conducted under this
				section shall be made publicly available, including by posting such
			 results on
				the Department’s
				website.
								.
						
					5
					Administration
					
						446.
						Requirements
			 and restrictions
						Section 181
			 (29 U.S.C.
			 2931) is amended—
						
							(1)
							in subsection
			 (b)(6), by striking , including representatives of businesses and of
			 labor organizations,;
						
							(2)
							in subsection
			 (c)(2)(A), in the matter preceding clause (i), by striking shall
			 and inserting may;
						
							(3)
							in subsection
			 (e)—
							
								(A)
								by striking
			 training for and inserting the entry into employment,
			 retention in employment, or increases in earnings of; and
							
								(B)
								by striking
			 subtitle B and inserting this Act;
							
							(4)
							in subsection
			 (f)(4), by striking 134(a)(3)(B) and inserting
			 133(a)(4); and
						
							(5)
							by adding at the
			 end the following:
							
								
									(g)
									Salary and bonus
				limitation
									
										(1)
										In
				general
										No funds provided
				under this title shall be used by a recipient or subrecipient of
			 such funds to
				pay the salary and bonuses of an individual, either as direct costs
			 or indirect
				costs, at a rate in excess of the rate prescribed in level II of
			 the Executive
				Schedule under section 5315 of title 5, United States Code.
									
										(2)
										Vendors
										The limitation described in paragraph (1)
				shall not apply to vendors providing goods and services as defined
			 in OMB
				Circular A–133.
									
										(3)
										Lower
				limit
										In a case in which a
				State is a recipient of such funds, the State may establish a lower
			 limit than
				is provided in paragraph (1) for salaries and bonuses of those
			 receiving
				salaries and bonuses from a subrecipient of such funds, taking into
			 account
				factors including the relative cost of living in the State, the
			 compensation
				levels for comparable State or local government employees, and the
			 size of the
				organizations that administer the Federal programs involved.
									
									(h)
									General
				authority
									
										(1)
										In
				general
										The Employment and
				Training Administration of the Department of Labor (referred to in
			 this Act as
				the Administration) shall administer all programs authorized
				under title I and the Wagner-Peyser Act (29 U.S.C. 49 et seq.). The
				Administration shall be headed by an Assistant Secretary appointed
			 by the
				President by and with the advice and consent of the Senate. Except
			 for title II
				and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the
			 Administration
				shall be the principal agency, and the Assistant Secretary shall be
			 the
				principal officer, of such Department for carrying out this Act.
									
										(2)
										Qualifications
										The
				Assistant Secretary shall be an individual with substantial
			 experience in
				workforce development and in workforce development management. The
			 Assistant
				Secretary shall also, to the maximum extent possible, possess
			 knowledge and
				have worked in or with the State or local workforce investment
			 system or have
				been a member of the business community.
									
										(3)
										Functions
										In
				the performance of the functions of the office, the Assistant
			 Secretary shall
				be directly responsible to the Secretary or the Deputy Secretary of
			 Labor, as
				determined by the Secretary. The functions of the Assistant
			 Secretary shall not
				be delegated to any officer not directly responsible, both with
			 respect to
				program operation and administration, to the Assistant Secretary.
			 Any reference
				in this Act to duties to be carried out by the Assistant Secretary
			 shall be
				considered to be a reference to duties to be carried out by the
			 Secretary
				acting through the Assistant
				Secretary.
									.
						
						447.
						Prompt
			 allocation of funds
						Section
			 182 (29 U.S.C.
			 2932) is amended—
						
							(1)
							in subsection
			 (c)—
							
								(A)
								by striking
			 127 or; and
							
								(B)
								by striking
			 , except that and all that follows and inserting a period;
			 and
							
							(2)
							in subsection
			 (e)—
							
								(A)
								by striking
			 sections 128 and 133 and inserting section 133;
			 and
							
								(B)
								by striking
			 127 or.
							
						448.
						Fiscal
			 controls; sanctions
						Section
			 184(a)(2) (29 U.S.C.
			 2934(a)(2)) is amended—
						
							(1)
							by striking
			 (A) and all that follows through Each and
			 inserting Each; and
						
							(2)
							by striking
			 subparagraph (B).
						
						449.
						Reports to
			 Congress
						Section 185
			 (29 U.S.C.
			 2935) is amended—
						
							(1)
							in subsection
			 (c)—
							
								(A)
								in paragraph (2),
			 by striking and after the semicolon;
							
								(B)
								in paragraph (3),
			 by striking the period and inserting ; and; and
							
								(C)
								by adding at the
			 end the following:
								
									
										(4)
										shall have the
				option to submit or disseminate electronically any reports,
			 records, plans, or
				other data that are required to be collected or disseminated under
			 this
				title.
									;
				and
							
							(2)
							in subsection
			 (e)(2), by inserting and the Secretary shall submit to the Committee on
			 Education and the Workforce of the House of Representatives and the
			 Committee
			 on Health, Education, Labor, and Pensions of the Senate, after
			 Secretary,.
						
						450.
						Administrative
			 provisions
						Section 189
			 (29 U.S.C.
			 2939) is amended—
						
							(1)
							in subsection
			 (g)—
							
								(A)
								by amending
			 paragraph (1) to read as follows:
								
									
										(1)
										In
				general
										Appropriations for any fiscal year for programs and
				activities carried out under this title shall be available for
			 obligation only
				on the basis of a program year. The program year shall begin on
			 October 1 in
				the fiscal year for which the appropriation is
				made.
									;
				and
							
								(B)
								in paragraph
			 (2)—
								
									(i)
									in the first sentence, by
			 striking each State and inserting each recipient (except as otherwise provided in this
			 paragraph); and
								
									(ii)
									in the second sentence, by
			 striking 171 or; and
								
							(2)
							in subsection
			 (i)—
							
								(A)
								by striking
			 paragraphs (2) and (3);
							
								(B)
								by redesignating
			 paragraph (4) as paragraph (2);
							
								(C)
								by amending
			 paragraph (2)(A), as so redesignated—
								
									(i)
									in
			 clause (i), by striking ; and and inserting a period at the
			 end;
								
									(ii)
									by
			 striking requirements of subparagraph (B) and all that follows
			 through any of the statutory or regulatory requirements of subtitle
			 B and inserting requirements of subparagraph (B) or (D), any of
			 the statutory or regulatory requirements of subtitle B; and
								
									(iii)
									by
			 striking clause (ii); and
								
								(D)
								by adding at the
			 end the following:
								
									
										(D)
										Expedited
				process for extending approved waivers to additional states
										The
				Secretary may establish an expedited procedure for the purpose of
			 extending to
				additional States the waiver of statutory or regulatory
			 requirements that have
				been approved for a State pursuant to a request under subparagraph
			 (B), in lieu
				of requiring the additional States to meet the requirements of
			 subparagraphs
				(B) and (C). Such procedure shall ensure that the extension of such
			 a waiver to
				additional States is accompanied by appropriate conditions relating
			 to the
				implementation of such waiver.
									
										(E)
										External
				Conditions
										The Secretary shall not require or impose new or
				additional requirements, that are not specified under this Act, on
			 a State in
				exchange for providing a waiver to the State or a local area in the
			 State under
				this
				paragraph.
									.
							
						451.
						State
			 legislative authority
						Section
			 191(a) (29 U.S.C.
			 2941(a)) is amended—
						
							(1)
							by striking
			 consistent with the provisions of this title and inserting
			 consistent with State law and the provisions of this title;
			 and
						
							(2)
							by striking
			 consistent with the terms and conditions required under this
			 title and inserting consistent with State law and the terms and
			 conditions required under this title.
						
						452.
						General program
			 requirements
						Section 195
			 (29 U.S.C.
			 2945) is amended—
						
							(1)
							in paragraph (7),
			 by inserting at the end the following:
							
								
									(D)
									Funds received under a program by a public
				or private nonprofit entity that are not described in subparagraph
			 (B), such as
				funds privately raised from philanthropic foundations, businesses,
			 or other
				private entities, shall not be considered to be income under this
			 title and
				shall not be subject to the requirements of this
				paragraph.
								;
				
						
							(2)
							by striking
			 paragraph (9);
						
							(3)
							by redesignating
			 paragraphs (10) through (13) as paragraphs (9) through (12),
			 respectively; and
						
							(4)
							by adding at the
			 end the following new paragraphs:
							
								
									(13)
									Funds provided
				under this title shall not be used to establish or operate
			 stand-alone
				fee-for-service enterprises that compete with private sector
			 employment
				agencies within the meaning of section 701(c) of the Civil Rights
			 Act of 1964
				(42 U.S.C.
				2000e(c)), except that for purposes of this paragraph, such an
				enterprise does not include a one-stop center.
								
									(14)
									Any report
				required to be submitted to Congress, or to a Committee of
			 Congress, under this
				title shall be submitted to both the chairmen and ranking minority
			 members of
				the Committee on Education and the Workforce of the House of
			 Representatives
				and the Committee on Health, Education, Labor, and Pensions of the
				Senate.
								.
						
						453.
						Federal agency
			 staff and restrictions on political and lobbying activities
						Subtitle E of title I (29 U.S.C. 2931 et
			 seq.) is amended by adding at the end the following new
			 sections:
						
							
								196.
								Federal agency
				staff
								The Director of the
				Office of Management and Budget shall—
								
									(1)
									not later than 60
				days after the date of the enactment of the SKILLS Act—
									
										(A)
										identify the
				number of Federal Government employees who, on the day before the
			 date of
				enactment of the SKILLS Act, worked on or administered each of the
			 programs and
				activities that were authorized under this Act or were authorized
			 under a
				provision listed in section 401 of the SKILLS Act; and
									
										(B)
										identify the number of full-time equivalent
				employees who on the day before that date of enactment, worked on
			 or
				administered each of the programs and activities described in
			 subparagraph (A),
				on functions for which the authorizing provision has been repealed,
			 or for
				which an amount has been consolidated (if such employee is in a
			 duplicate position), on or after such date of
				enactment;
									
									(2)
									not later than 90 after such date of
				enactment, publish the information described in paragraph (1) on
			 the Office of
				Management and Budget website; and
								
									(3)
									not later than 1
				year after such date of enactment—
									
										(A)
										reduce the
				workforce of the Federal Government by the number of full-time
			 equivalent
				employees identified under paragraph (1)(B); and
									
										(B)
										submit to Congress
				a report on how the Director carried out the requirements of
			 subparagraph
				(A).
									
								197.
								Restrictions on
				lobbying and political activities
								
									(a)
									Lobbying
				restrictions
									
										(1)
										Publicity
				restrictions
										
											(A)
											In
				general
											Subject to subparagraph (B), no funds provided under this
				Act shall be used or proposed for use, for—
											
												(i)
												publicity or
				propaganda purposes; or
											
												(ii)
												the preparation, distribution, or use of
				any kit, pamphlet, booklet, publication, electronic communication,
			 radio,
				television, or video presentation designed to support or defeat the
			 enactment
				of legislation before the Congress or any State or local
			 legislature or
				legislative body.
											
											(B)
											Exception
											Subparagraph (A) shall not apply to—
											
												(i)
												normal and
				recognized executive-legislative relationships;
											
												(ii)
												the preparation,
				distribution, or use of the materials described in subparagraph
			 (A)(ii) in
				presentation to the Congress or any State or local legislature or
			 legislative
				body (except that this subparagraph does not apply with respect to
			 such
				preparation, distribution, or use in presentation to the executive
			 branch of
				any State or local government); or
											
												(iii)
												such
				preparation, distribution, or use of such materials, that are
			 designed to
				support or defeat any proposed or pending regulation,
			 administrative action, or
				order issued by the executive branch of any State or local
			 government.
											
										(2)
										Salary payment
				restriction
										No funds provided
				under this Act shall be used, or proposed for use, to pay the
			 salary or
				expenses of any grant or contract recipient, or agent acting for
			 such
				recipient, related to any activity designed to influence the
			 enactment or
				issuance of legislation, appropriations, regulations,
			 administrative action, or
				an executive order proposed or pending before the Congress or any
			 State
				government, or a State or local legislature or legislative body,
			 other than for
				normal and recognized executive-legislative relationships or
			 participation by
				an agency or officer of a State, local, or tribal government in
			 policymaking
				and administrative processes within the executive branch of that
				government.
									
									(b)
									Political
				restrictions
									
										(1)
										In
				general
										No funds received by
				a participant of a program or activity under this Act shall be used
			 for—
										
											(A)
											any partisan or
				nonpartisan political activity or any other political activity
			 associated with
				a candidate, or contending faction or group, in an election for
			 public or party
				office; or
										
											(B)
											any activity to
				provide voters with transportation to the polls or similar
			 assistance in
				connection with any such election.
										
										(2)
										Restriction on
				voter registration activities
										No funds under this Act shall be used to
				conduct voter registration activities.
									
										(3)
										Definition
										For the purposes of this subsection, the
				term participant includes any State, local area, or government,
				nonprofit, or for-profit entity receiving funds under this
				Act.
									.
					
					6
					State unified
			 plan
					
						456.
						State unified
			 plan
						Section 501
			 (20 U.S.C.
			 9271) is amended—
						
							(1)
							by amending
			 subsection (a) to read as follows:
							
								
									(a)
									General
				authority
									The Secretary shall
				receive and approve State unified plans developed and submitted in
			 accordance
				with this
				section.
								;
						
							(2)
							by amending
			 subsection (b) to read as follows:
							
								
									(b)
									State unified
				plan
									
										(1)
										In
				general
										A State may develop and submit to the Secretary a State
				unified plan for 2 or more of the activities or programs set forth
			 in paragraph
				(2). The State unified plan shall cover one or more of the
			 activities or
				programs set forth in subparagraphs (A) and (B) of paragraph (2)
			 and shall cover
				one or more of the activities or programs set forth in
			 subparagraphs (C)
				through (N) of paragraph (2).
									
										(2)
										Activities and
				programs
										For purposes of paragraph (1), the term activity
				or program means any 1 of the following 14 activities or
				programs:
										
											(A)
											Activities and
				programs authorized under title I.
										
											(B)
											Activities and
				programs authorized under title II.
										
											(C)
											Programs
				authorized under title I of the Rehabilitation Act of 1973 (29
			 U.S.C. 710 et
				seq.).
										
											(D)
											Secondary career
				and technical education programs authorized under the Carl D.
			 Perkins Career
				and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
										
											(E)
											Postsecondary
				career and technical education programs authorized under the Carl
			 D. Perkins
				Career and Technical Education Act of 2006.
										
											(F)
											Activities and
				programs authorized under title II of the Trade Act of 1974 (19
			 U.S.C. 2251 et
				seq.).
										
											(G)
											Programs and
				activities authorized under the Act of August 16, 1937 (commonly
			 known as the
				National Apprenticeship Act; 50 Stat. 664, chapter 663; 29
				U.S.C. 50 et seq.).
										
											(H)
											Programs
				authorized under the Community Services Block Grant Act (42 U.S.C.
			 9901 et
				seq.).
										
											(I)
											Programs
				authorized under part A of title IV of the Social Security Act (42
			 U.S.C. 601
				et seq.).
										
											(J)
											Programs
				authorized under State unemployment compensation laws (in
			 accordance with
				applicable Federal law).
										
											(K)
											Work programs
				authorized under section 6(o) of the Food and Nutrition Act of 1977
			 (7 U.S.C.
				2015(o)).
										
											(L)
											Activities and
				programs authorized under title I of the Housing and Community
			 Development Act of
				1974 (42 U.S.C. 5301 et seq.).
										
											(M)
											Activities and
				programs authorized under the Public Works and Economic Development
			 Act of 1965
				(42 U.S.C. 3121 et seq.).
										
											(N)
											Activities
				authorized under
				chapter 41 of title 38,
				United States Code.
										;
				
						
							(3)
							by amending subsection (d) to read as
			 follows:
							
								
									(d)
									Approval
									
										(1)
										Jurisdiction
										In approving a State unified plan under
				this section, the Secretary shall—
										
											(A)
											submit the portion of the State unified
				plan covering an activity or program described in subsection (b)(2)
			 to the head
				of the Federal agency who exercises administrative authority over
			 the activity
				or program for the approval of such portion by such Federal agency
			 head;
				or
										
											(B)
											coordinate approval of the portion of the
				State unified plan covering an activity or program described in
			 subsection
				(b)(2) with the head of the Federal agency who exercises
			 administrative
				authority over the activity or program.
										
										(2)
										Timeline
										A State unified plan shall be considered to
				be approved by the Secretary at the end of the 90-day period
			 beginning on the
				day the Secretary receives the plan, unless the Secretary makes a
			 written
				determination, during the 90-day period, that details how the plan
			 is not
				consistent with the requirements of the Federal statute authorizing
			 an activity
				or program described in subsection (b)(2) and covered under the
			 plan or how the
				plan is not consistent with the requirements of subsection (c)(3).
									
										(3)
										Scope of
				portion
										For purposes of
				paragraph (1), the portion of the State unified plan covering an
			 activity or
				program shall be considered to include the plan described in
			 subsection (c)(3)
				and any proposal described in subsection (e)(2), as that part and
			 proposal
				relate to the activity or program.
									;
				and 
						
							(4)
							by adding at the
			 end the following:
							
								
									(e)
									Additional
				employment and training funds
									
										(1)
										Purpose
										It is the purpose of this subsection to
				reduce inefficiencies in the administration of federally funded
			 State and local
				employment and training programs.
									
										(2)
										In
				general
										In developing a State
				unified plan for the activities or programs described in subsection
			 (b)(2), and
				subject to paragraph (4) and to the State plan approval process
			 under
				subsection (d), a State may propose to consolidate the amount, in
			 whole or
				part, provided for the activities or programs covered by the plan
			 into the
				Workforce Investment Fund under section 132(b) to improve the
			 administration of
				State and local employment and training programs.
									
										(3)
										Requirements
										A State that has a State unified plan
				approved under subsection (d) with a proposal for consolidation
			 under paragraph
				(2), and that is carrying out such consolidation, shall—
										
											(A)
											in providing an activity or program for
				which an amount is consolidated into the Workforce Investment Fund—
											
												(i)
												continue to meet the program requirements,
				limitations, and prohibitions of any Federal statute authorizing
			 the activity
				or program; and
											
												(ii)
												meet the intent
				and purpose for the activity or program; and
											
											(B)
											continue to make
				reservations and allotments under subsections (a) and (b) of
			 section
				133.
										
										(4)
										Exceptions
										A
				State may not consolidate an amount under paragraph (2) that is
			 allocated to
				the State under—
										
											(A)
											the Carl D.
				Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301
			 et seq.);
				or
										
											(B)
											title I of the
				Rehabilitation Act of 1973 (29 U.S.C. 710 et
				seq.).
										.
						
				B
				Adult Education and Family Literacy Education
				
					461.
					Amendment
					Title II (20 U.S.C. 9201 et seq.) is amended
			 to read as follows:
					
						
							II
							ADULT EDUCATION
				AND FAMILY LITERACY EDUCATION
							
								201.
								Short
				title
								This title may be cited
				as the Adult Education and Family Literacy Education Act.
							
								202.
								Purpose
								It is the purpose of this title to provide
				instructional opportunities for adults seeking to improve their
			 literacy
				skills, including their basic reading, writing, speaking, and
			 mathematics skills, and
				support States and local communities in providing, on a voluntary
			 basis, adult
				education and family literacy education programs, in order to—
								
									(1)
									increase the
				literacy of adults, including the basic reading, writing, speaking,
			 and mathematics
				skills, to a level of proficiency necessary for adults to obtain
			 employment and
				self-sufficiency and to successfully advance in the workforce;
								
									(2)
									assist adults in
				the completion of a secondary school education (or its equivalent)
			 and the
				transition to a postsecondary educational institution;
								
									(3)
									assist adults who
				are parents to enable them to support the educational development
			 of their
				children and make informed choices regarding their children’s
			 education
				including, through instruction in basic reading, writing, speaking,
			 and mathematics
				skills; and
								
									(4)
									assist adults who
				are not proficient in English in improving their reading, writing,
			 speaking,
				listening, comprehension, and mathematics skills.
								
								203.
								Definitions
								In this title:
								
									(1)
									Adult education
				and family literacy education programs
									The term adult
				education and family literacy education programs means a sequence of
				academic instruction and educational services below the
			 postsecondary level
				that increase an individual’s ability to read, write, and speak
			 English and
				perform mathematical computations leading to a level of proficiency
			 equivalent
				to at least a secondary school completion that is provided for
				individuals—
									
										(A)
										who are at least
				16 years of age;
									
										(B)
										who are not
				enrolled or required to be enrolled in secondary school under State
			 law;
				and
									
										(C)
										who—
										
											(i)
											lack sufficient
				mastery of basic reading, writing, speaking, and mathematics skills
			 to enable the
				individuals to function effectively in society;
										
											(ii)
											do not have a
				secondary school diploma or its equivalent and have not achieved an
			 equivalent
				level of education; or
										
											(iii)
											are English
				learners.
										
									(2)
									Eligible
				agency
									The term eligible agency—
									
										(A)
										means the primary
				entity or agency in a State or an outlying area responsible for
			 administering
				or supervising policy for adult education and family literacy
			 education
				programs in the State or outlying area, respectively, consistent
			 with the law
				of the State or outlying area, respectively; and
									
										(B)
										may be the State
				educational agency, the State agency responsible for administering
			 workforce
				investment activities, or the State agency responsible for
			 administering
				community or technical colleges.
									
									(3)
									Eligible
				provider
									The term eligible provider means an
				organization of demonstrated effectiveness that is—
									
										(A)
										a local
				educational agency;
									
										(B)
										a community-based
				or faith-based organization;
									
										(C)
										a volunteer
				literacy organization;
									
										(D)
										an institution of
				higher education;
									
										(E)
										a public or
				private educational agency;
									
										(F)
										a library;
									
										(G)
										a public housing
				authority;
									
										(H)
										an institution
				that is not described in any of subparagraphs (A) through (G) and
			 has the
				ability to provide adult education, basic skills, and family
			 literacy education
				programs to adults and families; or
									
										(I)
										a consortium of
				the agencies, organizations, institutions, libraries, or
			 authorities described
				in any of subparagraphs (A) through (H).
									
									(4)
									English language
				acquisition program
									The term English language acquisition
				program means a program of instruction—
									
										(A)
										designed to help
				English learners achieve competence in reading, writing, speaking,
			 and
				comprehension of the English language; and
									
										(B)
										that may lead
				to—
										
											(i)
											attainment of a
				secondary school diploma or its recognized equivalent;
										
											(ii)
											transition to
				success in postsecondary education and training; and
										
											(iii)
											employment or
				career advancement.
										
									(5)
									Family literacy
				education program
									The term family literacy education
				program means an educational program that—
									
										(A)
										assists parents
				and students, on a voluntary basis, in achieving the purpose of
			 this title as
				described in section 202; and
									
										(B)
										is of sufficient
				intensity in terms of hours and of sufficient quality to make
			 sustainable
				changes in a family, is evidence-based, and, for the purpose of
			 substantially
				increasing the ability of parents and children to read, write, and
			 speak
				English, integrates—
										
											(i)
											interactive
				literacy activities between parents and their children;
										
											(ii)
											training for
				parents regarding how to be the primary teacher for their children
			 and full
				partners in the education of their children;
										
											(iii)
											parent literacy
				training that leads to economic self-sufficiency; and
										
											(iv)
											an
				age-appropriate education to prepare children for success in school
			 and life
				experiences.
										
									(6)
									Governor
									The
				term Governor means the chief executive officer of a State or
				outlying area.
								
									(7)
									Individual with
				a disability
									
										(A)
										In
				general
										The term individual with a disability means
				an individual with any disability (as defined in section 3 of the
			 Americans
				with Disabilities Act of 1990).
									
										(B)
										Individuals with
				disabilities
										The term individuals with disabilities
				means more than one individual with a disability.
									
									(8)
									English
				learner
									The term English learner means an adult or
				out-of-school youth who has limited ability in reading, writing,
			 speaking, or
				understanding the English language, and—
									
										(A)
										whose native
				language is a language other than English; or
									
										(B)
										who lives in a
				family or community environment where a language other than English
			 is the
				dominant language.
									
									(9)
									Integrated
				Education and Training
									The
				term integrated education and training means services that provide
				adult education and literacy activities contextually and
			 concurrently with
				workforce preparation activities and workforce training for a
			 specific
				occupation or occupational cluster. Such services may include
			 offering adult
				education services concurrent with postsecondary education and
			 training,
				including through co-instruction.
								
									(10)
									Institution of
				higher education
									The term institution of higher
				education has the meaning given the term in section 101 of the Higher
				Education Act of 1965.
								
									(11)
									Literacy
									The
				term literacy means an individual’s ability to read, write, and
				speak in English, compute, and solve problems at a level of
			 proficiency
				necessary to obtain employment and to successfully make the
			 transition to
				postsecondary education.
								
									(12)
									Local
				educational agency
									The term local educational agency
				has the meaning given the term in section 9101 of the Elementary
			 and Secondary
				Education Act of 1965.
								
									(13)
									Outlying
				area
									The term outlying area has the meaning given
				the term in section 101 of this Act.
								
									(14)
									Postsecondary
				educational institution
									The term postsecondary educational
				institution means—
									
										(A)
										an institution of
				higher education that provides not less than a 2-year program of
			 instruction
				that is acceptable for credit toward a bachelor’s degree;
									
										(B)
										a tribally
				controlled community college; or
									
										(C)
										a nonprofit
				educational institution offering certificate or apprenticeship
			 programs at the
				postsecondary level.
									
									(15)
									Secretary
									The
				term Secretary means the Secretary of Education.
								
									(16)
									State
									The
				term State means each of the several States of the United States,
				the District of Columbia, and the Commonwealth of Puerto Rico.
								
									(17)
									State
				educational agency
									The term State educational agency
				has the meaning given the term in section 9101 of the Elementary
			 and Secondary
				Education Act of 1965.
								
									(18)
									Workplace
				literacy program
									The term workplace literacy program
				means an educational program that is offered in collaboration
			 between eligible
				providers and employers or employee organizations for the purpose
			 of improving
				the productivity of the workforce through the improvement of
			 reading, writing,
				speaking, and mathematics skills.
								
								204.
								Home
				schools
								Nothing in this title
				shall be construed to affect home schools, whether or not a home
			 school is
				treated as a home school or a private school under State law, or to
			 compel a
				parent engaged in home schooling to participate in adult education
			 and family
				literacy education activities under this title.
							
								205.
								Authorization
				of appropriations
								There are
				authorized to be appropriated to carry out this title, $606,294,933
			 for fiscal
				year 2015 and for each of the 6 succeeding fiscal years.
							
								A
								Federal
				Provisions
								
									211.
									Reservation of
				funds; grants to eligible agencies; allotments
									
										(a)
										Reservation of
				funds
										From the sums appropriated under section 205 for a fiscal
				year, the Secretary shall reserve 2.0 percent to carry out section
			 242.
									
										(b)
										Grants to
				eligible agencies
										
											(1)
											In
				general
											From the sums appropriated under section 205 and not
				reserved under subsection (a) for a fiscal year, the Secretary
			 shall award a
				grant to each eligible agency having a State plan approved under
			 section 224 in
				an amount equal to the sum of the initial allotment under
			 subsection (c)(1) and
				the additional allotment under subsection (c)(2) for the eligible
			 agency for
				the fiscal year, subject to subsections (f) and (g).
										
											(2)
											Purpose of
				grants
											The Secretary may award a grant under paragraph (1) only
				if the eligible agency involved agrees to expend the grant in
			 accordance with
				the provisions of this title.
										
										(c)
										Allotments
										
											(1)
											Initial
				allotments
											From the sums appropriated under section 205 and not
				reserved under subsection (a) for a fiscal year, the Secretary
			 shall allot to
				each eligible agency having a State plan approved under section
			 224—
											
												(A)
												$100,000, in the
				case of an eligible agency serving an outlying area; and
											
												(B)
												$250,000, in the
				case of any other eligible agency.
											
											(2)
											Additional
				allotments
											From the sums appropriated under section 205, not
				reserved under subsection (a), and not allotted under paragraph
			 (1), for a
				fiscal year, the Secretary shall allot to each eligible agency that
			 receives an
				initial allotment under paragraph (1) an additional amount that
			 bears the same
				relationship to such sums as the number of qualifying adults in the
			 State or
				outlying area served by the eligible agency bears to the number of
			 such adults
				in all States and outlying areas.
										
										(d)
										Qualifying
				adult
										For the purpose of subsection (c)(2), the term
				qualifying adult means an adult who—
										
											(1)
											is at least 16
				years of age;
										
											(2)
											is beyond the age
				of compulsory school attendance under the law of the State or
			 outlying
				area;
										
											(3)
											does not have a
				secondary school diploma or its recognized equivalent; and
										
											(4)
											is not enrolled in
				secondary school.
										
										(e)
										Special
				rule
										
											(1)
											In
				general
											From amounts made available under subsection (c) for the
				Republic of Palau, the Secretary shall award grants to Guam,
			 American Samoa,
				the Commonwealth of the Northern Mariana Islands, or the Republic
			 of Palau to
				carry out activities described in this title in accordance with the
			 provisions
				of this title as determined by the Secretary.
										
											(2)
											Termination of
				eligibility
											Notwithstanding any other provision of law, the
				Republic of Palau shall be eligible to receive a grant under this
			 title until
				an agreement for the extension of United States education
			 assistance under the
				Compact of Free Association for the Republic of Palau becomes
			 effective.
										
										(f)
										Hold-Harmless
				provisions
										
											(1)
											In
				general
											Notwithstanding subsection (c) and subject to paragraph
				(2), for—
											
												(A)
												fiscal year 2015,
				no eligible agency shall receive an allotment under this title that
			 is less
				than 90 percent of the allotment the eligible agency received for
			 fiscal year
				2012 under this title; and
											
												(B)
												fiscal year 2016
				and each succeeding fiscal year, no eligible agency shall receive
			 an allotment
				under this title that is less than 90 percent of the allotment the
			 eligible
				agency received for the preceding fiscal year under this title.
											
											(2)
											Ratable
				reduction
											If, for any fiscal year the amount available for
				allotment under this title is insufficient to satisfy the
			 provisions of
				paragraph (1), the Secretary shall ratable reduce the payments to
			 all eligible
				agencies, as necessary.
										
										(g)
										Reallotment
										The
				portion of any eligible agency’s allotment under this title for a
			 fiscal year
				that the Secretary determines will not be required for the period
			 such
				allotment is available for carrying out activities under this
			 title, shall be
				available for reallotment from time to time, on such dates during
			 such period
				as the Secretary shall fix, to other eligible agencies in
			 proportion to the
				original allotments to such agencies under this title for such
			 year.
									
									212.
									Performance
				accountability system
									Programs
				and activities authorized under this title are subject to the
			 performance
				accountability provisions described in paragraph (2)(A) and (3) of
			 section
				136(b) and may, at a State’s discretion, include additional
			 indicators
				identified in the State plan approved under section 224.
								
								B
								State
				Provisions
								
									221.
									State
				administration
									Each eligible
				agency shall be responsible for the following activities under this
				title:
									
										(1)
										The development,
				submission, implementation, and monitoring of the State plan.
									
										(2)
										Consultation with
				other appropriate agencies, groups, and individuals that are
			 involved in, or
				interested in, the development and implementation of activities
			 assisted under
				this title.
									
										(3)
										Coordination and
				avoidance of duplication with other Federal and State education,
			 training,
				corrections, public housing, and social service programs.
									
									222.
									State
				distribution of funds; matching requirement
									
										(a)
										State
				distribution of funds
										Each eligible agency receiving a grant
				under this title for a fiscal year—
										
											(1)
											shall use not less than 82.5 percent of the grant funds to award grants and
				contracts under section 231 and to carry out section 225, of which
			 not more
				than 10 percent of such amount shall be available to carry out
			 section
				225;
										
											(2)
											shall use not more
				than 12.5 percent of the grant funds to carry out State leadership
			 activities
				under section 223; and
										
											(3)
											shall use not more
				than 5 percent of the grant funds, or $65,000, whichever is
			 greater, for the
				administrative expenses of the eligible agency.
										
										(b)
										Matching
				requirement
										
											(1)
											In
				general
											In order to receive a grant from the Secretary under
				section 211(b), each eligible agency shall provide, for the costs
			 to be
				incurred by the eligible agency in carrying out the adult education
			 and family
				literacy education programs for which the grant is awarded, a
			 non-Federal
				contribution in an amount that is not less than—
											
												(A)
												in the case of an
				eligible agency serving an outlying area, 12 percent of the total
			 amount of
				funds expended for adult education and family literacy education
			 programs in
				the outlying area, except that the Secretary may decrease the
			 amount of funds
				required under this subparagraph for an eligible agency; and
											
												(B)
												in the case of an
				eligible agency serving a State, 25 percent of the total amount of
			 funds
				expended for adult education and family literacy education programs
			 in the
				State.
											
											(2)
											Non-federal
				contribution
											An eligible agency’s non-Federal contribution
				required under paragraph (1) may be provided in cash or in kind,
			 fairly
				evaluated, and shall include only non-Federal funds that are used
			 for adult
				education and family literacy education programs in a manner that
			 is consistent
				with the purpose of this title.
										
									223.
									State
				leadership activities
									
										(a)
										In
				general
										Each eligible agency may use funds made available under
				section 222(a)(2) for any of the following adult education and
			 family literacy
				education programs:
										
											(1)
											The establishment
				or operation of professional development programs to improve the
			 quality of
				instruction provided pursuant to local activities required under
			 section
				231(b).
										
											(2)
											The provision of
				technical assistance to eligible providers of adult education and
			 family
				literacy education programs, including for the development and
			 dissemination of
				evidence based research instructional practices in reading,
			 writing, speaking,
				mathematics, and English language acquisition programs.
										
											(3)
											The provision of
				assistance to eligible providers in developing, implementing, and
			 reporting
				measurable progress in achieving the objectives of this title.
										
											(4)
											The monitoring and
				evaluation of the quality of, and the improvement in, adult
			 education and
				literacy activities.
										
											(5)
											The provision of
				technology assistance, including staff training, to eligible
			 providers of adult
				education and family literacy education programs, including
			 distance education
				activities, to enable the eligible providers to improve the quality
			 of such
				activities.
										
											(6)
											The development
				and implementation of technology applications or distance
			 education, including
				professional development to support the use of instructional
			 technology.
										
											(7)
											Coordination with
				other public programs, including programs under title I of this
			 Act, and other
				welfare-to-work, workforce development, and job training programs.
										
											(8)
											Coordination with
				existing support services, such as transportation, child care, and
			 other
				assistance designed to increase rates of enrollment in, and
			 successful
				completion of, adult education and family literacy education
			 programs, for
				adults enrolled in such activities.
										
											(9)
											The development
				and implementation of a system to assist in the transition from
			 adult basic
				education to postsecondary education.
										
											(10)
											Activities to
				promote workplace literacy programs.
										
											(11)
											Other activities
				of statewide significance, including assisting eligible providers
			 in achieving
				progress in improving the skill levels of adults who participate in
			 programs
				under this title.
										
											(12)
											Integration of
				literacy, instructional, and occupational skill training and
			 promotion of
				linkages with employees.
										
										(b)
										Coordination
										In
				carrying out this section, eligible agencies shall coordinate where
			 possible,
				and avoid duplicating efforts, in order to maximize the impact of
			 the
				activities described in subsection (a).
									
										(c)
										State-Imposed
				requirements
										Whenever a State or outlying area implements any
				rule or policy relating to the administration or operation of a
			 program
				authorized under this title that has the effect of imposing a
			 requirement that
				is not imposed under Federal law (including any rule or policy
			 based on a State
				or outlying area interpretation of a Federal statute, regulation,
			 or
				guideline), the State or outlying area shall identify, to eligible
			 providers,
				the rule or policy as being imposed by the State or outlying area.
									
									224.
									State
				plan
									
										(a)
										3-Year
				plans
										
											(1)
											In
				general
											Each eligible agency desiring a grant under this title
				for any fiscal year shall submit to, or have on file with, the
			 Secretary a
				3-year State plan.
										
											(2)
											State unified
				plan
											The eligible agency may submit the State plan as part of a
				State unified plan described in section 501.
										
										(b)
										Plan
				contents
										The eligible agency shall include in the State plan or
				any revisions to the State plan—
										
											(1)
											an objective
				assessment of the needs of individuals in the State or outlying
			 area for adult
				education and family literacy education programs, including
			 individuals most in
				need or hardest to serve;
										
											(2)
											a description of
				the adult education and family literacy education programs that
			 will be carried
				out with funds received under this title;
										
											(3)
											an assurance that
				the funds received under this title will not be expended for any
			 purpose other
				than for activities under this title;
										
											(4)
											a description of how the eligible agency
				will annually evaluate and measure the effectiveness and
			 improvement of the
				adult education and family literacy education programs funded under
			 this title
				using the indicators of performance described in section 136,
			 including how the
				eligible agency will conduct such annual evaluations and measures
			 for each
				grant received under this title;
										
											(5)
											a description of
				how the eligible agency will fund local activities in accordance
			 with the
				measurable goals described in section 231(d);
										
											(6)
											an assurance that
				the eligible agency will expend the funds under this title only in
			 a manner
				consistent with fiscal requirements in section 241;
										
											(7)
											a description of
				the process that will be used for public participation and comment
			 with respect
				to the State plan, which—
											
												(A)
												shall include
				consultation with the State workforce investment board, the State
			 board
				responsible for administering community or technical colleges, the
			 Governor,
				the State educational agency, the State board or agency responsible
			 for
				administering block grants for temporary assistance to needy
			 families under
				title IV of the Social Security Act, the State council on
			 disabilities, the
				State vocational rehabilitation agency, and other State agencies
			 that promote
				the improvement of adult education and family literacy education
			 programs, and
				direct providers of such programs; and
											
												(B)
												may include
				consultation with the State agency on higher education,
			 institutions
				responsible for professional development of adult education and
			 family literacy
				education programs instructors, representatives of business and
			 industry,
				refugee assistance programs, and faith-based organizations;
											
											(8)
											a description of
				the eligible agency’s strategies for serving populations that
			 include, at a
				minimum—
											
												(A)
												low-income
				individuals;
											
												(B)
												individuals with
				disabilities;
											
												(C)
												the
				unemployed;
											
												(D)
												the underemployed;
				and
											
												(E)
												individuals with
				multiple barriers to educational enhancement, including English
				learners;
											
											(9)
											a description of
				how the adult education and family literacy education programs that
			 will be
				carried out with any funds received under this title will be
			 integrated with
				other adult education, career development, and employment and
			 training
				activities in the State or outlying area served by the eligible
			 agency;
										
											(10)
											a description of
				the steps the eligible agency will take to ensure direct and
			 equitable access,
				as required in section 231(c)(1), including—
											
												(A)
												how the State will
				build the capacity of community-based and faith-based organizations
			 to provide
				adult education and family literacy education programs; and
											
												(B)
												how the State will
				increase the participation of business and industry in adult
			 education and
				family literacy education programs;
											
											(11)
											an assessment of
				the adequacy of the system of the State or outlying area to ensure
			 teacher
				quality and a description of how the State or outlying area will
			 use funds
				received under this subtitle to improve teacher quality, including
				evidence-based professional development to improve instruction; and
										
											(12)
											a description of
				how the eligible agency will consult with any State agency
			 responsible for
				postsecondary education to develop adult education that prepares
			 students to
				enter postsecondary education without the need for remediation upon
			 completion
				of secondary school equivalency programs.
										
										(c)
										Plan
				revisions
										When changes in conditions or other factors require
				substantial revisions to an approved State plan, the eligible
			 agency shall
				submit the revisions of the State plan to the Secretary.
									
										(d)
										Consultation
										The
				eligible agency shall—
										
											(1)
											submit the State
				plan, and any revisions to the State plan, to the Governor, the
			 chief State
				school officer, or the State officer responsible for administering
			 community or
				technical colleges, or outlying area for review and comment; and
										
											(2)
											ensure that any
				comments regarding the State plan by the Governor, the chief State
			 school
				officer, or the State officer responsible for administering
			 community or
				technical colleges, and any revision to the State plan, are
			 submitted to the
				Secretary.
										
										(e)
										Plan
				approval
										The Secretary shall—
										
											(1)
											approve a State
				plan within 90 days after receiving the plan unless the Secretary
			 makes a
				written determination within 30 days after receiving the plan that
			 the plan
				does not meet the requirements of this section or is inconsistent
			 with specific
				provisions of this subtitle; and
										
											(2)
											not finally
				disapprove of a State plan before offering the eligible agency the
			 opportunity,
				prior to the expiration of the 30-day period beginning on the date
			 on which the
				eligible agency received the written determination described in
			 paragraph (1),
				to review the plan and providing technical assistance in order to
			 assist the
				eligible agency in meeting the requirements of this subtitle.
										
									225.
									Programs for
				corrections education and other institutionalized individuals
									
										(a)
										Program
				authorized
										From funds made available under section 222(a)(1) for
				a fiscal year, each eligible agency shall carry out corrections
			 education and
				education for other institutionalized individuals.
									
										(b)
										Uses of
				funds
										The funds described in subsection (a) shall be used for the
				cost of educational programs for criminal offenders in correctional
				institutions and for other institutionalized individuals, including
			 academic
				programs for—
										
											(1)
											basic skills
				education;
										
											(2)
											special education
				programs as determined by the eligible agency;
										
											(3)
											reading, writing,
				speaking, and mathematics programs;
										
											(4)
											secondary school
				credit or diploma programs or their recognized equivalent; and
										
											(5)
											integrated
				education and training.
										
										(c)
										Priority
										Each
				eligible agency that is using assistance provided under this
			 section to carry
				out a program for criminal offenders within a correctional
			 institution shall
				give priority to serving individuals who are likely to leave the
			 correctional
				institution within 5 years of participation in the program.
									
										(d)
										Definitions
										In this section:
										
											(1)
											Correctional
				institution
											The term correctional institution means
				any—
											
												(A)
												prison;
											
												(B)
												jail;
											
												(C)
												reformatory;
											
												(D)
												work farm;
											
												(E)
												detention center;
				or
											
												(F)
												halfway house,
				community-based rehabilitation center, or any other similar
			 institution
				designed for the confinement or rehabilitation of criminal
			 offenders.
											
											(2)
											Criminal
				offender
											The term criminal offender means any
				individual who is charged with, or convicted of, any criminal
			 offense.
										
								C
								Local
				Provisions
								
									231.
									Grants and
				contracts for eligible providers
									
										(a)
										Grants and
				contracts
										From grant funds made available under section
				222(a)(1), each eligible agency shall award multi-year grants or
			 contracts, on
				a competitive basis, to eligible providers within the State or
			 outlying area
				that meet the conditions and requirements of this title to enable
			 the eligible
				providers to develop, implement, and improve adult education and
			 family
				literacy education programs within the State.
									
										(b)
										Local
				activities
										The eligible agency shall require eligible providers
				receiving a grant or contract under subsection (a) to establish or
				operate—
										
											(1)
											programs that
				provide adult education and literacy activities;
										
											(2)
											programs that
				provide integrated education and training activities; or
										
											(3)
											credit-bearing
				postsecondary coursework.
										
										(c)
										Direct and
				equitable access; same process
										Each eligible agency receiving
				funds under this title shall ensure that—
										
											(1)
											all eligible
				providers have direct and equitable access to apply for grants or
			 contracts
				under this section; and
										
											(2)
											the same grant or
				contract announcement process and application process is used for
			 all eligible
				providers in the State or outlying area.
										
										(d)
										Measurable
				goals
										The eligible agency shall require eligible providers
				receiving a grant or contract under subsection (a) to demonstrate—
										
											(1)
											the eligible
				provider’s measurable goals for participant outcomes to be achieved
			 annually on
				the core indicators of performance described in section
			 136(b)(2)(A);
										
											(2)
											the past
				effectiveness of the eligible provider in improving the basic
			 academic skills
				of adults and, for eligible providers receiving grants in the prior
			 year, the
				success of the eligible provider receiving funding under this title
			 in
				exceeding its performance goals in the prior year;
										
											(3)
											the commitment of
				the eligible provider to serve individuals in the community who are
			 the most in
				need of basic academic skills instruction services, including
			 individuals with
				disabilities and individuals who are low-income or have minimal
			 reading,
				writing, speaking, and mathematics skills, or are English learners;
										
											(4)
											the program is of
				sufficient intensity and quality for participants to achieve
			 substantial
				learning gains;
										
											(5)
											educational
				practices are evidence-based;
										
											(6)
											the activities of
				the eligible provider effectively employ advances in technology,
			 and delivery
				systems including distance education;
										
											(7)
											the activities
				provide instruction in real-life contexts, including integrated
			 education and
				training when appropriate, to ensure that an individual has the
			 skills needed
				to compete in the workplace and exercise the rights and
			 responsibilities of
				citizenship;
										
											(8)
											the activities are
				staffed by well-trained instructors, counselors, and administrators
			 who meet
				minimum qualifications established by the State;
										
											(9)
											the activities are
				coordinated with other available resources in the community, such
			 as through
				strong links with elementary schools and secondary schools,
			 postsecondary
				educational institutions, local workforce investment boards,
			 one-stop centers,
				job training programs, community-based and faith-based
			 organizations, and
				social service agencies;
										
											(10)
											the activities
				offer flexible schedules and support services (such as child care
			 and
				transportation) that are necessary to enable individuals, including
			 individuals
				with disabilities or other special needs, to attend and complete
				programs;
										
											(11)
											the activities
				include a high-quality information management system that has the
			 capacity to
				report measurable participant outcomes (consistent with section
			 136) and to
				monitor program performance;
										
											(12)
											the local
				communities have a demonstrated need for additional English
			 language
				acquisition programs, and integrated education and training
			 programs;
										
											(13)
											the capacity of
				the eligible provider to produce valid information on performance
			 results,
				including enrollments and measurable participant outcomes;
										
											(14)
											adult education
				and family literacy education programs offer rigorous reading,
			 writing,
				speaking, and mathematics content that are evidence based; and
										
											(15)
											applications of
				technology, and services to be provided by the eligible providers,
			 are of
				sufficient intensity and duration to increase the amount and
			 quality of
				learning and lead to measurable learning gains within specified
			 time
				periods.
										
										(e)
										Special
				rule
										Eligible providers may use grant funds under this title to
				serve children participating in family literacy programs assisted
			 under this
				part, provided that other sources of funds available to provide
			 similar
				services for such children are used first.
									
									232.
									Local
				application
									Each eligible
				provider desiring a grant or contract under this title shall submit
			 an
				application to the eligible agency containing such information and
			 assurances
				as the eligible agency may require, including—
									
										(1)
										a description of
				how funds awarded under this title will be spent consistent with
			 the
				requirements of this title;
									
										(2)
										a description of
				any cooperative arrangements the eligible provider has with other
			 agencies,
				institutions, or organizations for the delivery of adult education
			 and family
				literacy education programs; and
									
										(3)
										each of the
				demonstrations required by section 231(d).
									
									233.
									Local
				administrative cost limits
									
										(a)
										In
				general
										Subject to subsection (b), of the amount that is made
				available under this title to an eligible provider—
										
											(1)
											at least 95
				percent shall be expended for carrying out adult education and
			 family literacy
				education programs; and
										
											(2)
											the remaining
				amount shall be used for planning, administration, personnel and
			 professional
				development, development of measurable goals in reading, writing,
			 speaking, and
				mathematics, and interagency coordination.
										
										(b)
										Special
				rule
										In cases where the cost limits described in subsection (a)
				are too restrictive to allow for adequate planning, administration,
			 personnel
				development, and interagency coordination, the eligible provider
			 may negotiate
				with the eligible agency in order to determine an adequate level of
			 funds to be
				used for noninstructional purposes.
									
								D
								General
				Provisions
								
									241.
									Administrative
				provisions
									Funds made
				available for adult education and family literacy education
			 programs under this
				title shall supplement and not supplant other State or local public
			 funds
				expended for adult education and family literacy education
			 programs.
								
									242.
									National
				activities
									The Secretary shall
				establish and carry out a program of national activities that may
			 include the
				following:
									
										(1)
										Providing
				technical assistance to eligible entities, on request, to—
										
											(A)
											improve their
				fiscal management, research-based instruction, and reporting
			 requirements to
				carry out the requirements of this title;
										
											(B)
											improve its
				performance on the core indicators of performance described in
			 section
				136;
										
											(C)
											provide adult
				education professional development; and
										
											(D)
											use distance
				education and improve the application of technology in the
			 classroom, including
				instruction in English language acquisition for English learners.
										
										(2)
										Providing for the
				conduct of research on national literacy basic skill acquisition
			 levels among
				adults, including the number of adult English learners functioning
			 at different
				levels of reading proficiency.
									
										(3)
										Improving the
				coordination, efficiency, and effectiveness of adult education and
			 workforce
				development services at the national, State, and local levels.
									
										(4)
										Determining how
				participation in adult education, English language acquisition, and
			 family
				literacy education programs prepares individuals for entry into and
			 success in
				postsecondary education and employment, and in the case of
			 prison-based
				services, the effect on recidivism.
									
										(5)
										Evaluating how
				different types of providers, including community and faith-based
			 organizations
				or private for-profit agencies measurably improve the skills of
			 participants in
				adult education, English language acquisition, and family literacy
			 education
				programs.
									
										(6)
										Identifying model
				integrated basic and workplace skills education programs, including
			 programs
				for English learners coordinated literacy and employment services,
			 and
				effective strategies for serving adults with disabilities.
									
										(7)
										Initiating other
				activities designed to improve the measurable quality and
			 effectiveness of
				adult education, English language acquisition, and family literacy
			 education
				programs
				nationwide.
									.
				
				C
				Amendments to the Wagner-Peyser Act
				
					466.
					Amendments to
			 the Wagner-Peyser Act
					Section
			 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) is amended to read
			 as follows:
					
						
							15.
							Workforce and
				labor market information system
							
								(a)
								System
				content
								
									(1)
									In
				general
									The Secretary of Labor (referred to in this section as
				the Secretary), in accordance with the provisions of this section,
				shall oversee the development, maintenance, and continuous
			 improvement of a
				nationwide workforce and labor market information system that
			 includes—
									
										(A)
										statistical data
				from cooperative statistical survey and projection programs and
			 data from
				administrative reporting systems that, taken together, enumerate,
			 estimate, and
				project employment opportunities and conditions at national, State,
			 and local
				levels in a timely manner, including statistics on—
										
											(i)
											employment and
				unemployment status of national, State, and local populations,
			 including
				self-employed, part-time, and seasonal workers;
										
											(ii)
											industrial
				distribution of occupations, as well as current and projected
			 employment
				opportunities, wages, benefits (where data is available), and skill
			 trends by
				occupation and industry, with particular attention paid to State
			 and local
				conditions;
										
											(iii)
											the incidence
				of, industrial and geographical location of, and number of workers
			 displaced
				by, permanent layoffs and plant closings; and
										
											(iv)
											employment and
				earnings information maintained in a longitudinal manner to be used
			 for
				research and program evaluation;
										
										(B)
										information on
				State and local employment opportunities, and other appropriate
			 statistical
				data related to labor market dynamics, which—
										
											(i)
											shall be current
				and comprehensive;
										
											(ii)
											shall meet the
				needs identified through the consultations described in
			 subparagraphs (C) and
				(D) of subsection (e)(1); and
										
											(iii)
											shall meet the
				needs for the information identified in section 121(e)(1)(E) of the
			 Workforce
				Investment Act of 1998 (29 U.S.C. 2841(e)(1)(E));
										
										(C)
										technical
				standards (which the Secretary shall publish annually) for data and
			 information
				described in subparagraphs (A) and (B) that, at a minimum, meet the
			 criteria of
				chapter 35 of title 44,
				United States Code;
									
										(D)
										procedures to
				ensure compatibility and additivity of the data and information
			 described in
				subparagraphs (A) and (B) from national, State, and local levels;
									
										(E)
										procedures to
				support standardization and aggregation of data from administrative
			 reporting
				systems described in subparagraph (A) of employment-related
			 programs;
									
										(F)
										analysis of data
				and information described in subparagraphs (A) and (B) for uses
			 such as—
										
											(i)
											national, State,
				and local policymaking;
										
											(ii)
											implementation of
				Federal policies (including allocation formulas);
										
											(iii)
											program planning
				and evaluation; and
										
											(iv)
											researching labor
				market dynamics;
										
										(G)
										wide dissemination
				of such data, information, and analysis in a user-friendly manner
			 and voluntary
				technical standards for dissemination mechanisms; and
									
										(H)
										programs
				of—
										
											(i)
											training for
				effective data dissemination;
										
											(ii)
											research and
				demonstration; and
										
											(iii)
											programs and
				technical assistance.
										
									(2)
									Information to
				be confidential
									
										(A)
										In
				general
										No officer or employee of the Federal Government or agent
				of the Federal Government may—
										
											(i)
											use any submission
				that is furnished for exclusively statistical purposes under the
			 provisions of
				this section for any purpose other than the statistical purposes
			 for which the
				submission is furnished;
										
											(ii)
											disclose to the
				public any publication or media transmittal of the data contained
			 in the
				submission described in clause (i) that permits information
			 concerning an
				individual subject to be reasonably inferred by either direct or
			 indirect
				means; or
										
											(iii)
											permit anyone
				other than a sworn officer, employee, or agent of any Federal
			 department or
				agency, or a contractor (including an employee of a contractor) of
			 such
				department or agency, to examine an individual submission described
			 in clause
				(i),
										without
				the consent of the individual, agency, or other person who is the
			 subject of
				the submission or provides that submission.
										(B)
										Immunity from
				legal process
										Any submission (including any data derived from the
				submission) that is collected and retained by a Federal department
			 or agency,
				or an officer, employee, agent, or contractor of such a department
			 or agency,
				for exclusively statistical purposes under this section shall be
			 immune from
				the legal process and shall not, without the consent of the
			 individual, agency,
				or other person who is the subject of the submission or provides
			 that
				submission, be admitted as evidence or used for any purpose in any
			 action,
				suit, or other judicial or administrative proceeding.
									
										(C)
										Rule of
				construction
										Nothing in this section shall be construed to
				provide immunity from the legal process for such submission
			 (including any data
				derived from the submission) if the submission is in the possession
			 of any
				person, agency, or entity other than the Federal Government or an
			 officer,
				employee, agent, or contractor of the Federal Government, or if the
			 submission
				is independently collected, retained, or produced for purposes
			 other than the
				purposes of this Act.
									
								(b)
								System
				responsibilities
								
									(1)
									In
				general
									The workforce and labor market information system
				described in subsection (a) shall be planned, administered,
			 overseen, and
				evaluated through a cooperative governance structure involving the
			 Federal
				Government and States.
								
									(2)
									Duties
									The
				Secretary, with respect to data collection, analysis, and
			 dissemination of
				workforce and labor market information for the system, shall carry
			 out the
				following duties:
									
										(A)
										Assign
				responsibilities within the Department of Labor for elements of the
			 workforce
				and labor market information system described in subsection (a) to
			 ensure that
				all statistical and administrative data collected is consistent
			 with
				appropriate Bureau of Labor Statistics standards and definitions.
									
										(B)
										Actively seek the
				cooperation of other Federal agencies to establish and maintain
			 mechanisms for
				ensuring complementarity and nonduplication in the development and
			 operation of
				statistical and administrative data collection activities.
									
										(C)
										Eliminate gaps and
				duplication in statistical undertakings, with the systemization of
			 wage surveys
				as an early priority.
									
										(D)
										In collaboration
				with the Bureau of Labor Statistics and States, develop and
			 maintain the
				elements of the workforce and labor market information system
			 described in
				subsection (a), including the development of consistent procedures
			 and
				definitions for use by the States in collecting the data and
			 information
				described in subparagraphs (A) and (B) of subsection (a)(1).
									
										(E)
										Establish
				procedures for the system to ensure that—
										
											(i)
											such data and
				information are timely;
										
											(ii)
											paperwork and
				reporting for the system are reduced to a minimum; and
										
											(iii)
											States and
				localities are fully involved in the development and continuous
			 improvement of
				the system at all levels.
										
								(c)
								National
				electronic tools To provide services
								The Secretary is authorized
				to assist in the development of national electronic tools that may
			 be used to
				facilitate the delivery of work ready services described in section
			 134(c)(2)
				of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)(2)) and
			 to provide workforce and labor market information to individuals through
				the one-stop delivery systems described in section 121 and through
			 other
				appropriate delivery systems.
							
								(d)
								Coordination
				with the states
								
									(1)
									In
				general
									The Secretary, working through the Bureau of Labor
				Statistics and the Employment and Training Administration, shall
			 regularly
				consult with representatives of State agencies carrying out
			 workforce
				information activities regarding strategies for improving the
			 workforce and
				labor market information system.
								
									(2)
									Formal
				consultations
									At least twice each year, the Secretary, working
				through the Bureau of Labor Statistics, shall conduct formal
			 consultations
				regarding programs carried out by the Bureau of Labor Statistics
			 with
				representatives of each of the Federal regions of the Bureau of
			 Labor
				Statistics, elected (pursuant to a process established by the
			 Secretary) from
				the State directors affiliated with State agencies that perform the
			 duties
				described in subsection (e)(1).
								
								(e)
								State
				responsibilities
								
									(1)
									In
				general
									In order to receive Federal financial assistance under
				this section, the Governor of a State shall—
									
										(A)
										be responsible for the
				management of the portions of the workforce and labor market
			 information system
				described in subsection (a) that comprise a statewide workforce and
			 labor
				market information system;
									
										(B)
										establish a
				process for the oversight of such system;
									
										(C)
										consult with State
				and local employers, participants, and local workforce investment
			 boards about
				the labor market relevance of the data to be collected and
			 disseminated through
				the statewide workforce and labor market information system;
									
										(D)
										consult with State
				educational agencies and local educational agencies concerning the
			 provision of
				workforce and labor market information in order to meet the needs
			 of secondary
				school and postsecondary school students who seek such information;
									
										(E)
										collect and
				disseminate for the system, on behalf of the State and localities
			 in the State,
				the information and data described in subparagraphs (A) and (B) of
			 subsection
				(a)(1);
									
										(F)
										maintain and
				continuously improve the statewide workforce and labor market
			 information
				system in accordance with this section;
									
										(G)
										perform contract
				and grant responsibilities for data collection, analysis, and
			 dissemination for
				such system;
									
										(H)
										conduct such other
				data collection, analysis, and dissemination activities as will
			 ensure an
				effective statewide workforce and labor market information system;
									
										(I)
										actively seek the
				participation of other State and local agencies in data collection,
			 analysis,
				and dissemination activities in order to ensure complementarity,
			 compatibility,
				and usefulness of data;
									
										(J)
										participate in the
				development of, and submit to the Secretary, an annual plan to
			 carry out the requirements and authorities of this subsection; and
									
										(K)
										utilize the
				quarterly records described in section 136(f)(2) of the Workforce
			 Investment
				Act of 1998 (29 U.S.C. 2871(f)(2)) to assist the State and other
			 States in
				measuring State progress on State performance measures.
									
									(2)
									Rule of
				construction
									Nothing in this section shall be construed as
				limiting the ability of a Governor to conduct additional data
			 collection,
				analysis, and dissemination activities with State funds or with
			 Federal funds
				from sources other than this section.
								
								(f)
								Nonduplication
				requirement
								None of the functions and activities carried out
				pursuant to this section shall duplicate the functions and
			 activities carried
				out under the Carl D. Perkins Career and Technical Education Act of
			 2006
				(20 U.S.C. 2301 et
				seq.).
							
								(g)
								Authorization of
				appropriations
								There are authorized to be appropriated to carry
				out this section $63,473,000 for fiscal year 2015 and each of the 6
			 succeeding
				fiscal years.
							.
				
				
				D
				Repeals and Conforming Amendments 
				
					471.
					Repeals
					The following provisions are
			 repealed:
					
						(1)
						Chapter 4 of subtitle B of title I, and
			 sections 123, 155, 166, 167, 168, 169, 171, 173, 173A, 174, 192, 194, 502,
			 503,
			 and 506 of the Workforce Investment Act of 1998, as in effect on the day
			 before
			 the date of enactment of the SKILLS Act.
					
						(2)
						Title V of the
			 Older Americans Act of 1965 (42 U.S.C. 3056 et seq.).
					
						(3)
						Sections 1 through 14 of the Wagner-Peyser
			 Act (29 U.S.C. 49 et
			 seq.).
					
						(4)
						The Twenty-First Century Workforce Commission
			 Act (29 U.S.C.
			 2701 note).
					
						(5)
						Public Law 91–378,
			 16 U.S.C. 1701 et
			 seq. (popularly known as the Youth Conservation Corps
			 Act of 1970).
					
						(6)
						Section 821 of the
			 Higher Education Amendments of 1998 (20 U.S.C. 1151).
					
						(7)
						The Women in
			 Apprenticeship and Nontraditional Occupations Act (29 U.S.C. 2501 et
			 seq.).
					
						(8)
						Sections
			 4103A and
			 4104 of title 38, United States
			 Code.
					
					472.
					Amendment to
			 the Comprehensive Environmental Response, Compensation, and Liability Act
			 of
			 1980
					Section 104(k)(6)(A) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980
			 (42 U.S.C.
			 9604(k)(6)(A)) is amended by striking training, research, and and inserting research and.
					
						(a)
						Amendments to the
			 Food and Nutrition Act of 2008
						
							(1)
							Definition
							Section 3(t) of the Food and Nutrition Act
			 of 2008 (7 U.S.C.
			 2012(t)) is amended—
							
								(A)
								by striking
			 means (1) the agency and inserting the following: “means—
								
									
										(A)
										the
				agency
									;
							
								(B)
								by striking
			 programs, and (2) the tribal and inserting the following:
			 “programs;
								
									
										(B)
										the
				tribal
									;
							
								(C)
								by striking
			 this Act. and inserting the following: “this Act; and
								
									
										(C)
										in the context of
				employment and training activities under section 6(d)(4), a State
			 board as
				defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C.
				2801).
									.
							
							(2)
							Eligible
			 households
							Section 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
							
								(A)
								in subsection
			 (d)(14) by striking section 6(d)(4)(I) and inserting
			 section 6(d)(4)(C); and
							
								(B)
								in subsection
			 (g)(3), in the first sentence, by striking constitutes adequate participation in an employment
			 and training program under section 6(d) and inserting allows the
			 individual to participate in employment and training activities under
			 section
			 6(d)(4).
							
							(3)
							Eligibility
			 disqualifications
							Section 6(d)(4) of the Food and Nutrition Act
			 of 2008 (7 U.S.C.
			 2015(d)(4)) is amended to read as follows:
							
								
									(D)
									Employment and
				training
									
										(i)
										Implementation
										Each State agency shall provide employment
				and training services authorized under section 134 of the Workforce
			 Investment
				Act of 1998 (29
				U.S.C. 2864) to eligible members of households participating in
				the supplemental nutrition assistance program in gaining skills,
			 training,
				work, or experience that will increase their ability to obtain
			 regular
				employment.
									
										(ii)
										Statewide
				workforce development system
										Consistent with subparagraph (A),
				employment and training services shall be provided through the
			 statewide
				workforce development system, including the one-stop delivery
			 system
				authorized by the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
				seq.).
									
										(iii)
										Reimbursements
										
											(I)
											Actual
				costs
											The State agency shall provide payments or reimbursement to
				participants served under this paragraph for—
											
												(aa)
												the actual costs of transportation and
				other actual costs (other than dependent care costs) that are
			 reasonably
				necessary and directly related to the individual participating in
			 employment
				and training activities; and
											
												(bb)
												the actual costs of such dependent care
				expenses as are determined by the State agency to be necessary for
			 the
				individual to participate in employment and training activities
			 (other than an
				individual who is the caretaker relative of a dependent in a family
			 receiving
				benefits under part A of title IV of the Social Security Act (42 U.S.C. 601 et
				seq.) in a local area where an employment, training, or
				education program under title IV of that Act is in operation),
			 except that no
				such payment or reimbursement shall exceed the applicable local
			 market
				rate.
											
											(II)
											Service
				contracts and vouchers
											In
				lieu of providing reimbursements or payments for dependent care
			 expenses under
				clause (i), a State agency may, at the option of the State agency,
			 arrange for dependent care
				through providers by the use of purchase of service contracts or
			 vouchers or by
				providing vouchers to the household.
										
											(III)
											Value of
				reimbursements
											The value of any dependent care services provided
				for or arranged under clause (ii), or any amount received as a
			 payment or
				reimbursement under clause (i), shall—
											
												(aa)
												not be treated as
				income for the purposes of any other Federal or federally assisted
			 program that
				bases eligibility for, or the amount of benefits on, need; and
											
												(bb)
												not be claimed as
				an employment-related expense for the purposes of the credit
			 provided under
				section
				21 of the Internal Revenue Code of 1986 (26 U.S.C.
				21).
											.
						
							(4)
							Administration
							Section
			 11(e)(19) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(11)) is amended to
			 read as follows:
							
								
									(S)
									the plans of the State agency for providing
				employment and training services under section
				6(d)(4);
								.
						
							(5)
							Administrative
			 cost-sharing and quality control
							Section 16(h) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2025(h)) is amended—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									in subparagraph
			 (A), by striking carry out employment and training programs and
			 inserting provide employment and training services to eligible
			 households under section 6(d)(4); and
								
									(ii)
									in subparagraph
			 (D), by striking operating an employment and training program and
			 inserting providing employment and training services consistent with
			 section 6(d)(4);
								
								(B)
								in paragraph (3)—
								
									(i)
									by striking participation in an employment and training
			 program and inserting the individual participating in employment
			 and training activities; and
								
									(ii)
									by striking section 6(d)(4)(I)(i)(II) and inserting section 6(d)(4)(C)(i)(II);
								
								(C)
								in paragraph (4),
			 by striking for operating an employment and training program and
			 inserting to provide employment and training services;
			 and
							
								(D)
								by striking paragraph (5) and inserting the following:
								
									
										(E)
										Monitoring
										
											(i)
											In general
											The Secretary, in conjunction with the
				Secretary of Labor, shall monitor each State agency responsible for
				administering employment and training services under section
			 6(d)(4) to ensure
				funds are being spent effectively and efficiently.
										
											(ii)
											Accountability
											Each program of employment
				and training receiving funds under section 6(d)(4) shall be subject
			 to the
				requirements of the performance accountability system, including
			 having to meet
				the State performance measures described in section 136 of the
			 Workforce
				Investment Act (29
				U.S.C.
				2871).
										.
							
							(6)
							Research,
			 demonstration, and evaluations
							Section 17 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2026) is amended—
							
								(A)
								in subsection (b)—
								
									(i)
									in paragraph (1)(B)(iv)(III)(dd), by striking , (4)(F)(i), or (4)(K) and inserting or (4); and
								
									(ii)
									by striking paragraph (3); and
								
								(B)
								in subsection
			 (g), in the first sentence in the matter preceding paragraph (1)—
								
									(i)
									by striking
			 programs established and inserting activities provided to
			 eligible households; and
								
									(ii)
									by inserting
			 , in conjunction with the Secretary of Labor, after
			 Secretary.
								
							(7)
							Minnesota family
			 investment project
							Section 22(b)(4) of the Food and Nutrition Act
			 of 2008 (7 U.S.C.
			 2031(b)(4)) is amended by striking equivalent to those
			 offered under the employment and training program.
						
						(b)
						Amendments to
			 section 412 of the Immigration and Nationality Act
						
							(1)
							Conditions and
			 considerations
							Section 412(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1522(a)) is amended—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									in subparagraph
			 (A)(i), by striking make available sufficient resources for employment
			 training and placement and inserting provide refugees with the
			 opportunity to access employment and training services, including job
			 placement,; and
								
									(ii)
									in subparagraph (B)(ii), by striking
			 services; and inserting services provided through the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.);;
								
								(B)
								in paragraph
			 (2)(C)(iii)(II), by inserting and training after
			 employment;
							
								(C)
								in paragraph
			 (6)(A)(ii)—
								
									(i)
									by striking
			 insure and inserting ensure;
								
									(ii)
									by inserting
			 and training after employment; and
								
									(iii)
									by inserting after
			 available the following: through the one-stop delivery
			 system under section 121 of the Workforce Investment Act of 1998
			 (29 U.S.C.
			 2841); and
								
								(D)
								in paragraph (9),
			 by inserting the Secretary of Labor, after
			 Education,.
							
							(2)
							Program of
			 initial resettlement
							Section 412(b)(2) of such Act
			 (8 U.S.C.
			 1522(b)(2)) is amended—
							
								(A)
								by striking
			 orientation, instruction and inserting orientation and
			 instruction; and
							
								(B)
								by striking
			 , and job training for refugees, and such other education and training
			 of refugees, as facilitates and inserting for refugees to
			 facilitate.
							
							(3)
							Project grants
			 and contracts for services for refugees
							Section 412(c) of such
			 Act (8 U.S.C.
			 1522(c)) is amended—
							
								(A)
								in paragraph
			 (1)—
								
									(i)
									in subparagraph
			 (A)(i), by inserting and training after
			 employment; and
								
									(ii)
									by striking
			 subparagraph (C);
								
								(B)
								in paragraph (2)(B), by striking
			 paragraph— and all that follows through in a
			 manner and inserting paragraph in a manner; and
							
								(C)
								by adding at the end the following:
								
									
										(C)
										In carrying out this section, the Director
				shall ensure that employment and training services are provided
			 through the
				statewide workforce development system, as appropriate, authorized
			 by the
				Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.). Such
				action may include—
										
											(i)
											making employment and training
				activities described in section 134 of such Act (29 U.S.C. 2864)
				available to refugees; and
										
											(ii)
											providing refugees with access to a
				one-stop delivery system established under section 121 of such Act
			 (29 U.S.C.
				2841).
										.
							
							(4)
							Cash assistance
			 and medical assistance to refugees
							Section 412(e) of such Act
			 (8 U.S.C.
			 1522(e)) is amended—
							
								(A)
								in paragraph
			 (2)(A)(i), by inserting and training after providing
			 employment; and
							
								(B)
								in paragraph (3),
			 by striking The and inserting Consistent with subsection
			 (c)(3), the.
							
						(c)
						Amendments
			 relating to the Second Chance Act of 2007
						
							(1)
							Federal Prisoner
			 Reentry Initiative
							Section
			 231 of the Second Chance Act of 2007 (42 U.S.C. 17541) is
			 amended—
							
								(A)
								in subsection (a)(1)(E)—
								
									(i)
									by inserting
			 the Department of Labor and before other Federal
			 agencies; and
								
									(ii)
									by inserting
			 State and local workforce investment boards, after
			 community-based organizations,;
								
								(B)
								in subsection
			 (c)—
								
									(i)
									in paragraph (2),
			 by striking at the end and;
								
									(ii)
									in paragraph (3),
			 by striking at the end the period and inserting ; and;
			 and
								
									(iii)
									by adding at the
			 end the following new paragraph:
									
										
											(D)
											to coordinate reentry programs with the
				employment and training services provided through the statewide
			 workforce
				investment system under subtitle B of title I of the Workforce
			 Investment Act
				of 1998 (29 U.S.C.
				2811 et seq.).
										;
				and
								
								(C)
								in subsection (d),
			 by adding at the end the following new paragraph:
								
									
										(F)
										Interaction with
				the workforce investment system
										
											(i)
											In
				general
											In carrying out this
				section, the Director shall ensure that employment and training
			 services,
				including such employment and services offered through reentry
			 programs, are
				provided, as appropriate, through the statewide workforce
			 investment system
				under subtitle B of title I of the Workforce Investment Act of 1998
				(29 U.S.C. 2811 et
				seq.), which may include—
											
												(I)
												making employment
				and training services available to prisoners prior to and
			 immediately following
				the release of such prisoners; or
											
												(II)
												providing prisoners with access by remote
				means to a one-stop delivery system under section 121 of the
			 Workforce
				Investment Act of 1998 (29 U.S.C. 2841) in the State in
				which the prison involved is located.
											
											(ii)
											Service
				defined
											In this paragraph,
				the term employment and training services means those services
				described in section 134 of the Workforce Investment Act of 1998
				(29 U.S.C.
				2864) offered by the Bureau of Prisons, including—
											
												(I)
												the skills
				assessment described in subsection (a)(1)(A);
											
												(II)
												the skills
				development plan described in subsection (a)(1)(B); and
											
												(III)
												the enhancement,
				development, and implementation of reentry and skills development
				programs.
											.
							
							(2)
							Duties of the
			 Bureau of Prisons
							
								Section 4042(a) of title 18, United
			 States Code, is amended—
							
								(A)
								by redesignating subparagraphs (D) and (E),
			 as added by section 231(d)(1)(C) of the Second Chance Act of 2007 (Public
			 Law
			 110–199; 122 Stat. 685), as paragraphs (6) and (7), respectively, and
			 adjusting
			 the margin accordingly;
							
								(B)
								in paragraph (6), as so redesignated, by
			 redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively,
			 and adjusting the margin accordingly;
							
								(C)
								in paragraph (7),
			 as so redesignated—
								
									(i)
									in clause (ii), by striking
			 Employment and inserting Employment and training services
			 (as defined in paragraph (6) of section 231(d) of the Second Chance Act of
			 2007), including basic skills attainment, consistent with such
			 paragraph; and
								
									(ii)
									by striking clause (iii); and
								
								(D)
								by redesignating
			 clauses (i), (ii), (iv), (v), (vi), and (vii) as subparagraphs (A), (B),
			 (C),
			 (D), (E), and (F), respectively, and adjusting the margin accordingly.
							
						(d)
						Amendments to
			 the Omnibus Crime Control and Safe Streets Act of 1968
						Section 2976 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797w) is
			 amended—
						
							(1)
							in subsection
			 (b)—
							
								(A)
								in paragraph (1),
			 by striking vocational and inserting career and technical
			 education (as defined in section 3 of the Carl D. Perkins Career and
			 Technical
			 Education Act of 2006 (20 U.S.C. 2302)) and
			 training;
							
								(B)
								by redesignating
			 paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8),
			 respectively;
			 and
							
								(C)
								by inserting after
			 paragraph (3) the following new paragraph:
								
									
										(D)
										coordinating employment and training
				services provided through the statewide workforce investment system
			 under
				subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et
				seq.), including a one-stop delivery system under section 121
				of such Act (29
				U.S.C. 2841), for offenders upon release from prison, jail, or
				a juvenile facility, as
				appropriate;
									;
							
							(2)
							in subsection
			 (d)(2), by inserting , including local workforce investment boards
			 established under section 117 of the Workforce Investment Act of 1998
			 (29 U.S.C.
			 2832), after nonprofit
			 organizations;
						
							(3)
							in subsection
			 (e)—
							
								(A)
								in paragraph (3),
			 by striking victims services, and employment services and
			 inserting and victim services;
							
								(B)
								by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
							
								(C)
								by inserting after
			 paragraph (3) the following new paragraph:
								
									
										(D)
										provides employment and training services
				through the statewide workforce investment system under subtitle B
			 of title I
				of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.), including
				a one-stop delivery system under section 121 of such Act (29 U.S.C. 2841);
									; and
							
							(4)
							in subsection
			 (k)—
							
								(A)
								in paragraph
			 (1)(A), by inserting , in accordance with paragraph (2) after
			 under this section;
							
								(B)
								by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
							
								(C)
								by inserting after
			 paragraph (1) the following new paragraph:
								
									
										(B)
										Employment and
				training
										The Attorney General
				shall require each grantee under this section to measure the core
			 indicators of
				performance as described in section 136(b)(2)(A) of the Workforce
			 Investment
				Act of 1998 (29
				U.S.C. 2871(b)(2)(A)) with respect to the program of such
				grantee funded with a grant under this
				section.
									.
							
						(e)
						Conforming
			 amendments to title 38, United States Code
						Title 38, United States Code, is
			 amended—
						
							(1)
							in section
			 3672(d)(1), by striking disabled veterans’ outreach program specialists
			 under section 4103A and inserting veteran employment specialists
			 appointed under section 134(f) of the Workforce Investment Act of
			 1998;
						
							(2)
							in the table of
			 sections at the beginning of chapter 41, by striking the items relating to
			 sections 4103A and 4104;
						
							(3)
							in section
			 4102A—
							
								(A)
								in subsection
			 (b)—
								
									(i)
									by
			 striking paragraphs (5), (6), and (7); and
								
									(ii)
									by
			 redesignating paragraph (8) as paragraph (5);
								
								(B)
								by striking
			 subsections (c) and (h);
							
								(C)
								by redesignating
			 subsections (d), (e), (f), and (g) as subsections (c), (d), (e), and (f);
			 and
							
								(D)
								in subsection
			 (e)(1) (as so redesignated)—
								
									(i)
									by
			 striking , including disabled veterans’ outreach program specialists and
			 local veterans' employment representatives providing employment, training,
			 and
			 placement services under this chapter in a State; and
								
									(ii)
									by
			 striking for purposes of subsection (c);
								
							(4)
							in section
			 4104A—
							
								(A)
								in subsection
			 (b)(1), by striking subparagraph (A) and inserting the following:
								
									
										(i)
										the appropriate veteran employment
				specialist (in carrying out the functions described in section
			 134(f) of the
				Workforce Investment Act of 1998);
									;
				and
							
								(B)
								in subsection
			 (c)(1), by striking subparagraph (A) and inserting the following:
								
									
										(i)
										collaborate with the appropriate veteran
				employment specialist (as described in section 134(f)) and the
			 appropriate
				State boards and local boards (as such terms are defined in section
			 101 of the
				Workforce Investment Act of 1998 (29 U.S.C.
				2801));
									;
							
							(5)
							in section 4109—
							
								(A)
								in subsection (a), by striking
			 disabled veterans’ outreach program specialists and local veterans’
			 employment representative and inserting veteran employment
			 specialists appointed under section 134(f) of the Workforce Investment Act
			 of
			 1998; and
							
								(B)
								in subsection (d)(1), by striking
			 disabled veterans’ outreach program specialists and local veterans’
			 employment representatives and inserting veteran employment
			 specialists appointed under section 134(f) of the Workforce Investment Act
			 of
			 1998; and
							
							(6)
							in section
			 4112(d)—
							
								(A)
								in paragraph (1),
			 by striking disabled veterans’ outreach program specialist and
			 inserting veteran employment specialist appointed under section 134(f)
			 of the Workforce Investment Act of 1998; and
							
								(B)
								by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
							
					473.
					Conforming
			 amendment to table of contents
					The table of contents in section 1(b) is
			 amended to read as follows:
					
						
							(b)
							Table of contents
							The table of contents for this Act is as
				follows:
							
								Sec. 1. Short title; table of
				contents.
								TITLE I—WORKFORCE INVESTMENT
				SYSTEMS
								Subtitle A—Workforce Investment
				Definitions
								Sec. 101. Definitions.
								Subtitle B—Statewide and Local Workforce
				Investment Systems 
								Sec. 106. Purpose.
								Chapter 1—State Provisions
								Sec. 111. State workforce investment
				boards.
								Sec. 112. State plan.
								Chapter 2—Local Provisions
								Sec. 116. Local workforce investment
				areas.
								Sec. 117. Local workforce investment
				boards.
								Sec. 118. Local plan.
								Chapter 3—Workforce Investment Activities
				Providers
								Sec. 121. Establishment of one-stop
				delivery systems.
								Sec. 122. Identification of eligible
				providers of training services.
								Chapter 5—Employment and Training
				Activities
								Sec. 131. General
				authorization.
								Sec. 132. State allotments.
								Sec. 133. Within State
				allocations.
								Sec. 134. Use of funds for employment and
				training activities.
								Chapter 6—General Provisions
								Sec. 136. Performance accountability
				system.
								Sec. 137. Authorization of
				appropriations.
								Subtitle C—Job Corps
								Sec. 141. Purposes.
								Sec. 142. Definitions.
								Sec. 143. Establishment.
								Sec. 144. Individuals eligible for the Job
				Corps.
								Sec. 145. Recruitment, screening,
				selection, and assignment of enrollees.
								Sec. 146. Enrollment.
								Sec. 147. Job Corps centers.
								Sec. 148. Program activities.
								Sec. 149. Counseling and job
				placement.
								Sec. 150. Support.
								Sec. 151. Operations.
								Sec. 152. Standards of
				conduct.
								Sec. 153. Community
				participation.
								Sec. 154. Workforce councils.
								Sec. 156. Technical assistance to
				centers.
								Sec. 157. Application of provisions of
				Federal law.
								Sec. 158. Special provisions.
								Sec. 159. Performance accountability and
				management.
								Sec. 160. General provisions.
								Sec. 161. Authorization of
				appropriations.
								Subtitle D—National Programs
								Sec. 170. Technical
				assistance.
								Sec. 172. Evaluations.
								Subtitle E—Administration
								Sec. 181. Requirements and
				restrictions.
								Sec. 182. Prompt allocation of
				funds.
								Sec. 183. Monitoring.
								Sec. 184. Fiscal controls;
				sanctions.
								Sec. 185. Reports; recordkeeping;
				investigations.
								Sec. 186. Administrative
				adjudication.
								Sec. 187. Judicial review.
								Sec. 188. Nondiscrimination.
								Sec. 189. Administrative
				provisions.
								Sec. 190. References.
								Sec. 191. State legislative
				authority.
								Sec. 193. Transfer of Federal equity in
				State employment security real property to the States.
								Sec. 195. General program
				requirements.
								Sec. 196. Federal agency
				staff.
								Sec. 197. Restrictions on lobbying and
				political activities.
								Subtitle F—Repeals and Conforming
				Amendments
								Sec. 199. Repeals.
								Sec. 199A. Conforming
				amendments.
								TITLE II—ADULT EDUCATION AND FAMILY LITERACY
				EDUCATION
								Sec. 201. Short title.
								Sec. 202. Purpose.
								Sec. 203. Definitions.
								Sec. 204. Home schools.
								Sec. 205. Authorization of
				appropriations.
								Subtitle A—Federal Provisions
								Sec. 211. Reservation of funds; grants to
				eligible agencies; allotments.
								Sec. 212. Performance accountability
				system.
								Subtitle B—State Provisions
								Sec. 221. State
				administration.
								Sec. 222. State distribution of funds;
				matching requirement.
								Sec. 223. State leadership
				activities.
								Sec. 224. State plan.
								Sec. 225. Programs for corrections
				education and other institutionalized individuals.
								Subtitle C—Local Provisions
								Sec. 231. Grants and contracts for
				eligible providers.
								Sec. 232. Local application.
								Sec. 233. Local administrative cost
				limits.
								Subtitle D—General Provisions
								Sec. 241. Administrative
				provisions.
								Sec. 242. National activities.
								TITLE III—WORKFORCE INVESTMENT-RELATED
				ACTIVITIES
								Subtitle A—Wagner-Peyser Act
								Sec. 301. Definitions.
								Sec. 302. Functions.
								Sec. 303. Designation of State
				agencies.
								Sec. 304. Appropriations.
								Sec. 305. Disposition of allotted
				funds.
								Sec. 306. State plans.
								Sec. 307. Repeal of Federal advisory
				council.
								Sec. 308. Regulations.
								Sec. 309. Employment
				statistics.
								Sec. 310. Technical
				amendments.
								Sec. 311. Effective date.
								Subtitle B—Linkages With Other
				Programs
								Sec. 321. Trade Act of 1974.
								Sec. 322. Veterans' employment
				programs.
								Sec. 323. Older Americans Act of
				1965.
								Subtitle D—Application of Civil Rights
				and Labor-Management Laws to the Smithsonian Institution
								Sec. 341. Application of civil rights and
				labor-management laws to the Smithsonian Institution.
								TITLE IV—REHABILITATION ACT AMENDMENTS OF
				1998
								Sec. 401. Short title.
								Sec. 402. Title.
								Sec. 403. General provisions.
								Sec. 404. Vocational rehabilitation
				services.
								Sec. 405. Research and
				training.
								Sec. 406. Professional development and
				special projects and demonstrations.
								Sec. 407. National Council on
				Disability.
								Sec. 408. Rights and advocacy.
								Sec. 409. Employment opportunities for
				individuals with disabilities.
								Sec. 410. Independent living services and
				centers for independent living.
								Sec. 411. Repeal. 
								Sec. 412. Helen Keller National Center
				Act.
								Sec. 413. President's Committee on
				Employment of People With Disabilities.
								Sec. 414. Conforming
				amendments.
								TITLE V—GENERAL PROVISIONS
								Sec. 501. State unified plan.
								Sec. 504. Privacy.
								Sec. 505. Buy-American
				requirements.
								Sec. 507. Effective
				date.
							
						.
				
				E
				Amendments to the Rehabilitation Act of 1973
				
					476.
					Findings
					Section 2(a) of the Rehabilitation Act of
			 1973 (29 U.S.C.
			 701(a)) is amended—
					
						(1)
						in paragraph (5),
			 by striking and at the end;
					
						(2)
						in paragraph (6),
			 by striking the period and inserting ; and; and
					
						(3)
						by adding at the
			 end the following:
						
							
								(7)
								there is a
				substantial need to improve and expand services for students with
			 disabilities
				under this
				Act.
							.
					
					477.
					Rehabilitation
			 services administration
					
						(a)
						Rehabilitation
			 services administration
						The Rehabilitation Act of 1973
			 (29 U.S.C. 701 et
			 seq.) is amended—
						
							(1)
							in section 3(a)
			 (29 U.S.C.
			 702(a))—
							
								(A)
								by striking
			 Office of the Secretary and inserting Department of
			 Education;
							
								(B)
								by striking
			 President by and with the advice and consent of the Senate and
			 inserting Secretary; and
							
								(C)
								by striking
			 , and the Commissioner shall be the principal officer,;
							
							(2)
							by striking
			 Commissioner each place it appears (except in section 21) and
			 inserting Director;
						
							(3)
							in section 12(c)
			 (29 U.S.C.
			 709(c)), by striking Commissioner’s and
			 inserting Director’s;
						
							(4)
							in section 21
			 (29 U.S.C.
			 718)—
							
								(A)
								in subsection
			 (b)(1)—
								
									(i)
									by
			 striking Commissioner the first place it appears and inserting
			 Director of the Rehabilitation Services Administration;
								
									(ii)
									by
			 striking (referred to in this subsection as the
			 Director); and
								
									(iii)
									by
			 striking The Commissioner and the Director and inserting
			 Both such Directors; and
								
								(B)
								by striking
			 the Commissioner and the Director each place it appears and
			 inserting both such Directors;
							
							(5)
							in the heading for
			 subparagraph (B) of section 100(d)(2) (29 U.S.C. 720(d)(2)), by striking
			 commissioner and inserting
			 director;
						
							(6)
							in section
			 401(a)(1) (29 U.S.C. 781(a)(1)), by inserting of the National Institute
			 on Disability and Rehabilitation Research after
			 Director;
						
							(7)
							in the heading for
			 section 706 (29 U.S.C. 796d–1), by striking commissioner and inserting
			 director; and
						
							(8)
							in the heading for
			 paragraph (3) of section 723(a) (29 U.S.C. 796f–2(a)), by striking
			 commissioner and inserting
			 director.
						
						(b)
						Effective date;
			 application
						The amendments made by subsection (a) shall—
						
							(1)
							take effect on the
			 date of the enactment of this Act; and
						
							(2)
							apply with respect
			 to the appointments of Directors of the Rehabilitation Services
			 Administration
			 made on or after the date of enactment of this Act, and the Directors so
			 appointed.
						
					478.
					Definitions
					Section 7 of the Rehabilitation Act of 1973
			 (29 U.S.C.
			 705) is amended—
					
						(1)
						by redesignating
			 paragraphs (35) through (39) as paragraphs (36) through (40),
			 respectively;
					
						(2)
						in subparagraph
			 (A)(ii) of paragraph (36) (as redesignated by paragraph (1)), by striking
			 paragraph (36)(C) and inserting paragraph
			 (37)(C); and
					
						(3)
						by inserting after
			 paragraph (34) the following:
						
							
								(35)
								(A)
									The term student
				with a disability means an individual with a disability who—
									
										(i)
										is not younger than 16 and not
				older than 21;
									
										(ii)
										has been determined to be eligible
				under section 102(a) for assistance under this title; and
									
										(iii)
										(I)
											is eligible for, and is
				receiving, special education under part B of the Individuals with
			 Disabilities
				Education Act (20
				U.S.C. 1411 et seq.); or
										
											(II)
											is an individual with a
				disability, for purposes of section 504.
										
									(B)
									The term students with
				disabilities means more than 1 student with a
				disability.
								.
					
					479.
					Carryover
					Section 19(a)(1) of the Rehabilitation Act
			 of 1973 (29 U.S.C.
			 716(a)(1)) is amended by striking part B of title
			 VI,.
				
					480.
					Traditionally
			 underserved populations
					Section 21 of the Rehabilitation Act of 1973
			 (29 U.S.C.
			 718) is amended, in paragraphs (1) and (2)(A) of subsection
			 (b), and in subsection (c), by striking VI,.
				
					481.
					State
			 plan
					Section 101(a) of the
			 Rehabilitation Act of 1973 (29 U.S.C. 721(a)) is amended—
					
						(1)
						in paragraph
			 (10)—
						
							(A)
							in subparagraph
			 (B), by striking on the eligible individuals and all that
			 follows and inserting of information necessary to assess the State’s
			 performance on the core indicators of performance described in section
			 136(b)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2871(b)(2)(A)).; and
						
							(B)
							in subparagraph
			 (E)(ii), by striking , to the extent the measures are applicable to
			 individuals with disabilities;
						
						(2)
						in paragraph
			 (11)—
						
							(A)
							in subparagraph
			 (D)(i), by inserting before the semicolon the following: , which may be
			 provided using alternative means of meeting participation (such as
			 participation through video conferences and conference calls);
			 and
						
							(B)
							by adding at the
			 end the following:
							
								
									(G)
									Coordination
				with assistive technology programs
									The State plan shall include
				an assurance that the designated State unit and the lead agency or
			 implementing
				entity responsible for carrying out duties under the Assistive
			 Technology Act
				of 1998 (29 U.S.C.
				3001 et seq.) have developed working relationships and
				coordinate their
				activities.
								;
						
						(3)
						in paragraph
			 (15)—
						
							(A)
							in subparagraph
			 (A)—
							
								(i)
								in
			 clause (i)—
								
									(I)
									in subclause (II),
			 by striking and at the end;
								
									(II)
									in subclause
			 (III), by adding and at the end; and
								
									(III)
									by adding at the
			 end the following:
									
										
											(IV)
											students with
				disabilities, including their need for transition
				services;
										;
				
								
								(ii)
								by
			 redesignating clauses (ii) and (iii) as clauses (iii) and (iv),
			 respectively;
			 and
							
								(iii)
								by
			 inserting after clause (i) the following:
								
									
										(ii)
										include an
				assessment of the transition services provided under this Act, and
			 coordinated
				with transition services provided under the Individuals with
			 Disabilities
				Education Act (20 U.S.C. 1400 et seq.), about the extent to which
			 those 2 types
				of services meet the needs of individuals with
				disabilities;
									;
							
							(B)
							in subparagraph
			 (B)(ii), by striking and under part B of title VI; and
						
							(C)
							in subparagraph
			 (D)—
							
								(i)
								by
			 redesignating clauses (iii), (iv), and (v) as clauses (iv), (v), and (vi),
			 respectively;
							
								(ii)
								by
			 inserting after clause (ii) the following:
								
									
										(iii)
										the methods to
				be used to improve and expand vocational rehabilitation services
			 for students
				with disabilities, including the coordination of services designed
			 to
				facilitate the transition of such students from the receipt of
			 educational
				services in school to the receipt of vocational rehabilitation
			 services under
				this title or to postsecondary education or
				employment;
									;
				and
							
								(iii)
								in clause (v),
			 as redesignated by clause (i) of this subparagraph, by striking
			 evaluation standards and inserting performance
			 standards;
							
						(4)
						in paragraph
			 (22)—
						
							(A)
							in the paragraph
			 heading, by striking state plan
			 supplement;
						
							(B)
							by striking
			 carrying out part B of title VI, including; and
						
							(C)
							by striking
			 that part to supplement funds made available under part B
			 of;
						
						(5)
						in paragraph
			 (24)—
						
							(A)
							in the paragraph
			 heading, by striking contracts and inserting
			 grants; and
						
							(B)
							in subparagraph
			 (A)—
							
								(i)
								in
			 the subparagraph heading, by striking Contracts and
			 inserting Grants; and
							
								(ii)
								by
			 striking part A of title VI and inserting section
			 109A; and
							
						(6)
						by adding at the
			 end the following:
						
							
								(25)
								Collaboration
				with industry
								The State plan shall describe how the designated
				State agency will carry out the provisions of section 109A,
			 including—
								
									(A)
									the criteria such
				agency will use to award grants under such section; and
								
									(B)
									how the activities
				carried out under such grants will be coordinated with other
			 services provided
				under this title.
								
								(26)
								Services for
				students with disabilities
								The State plan shall provide an
				assurance satisfactory to the Secretary that the State—
								
									(A)
									has developed and
				implemented strategies to address the needs identified in the
			 assessments
				described in paragraph (15), and achieve the goals and priorities
			 identified by
				the State in that paragraph, to improve and expand vocational
			 rehabilitation
				services for students with disabilities on a statewide basis in
			 accordance with
				paragraph (15); and
								
									(B)
									from funds
				reserved under section 110A, shall carry out programs or activities
			 designed to
				improve and expand vocational rehabilitation services for students
			 with
				disabilities that—
									
										(i)
										facilitate the
				transition of students with disabilities from the receipt of
			 educational
				services in school, to the receipt of vocational rehabilitation
			 services under
				this title, including, at a minimum, those services specified in
			 the
				interagency agreement required in paragraph (11)(D);
									
										(ii)
										improve the
				achievement of post-school goals of students with disabilities,
			 including
				improving the achievement through participation (as appropriate
			 when career
				goals are discussed) in meetings regarding individualized education
			 programs
				developed under section 614 of the Individuals with Disabilities
			 Education Act
				(20 U.S.C.
				1414);
									
										(iii)
										provide career
				guidance, career exploration services, job search skills and
			 strategies, and
				technical assistance to students with disabilities;
									
										(iv)
										support the
				provision of training and technical assistance to State and local
			 educational
				agencies and designated State agency personnel responsible for the
			 planning and
				provision of services to students with disabilities; and
									
										(v)
										support outreach
				activities to students with disabilities who are eligible for, and
			 need,
				services under this
				title.
									.
					
					482.
					Scope of
			 services
					Section 103 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 723) is amended—
					
						(1)
						in subsection (a),
			 by striking paragraph (15) and inserting the following:
						
							
								(15)
								transition
				services for students with disabilities, that facilitate the
			 achievement of the
				employment outcome identified in the individualized plan for
			 employment
				involved, including services described in clauses (i) through (iii)
			 of section
				101(a)(26)(B);
							;
					
						(2)
						in subsection (b),
			 by striking paragraph (6) and inserting the following:
						
							
								(6)
								(A)
									(i)
										Consultation and
				technical assistance services to assist State and local educational
			 agencies in
				planning for the transition of students with disabilities from
			 school to
				post-school activities, including employment.
									
										(ii)
										Training and technical assistance
				described in section 101(a)(26)(B)(iv).
									
									(B)
									Services for groups of individuals
				with disabilities who meet the requirements of clauses (i) and
			 (iii) of section
				7(35)(A), including services described in clauses (i), (ii), (iii),
			 and (v) of
				section 101(a)(26)(B), to assist in the transition from school to
			 post-school
				activities.
								;
				and
					
						(3)
						in subsection (b),
			 by inserting at the end the following:
						
							
								(7)
								The establishment,
				development, or improvement of assistive technology demonstration,
			 loan,
				reutilization, or financing programs in coordination with
			 activities authorized
				under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.) to promote access
				to assistive technology for individuals with disabilities and
				employers.
							.
					
					483.
					Standards and
			 indicators
					
						(a)
						In
			 general
						Section 106 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 726) is amended—
						
							(1)
							in the section
			 heading, by striking Evaluation standards and inserting
			 Performance
			 standards;
						
							(2)
							by striking
			 subsection (a) and inserting the following:
							
								
									(a)
									Standards and
				indicators
									The performance
				standards and indicators for the vocational rehabilitation program
			 carried out
				under this title—
									
										(1)
										shall be subject
				to paragraphs (2)(A) and (3) of section 136(b) of the Workforce
			 Investment Act
				of 1998 (29 U.S.C. 2871(b)); and
									
										(2)
										may, at a State’s
				discretion, include additional indicators identified in the State
			 plan
				submitted under section 101.
									;
				and
						
							(3)
							in subsection (b)(2)(B), by striking clause
			 (i) and inserting the following:
							
								
									(i)
									on a biannual basis, review the program
				improvement efforts of the State and, if the State has not improved
			 its
				performance to acceptable levels, as determined by the Director,
			 direct the
				State to make revisions to the plan to improve performance;
				and
								.
						
						(b)
						Conforming
			 amendments
						Section 107 of the Rehabilitation Act of 1973 (29
			 U.S.C. 727) is amended—
						
							(1)
							in subsections
			 (a)(1)(B) and (b)(2), by striking evaluation standards and
			 inserting performance standards; and
						
							(2)
							in subsection
			 (c)(1)(B), by striking an evaluation standard and inserting
			 a performance standard.
						
					484.
					Expenditure of
			 certain amounts
					Section 108(a)
			 of the Rehabilitation Act of 1973 (29 U.S.C. 728(a)) is
			 amended by striking under part B of title VI, or.
				
					485.
					Collaboration
			 with industry
					The
			 Rehabilitation Act of 1973 is amended by inserting after section 109
			 (29 U.S.C.
			 728a) the following:
					
						
							109A.
							Collaboration
				with industry
							
								(a)
								Eligible entity
				defined
								For the purposes of this section, the term eligible
				entity means a for-profit business, alone or in partnership with one or
				more of the following:
								
									(1)
									Community
				rehabilitation program providers.
								
									(2)
									Indian
				tribes.
								
									(3)
									Tribal
				organizations.
								
								(b)
								Authority
								A
				State shall use not less than one-half of one percent of the
			 payment the State
				receives under section 111 for a fiscal year to award grants to
			 eligible
				entities to pay for the Federal share of the cost of carrying out
			 collaborative
				programs, to create practical job and career readiness and training
			 programs,
				and to provide job placements and career advancement.
							
								(c)
								Awards
								Grants
				under this section shall—
								
									(1)
									be awarded for a
				period not to exceed 5 years; and
								
									(2)
									be awarded
				competitively.
								
								(d)
								Application
								To
				receive a grant under this section, an eligible entity shall submit
			 an
				application to a designated State agency at such time, in such
			 manner, and
				containing such information as such agency shall require. Such
			 application
				shall include, at a minimum—
								
									(1)
									a plan for
				evaluating the effectiveness of the collaborative program;
								
									(2)
									a plan for
				collecting and reporting the data and information described under
			 subparagraphs
				(A) through (C) of section 101(a)(10), as determined appropriate by
			 the
				designated State agency; and
								
									(3)
									a plan for
				providing for the non-Federal share of the costs of the program.
								
								(e)
								Activities
								An
				eligible entity receiving a grant under this section shall use the
			 grant funds
				to carry out a program that provides one or more of the following:
								
									(1)
									Job development,
				job placement, and career advancement services for individuals with
				disabilities.
								
									(2)
									Training in
				realistic work settings in order to prepare individuals with
			 disabilities for
				employment and career advancement in the competitive market.
								
									(3)
									Providing
				individuals with disabilities with such support services as may be
			 required in
				order to maintain the employment and career advancement for which
			 the
				individuals have received training.
								
								(f)
								Eligibility for
				services
								An individual shall be eligible for services provided
				under a program under this section if the individual is determined
			 under
				section 102(a)(1) to be eligible for assistance under this title.
							
								(g)
								Federal
				share
								The Federal share for a program under this section shall not
				exceed 80 percent of the costs of the
				program.
							.
				
					486.
					Reservation for
			 expanded transition services
					The Rehabilitation Act of 1973 is amended by
			 inserting after section 110 (29 U.S.C. 730) the following:
					
						
							110A.
							Reservation
				for expanded transition services
							Each State shall reserve not less than 10
				percent of the funds allotted to the State under section 110(a) to
			 carry out
				programs or activities under sections 101(a)(26)(B) and
				103(b)(6).
						.
				
					487.
					Client
			 assistance program
					Section
			 112(e)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 732(e)(1)) is amended by
			 redesignating subparagraph (D) as subparagraph (E) and inserting after
			 subparagraph (C) the following:
					
						
							(D)
							The Secretary shall make grants to
				the protection and advocacy system serving the American Indian
			 Consortium under
				the Developmental Disabilities and Bill of Rights Act of 2000 (42
			 U.S.C. 15001
				et seq.) to provide services in accordance with this section, as
			 determined by
				the Secretary. The amount of such grants shall be the same as the
			 amount
				provided to territories under this
				subsection.
						.
				
					488.
					Research
					Section 204(a)(2)(A) of the Rehabilitation
			 Act of 1973 (29
			 U.S.C. 764(a)(2)(A)) is amended by striking
			 VI,.
				
					489.
					Title III
			 amendments
					Title III of the
			 Rehabilitation Act of 1973 (29 U.S.C. 771 et seq.) is
			 amended—
					
						(1)
						in section 301(a)
			 (21 U.S.C. 771(a))—
						
							(A)
							in paragraph (2),
			 by inserting and at the end;
						
							(B)
							by striking
			 paragraphs (3) and (4); and
						
							(C)
							by redesignating
			 paragraph (5) as paragraph (3);
						
						(2)
						in section 302 (29
			 U.S.C. 772)—
						
							(A)
							in subsection
			 (g)—
							
								(i)
								in
			 the heading, by striking and In-Service Training; and
							
								(ii)
								by
			 striking paragraph (3); and
							
							(B)
							in subsection
			 (h), by striking section 306 and inserting section
			 304;
						
						(3)
						in section 303 (29 U.S.C. 773)—
						
							(A)
							in subsection
			 (b)(1), by striking section 306 and inserting section
			 304; and
						
							(B)
							in subsection
			 (c)—
							
								(i)
								in
			 paragraph (4)—
								
									(I)
									by amending
			 subparagraph (A)(ii) to read as follows:
									
										
											(ii)
											to coordinate activities and work closely
				with the parent training and information centers established
			 pursuant to
				section 671 of the Individuals with Disabilities Education Act (20
			 U.S.C.
				1471), the community parent resource centers established pursuant
			 to section
				672 of such Act (29 U.S.C. 1472), and the eligible entities
			 receiving awards
				under section 673 of such Act (20 U.S.C. 1473);
				and
										;
				and
								
									(II)
									in subparagraph (C), by inserting ,
			 and demonstrate the capacity for serving, after serve;
			 and
								
								(ii)
								by
			 adding at the end the following:
								
									
										(8)
										Reservation
										From the amount appropriated to carry out
				this subsection for a fiscal year, 20 percent of such amount or
			 $500,000,
				whichever is less, shall be reserved to carry out paragraph
				(6).
									;
							
						(4)
						by striking
			 sections 304 and 305 (29 U.S.C. 774, 775); and
					
						(5)
						by redesignating
			 section 306 (29 U.S.C. 776) as section 304.
					
					490.
					Repeal of title
			 VI
					Title VI of the
			 Rehabilitation Act of 1973 (29 U.S.C. 795 et seq.) is
			 repealed.
				
					491.
					Title VII
			 general provisions
					
						(a)
						Purpose
						Section 701(3) of the Rehabilitation Act of
			 1973 (29 U.S.C.
			 796(3)) is amended by striking State programs of
			 supported employment services receiving assistance under part B of title
			 VI,.
					
						(b)
						Chairperson
						Section 705(b)(5) of the Rehabilitation Act
			 of 1973 (29 U.S.C.
			 796d(b)(5)) is amended to read as follows:
						
							
								(5)
								Chairperson
								The
				Council shall select a chairperson from among the voting membership
			 of the
				Council.
							.
					
					492.
					Authorizations
			 of appropriations
					The
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) is further
			 amended—
					
						(1)
						in section 100
			 (29 U.S.C.
			 720)—
						
							(A)
							in subsection
			 (b)(1), by striking such sums as may be necessary for fiscal years 1999
			 through 2003 and inserting $3,121,712,000 for fiscal year 2015
			 and each of the 6 succeeding fiscal years; and
						
							(B)
							in subsection
			 (d)(1)(B), by striking 2003 and inserting
			 2021;
						
						(2)
						in section 110(c)
			 (29 U.S.C.
			 730(c)), by amending paragraph (2) to read as follows:
						
							
								(2)
								The sum referred to in paragraph (1)
				shall be, as determined by the Secretary, not less than 1 percent
			 and not more
				than 1.5 percent of the amount referred to in paragraph (1) for
			 each of fiscal
				years 2015 through
				2020.
							;
					
						(3)
						in section 112(h)
			 (29 U.S.C.
			 732(h)), by striking such sums as may be necessary for
			 fiscal years 1999 through 2003 and inserting $12,240,000 for
			 fiscal year 2015 and each of the 6 succeeding fiscal years;
					
						(4)
						by amending
			 subsection (a) of section 201 (29 U.S.C. 761(a)) to read as
			 follows: (a) There are authorized to be appropriated $108,817,000 for
			 fiscal year 2015 and each of the 6 succeeding fiscal years to carry out
			 this
			 title.;
					
						(5)
						in section 302(i)
			 (29 U.S.C.
			 772(i)), by striking such sums as may be necessary for
			 each of the fiscal years 1999 through 2003 and inserting
			 $35,515,000 for fiscal year 2015 and each of the 6 succeeding fiscal
			 years;
					
						(6)
						in section 303(e)
			 (29 U.S.C.
			 773(e)), by striking such sums as may be necessary for
			 each of the fiscal years 1999 through 2003 and inserting
			 $5,325,000 for fiscal year 2015 and each of the 6 succeeding fiscal
			 years;
					
						(7)
						in section 405
			 (29 U.S.C.
			 785), by striking such sums as may be necessary for each
			 of the fiscal years 1999 through 2003 and inserting $3,258,000
			 for fiscal year 2015 and each of the 6 succeeding fiscal years;
					
						(8)
						in section 502(j)
			 (29 U.S.C.
			 792(j)), by striking such sums as may be necessary for
			 each of the fiscal years 1999 through 2003 and inserting
			 $7,400,000 for fiscal year 2015 and each of the 6 succeeding fiscal
			 years;
					
						(9)
						in section 509(l)
			 (29 U.S.C.
			 794e(l)), by striking such sums as may be necessary for
			 each of the fiscal years 1999 through 2003 and inserting
			 $18,031,000 for fiscal year 2015 and each of the 6 succeeding fiscal
			 years;
					
						(10)
						in section 714
			 (29 U.S.C.
			 796e–3), by striking such sums as may be necessary for
			 each of the fiscal years 1999 through 2003 and inserting
			 $23,359,000 for fiscal year 2015 and each of the 6 succeeding fiscal
			 years;
					
						(11)
						in section 727
			 (29 U.S.C.
			 796f–6), by striking such sums as may be necessary for
			 each of the fiscal years 1999 through 2003 and inserting
			 $79,953,000 for fiscal year 2015 and each of the 6 succeeding fiscal
			 years; and
					
						(12)
						in section 753
			 (29 U.S.C.
			 796l), by striking such sums as may be necessary for
			 each of the fiscal years 1999 through 2003 and inserting
			 $34,018,000 for fiscal year 2015 and each of the 6 succeeding fiscal
			 years.
					
					493.
					Conforming
			 amendments
					Section 1(b) of the
			 Rehabilitation Act of 1973 is amended—
					
						(1)
						by inserting after
			 the item relating to section 109 the following:
						
							
								Sec. 109A. Collaboration with
				industry.
							
							;
					
						(2)
						by inserting after
			 the item relating to section 110 the following:
						
							
								Sec. 110A. Reservation for expanded
				transition services.
							
							;
				  
					
						(3)
						by striking the
			 item related to section 304 and inserting the following:
						
							
								Sec. 304. Measuring of project outcomes
				and performance.
							
							;
				  
					
						(4)
						by striking the
			 items related to sections 305 and 306;
					
						(5)
						by striking the items related to title VI;
			 and
					
						(6)
						by striking the
			 item related to section 706 and inserting the following:
						
							
								Sec. 706. Responsibilities of
				the
				Director.
							
							.
					
				F
				Studies by the Comptroller General
				
					496.
					Study by the
			 Comptroller General on exhausting Federal Pell Grants before accessing WIA
			 funds
					Not later than 12 months
			 after the date of enactment of this Act, the Comptroller General of the
			 United
			 States shall complete and submit to the Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate a report that—
					
						(1)
						evaluates the effectiveness of subparagraph
			 (B) of section 134(d)(4) of the Workforce Investment Act of 1998
			 (29 U.S.C.
			 2864(d)(4)(B)) (as such subparagraph was in effect on the day
			 before the date of enactment of this Act), including—
						
							(A)
							a review of the regulations and guidance
			 issued by the Secretary of Labor to State and local areas on how to comply
			 with
			 such subparagraph;
						
							(B)
							a review of State
			 policies to determine how local areas are required to comply with such
			 subparagraph;
						
							(C)
							a review of local
			 area policies to determine how one-stop operators are required to comply
			 with
			 such subparagraph; and
						
							(D)
							a review of a sampling of individuals
			 receiving training services under section 134(d)(4) of the Workforce
			 Investment
			 Act of 1998 (29
			 U.S.C. 2864(d)(4)) to determine if, before receiving such
			 training services, such individuals have exhausted funds received through
			 the
			 Federal Pell Grant program under title IV of the Higher Education Act of
			 1965
			 (20 U.S.C. 1070 et
			 seq.); and
						
						(2)
						makes appropriate recommendations with
			 respect to the matters evaluated under paragraph (1).
					
					497.
					Study by the
			 Comptroller General on administrative cost savings
					
						(a)
						Study
						Not later than 12 months after the date of
			 the enactment of this Act, the Comptroller General of the United States
			 shall
			 complete and submit to the Committee on Education and the Workforce of the
			 House of Representatives and the Committee on Health, Education, Labor,
			 and
			 Pensions of the Senate a report that—
						
							(1)
							determines the amount of administrative
			 costs at the Federal and State levels for the most recent fiscal year for
			 which
			 satisfactory data are available for—
							
								(A)
								each of the
			 programs authorized under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.) or repealed under section 401 of this Act, as such
			 programs were in effect for such fiscal year; and
							
								(B)
								each of the programs described in
			 subparagraph (A) that have been repealed or consolidated on or after the
			 date
			 of enactment of this Act;
							
							(2)
							determines the amount of administrative
			 cost savings at the Federal and State levels as a result of repealing and
			 consolidating programs by calculating the differences in the amount of
			 administrative costs between subparagraph (A) and subparagraph (B) of
			 paragraph
			 (1); and
						
							(3)
							estimates the administrative cost savings
			 at the Federal and State levels for a fiscal year as a result of States
			 consolidating amounts under section 501(e) of the Workforce Investment Act
			 of
			 1998 (20 U.S.C.
			 9271(e)) to reduce inefficiencies in the administration of
			 federally funded State and local employment and training programs.
						
						(b)
						Definition
						For
			 purposes of this section, the term administrative costs has the
			 meaning given the term in section 101 of the Workforce Investment Act of
			 1998
			 (29 U.S.C.
			 2801).
					
			V
			Offset
			
				501.
				Nondefense discretionary spending
				Section 251(c)(2)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking $492,356,000,000 and inserting $482,356,000,000.
			
